[cfms-093016xex101001.jpg]
8833492.3 Exhibit 10.1 LEASE Between Technology Park X Limited Partnership and
ConforMIS, Inc. for 45,043 Rentable Square Feet at 600 Technology Park Drive
Billerica, Massachusetts



--------------------------------------------------------------------------------



 
[cfms-093016xex101002.jpg]
i 8833492.3 Table of Contents Page Article 1 REFERENCE DATA
......................................................................................................
1  1.1 SUBJECTS REFERRED
TO:.............................................................................................
1  1.2 EXHIBITS
..........................................................................................................................
3  Article 2 PREMISES AND
TERM.................................................................................................
4  2.1 PREMISES
.........................................................................................................................
4  2.2 TERM
.................................................................................................................................
5  Article 3
CONSTRUCTION...........................................................................................................
5  3.1 LANDLORD’S WORK
......................................................................................................
5  3.2 PREPARATION OF PREMISES FOR OCCUPANCY
.................................................... 7  3.3 GENERAL PROVISIONS
APPLICABLE TO CONSTRUCTION .................................. 9 
3.4 REPRESENTATIVES
........................................................................................................
9  3.5 ARBITRATION BY ARCHITECTS
.................................................................................
9  3.6 WARRANTY OF LANDLORD’S
WORK...................................................................... 10 
3.7 INSURANCE –
................................................................................................................
11  Article 4 RENT
.............................................................................................................................
12  4.1 RENT
................................................................................................................................
12  4.2 OPERATING COST
ESCALATION...............................................................................
12  4.3 PAYMENTS
.....................................................................................................................
21  Article 5 LANDLORD’S COVENANTS
.....................................................................................
21  5.1 LANDLORD’S COVENANTS DURING THE TERM
.................................................. 21  5.2 INTERRUPTIONS
...........................................................................................................
24  Article 6 TENANT’S COVENANTS
...........................................................................................
26  6.1 TENANT’S COVENANTS DURING THE TERM
........................................................ 26 



--------------------------------------------------------------------------------



 
[cfms-093016xex101003.jpg]
ii 8833492.3 Article 7 CASUALTY AND TAKING
........................................................................................
34  7.1 CASUALTY AND TAKING
...........................................................................................
34  7.2 RESERVATION OF
AWARD.........................................................................................
35  7.3 ADDITIONAL CASUALTY PROVISIONS
................................................................... 35  Article
8 RIGHTS OF MORTGAGEE
.........................................................................................
36  8.1 PRIORITY OF
LEASE.....................................................................................................
36  8.2 LIMITATION ON MORTGAGEE’S LIABILITY
.......................................................... 37  8.3 INTENTIONALLY
OMITTED
.......................................................................................
37  8.4 NO PREPAYMENT OR MODIFICATION, ETC.
.......................................................... 37  8.5 NO RELEASE OR
TERMINATION
...............................................................................
37  8.6 CONTINUING OFFER
....................................................................................................
38  Article 9 DEFAULT
.....................................................................................................................
38  9.1 EVENTS OF DEFAULT
..................................................................................................
38  9.2 TENANT’S OBLIGATIONS AFTER TERMINATION
................................................. 38  Article 10 MISCELLANEOUS
....................................................................................................
41  10.1  TITLES
.......................................................................................................................
41  10.2  NOTICE OF LEASE
..................................................................................................
41  10.3  CONSENT
..................................................................................................................
41  10.4  NOTICES FROM ONE PARTY TO THE
OTHER................................................... 41  10.5  BIND AND
INURE
....................................................................................................
41  10.6  NO SURRENDER
......................................................................................................
42  10.7  NO WAIVER, ETC.
...................................................................................................
42  10.8  NO ACCORD AND SATISFACTION
...................................................................... 42  10.9 
CUMULATIVE REMEDIES
.....................................................................................
42  10.10  PARTIAL INVALIDITY
.....................................................................................
42 



--------------------------------------------------------------------------------



 
[cfms-093016xex101004.jpg]
iii 8833492.3 10.11  LANDLORD’S RIGHT TO CURE
...................................................................... 43 
10.12  ESTOPPEL CERTIFICATE
.................................................................................
43  10.13  WAIVER OF SUBROGATION AND CLAIMS
................................................. 43  10.14  BROKERAGE
......................................................................................................
43  10.15  COVENANTS
INDEPENDENT..........................................................................
44  10.16  ACCESS
...............................................................................................................
44  10.17  ENTIRE AGREEMENT
.......................................................................................
44  10.18  GOVERNING LAW
.............................................................................................
44  10.19  ADDITIONAL REPRESENTATIONS
............................................................... 44  Article 11
SECURITY
..................................................................................................................
45 



--------------------------------------------------------------------------------



 
[cfms-093016xex101005.jpg]
1 8833492.3 Date of Lease Execution: September 19, 2016 ARTICLE 1 REFERENCE DATA
1.1 SUBJECTS REFERRED TO: Each reference in this Lease to any of the following
subjects shall incorporate the data stated for that subject in this Section 1.1.
Landlord: Technology Park X Limited Partnership Managing Agent: The Gutierrez
Company Landlord’s and Managing Agent’s Address: 200 Wheeler Road Burlington,
Massachusetts 01803 Landlord’s Representatives: Arthur J. Gutierrez, Jr.,
President Douglas L. Fainelli, Vice President of Operations Tenant: ConforMIS,
Inc., a Delaware corporation Tenant’s Address (for Notice & Billing): Prior to
Lease occupancy: 28 Crosby Drive, Bedford, MA 01730 Following occupancy: at the
Premises Tenant’s Representative: Paul Weiner, Chief Financial Officer Building:
600 Technology Park Drive, Billerica, MA Floor(s): Fourth Floor Tenant’s Space:
45,043 Rentable Square Feet (RSF) located on the fourth floor of the Building in
the location shown on the plan attached to this Lease as Exhibit A and made a
part hereof. Total Rentable Floor Area of the Building: 449,055 Rentable Square
Feet Scheduled Term Commencement Date: April 1, 2017



--------------------------------------------------------------------------------



 
[cfms-093016xex101006.jpg]
2 8833492.3 Outside Delivery Date: July 31, 2017, as extended on a day-for-day
basis for each day of Tenant Delay and each day of Force Majeure Delay, except
that the Outside Delivery Date may not be extended by more than thirty (30) days
for Force Majeure Delay. Term Expiration Date: Eight (8) years and six (6)
months following the Commencement Date determined in accordance with Section
2.2, subject to extension in accordance with Exhibit “F” or subject to earlier
termination in accordance with the applicable provisions of this Lease. Fixed
Rent (Exclusive of Tenant Electricity): Initial six (6) months: $0 Months 7-12:
$923,381.50/Year $ 76,948.46/Month $ 20.50/RSF Months 13-24: $945,903.00/Year $
78,825.25/Month $ 21.00/RSF Months 25-36: $968,424.50/Year $ 80,702.04/Month $
21.50/RSF Months 37-48: $990,946.00/Year $ 82,578.83/Month $ 22.00/RSF Months
49-60: $1,013,467.502/Year $ 84,455.62/Month $ 22.50/RSF Months 61-72:
$1,035,989.00/Year $ 86,332.42/Month $ 23.00/RSF Months 73-84:
$1,058,510.50/Year $ 88,209.21/Month $ 23.50/RSF Months 85-102:
$1,081,032.00/Year $ 90,086.00/Month $ 24.00/RSF Base Operating Costs (for the
Building): Landlord’s Operating Costs (as defined in Section 4.2) for the
Calendar Year ending December 31, 2017 (except that



--------------------------------------------------------------------------------



 
[cfms-093016xex101007.jpg]
3 8833492.3 the real estate taxes component of Base Operating Costs shall be
equal to the real estate taxes for the entire fiscal tax year ending June 30,
2018) calculated as though the Building was fully occupied and fully assessed.
Estimated Cost of Electrical Service to Tenant’s Space (Excluded from Fixed
Rent): Payable by Tenant pursuant to Exhibit “D”, Paragraph IX First Fiscal Year
for Tenant’s Paying Operating Costs Escalation: Calendar Year Ending December
31, 2018 Security: See Article 11 Guarantor: Not Applicable Permitted Uses:
General Office Use and other lawful uses that are ancillary and accessory
thereto. Real Estate Broker(s): Cushman & Wakefield Public Liability Insurance -
Bodily Injury and Property Damage: Each Occurrence: $1,000,000 Aggregate:
$2,000,000 Listed Mortgagee: Any mortgagee holding a mortgage on the Lot, the
Building, or both, of which Landlord has provided written notice to Tenant
setting forth the name and notice address of the mortgagee and the recording
information for the applicable mortgage. As of the date of this Lease, the
Listed Mortgagee is Bank of America, N.A. (See Exhibit “J”). Special Provisions:
Rental Abatement – See Section 1.1; Option to Extend (per Exhibit “F”); Right of
First Refusal (Per Exhibit “I”) 1.2 EXHIBITS The Exhibits listed below in this
Section are incorporated in this Lease by reference and are to be construed as
part of this Lease: EXHIBIT A Plan Showing Tenant’s Space EXHIBIT B Plan Showing
the Park EXHIBIT C Approved Plans EXHIBIT D Landlord’s Services



--------------------------------------------------------------------------------



 
[cfms-093016xex101008.jpg]
4 8833492.3 EXHIBIT E Rules and Regulations EXHIBIT F Option to Extend EXHIBIT G
Form of Notice of Lease EXHIBIT H Definition of Market Rent EXHIBIT I Right of
First Refusal EXHIBIT J Form of SNDA EXHIBIT K Form of Estoppel Certificate
EXHIBIT L Form of Letter of Credit EXHIBIT M Schedule ARTICLE 2 PREMISES AND
TERM 2.1 PREMISES Subject to and with the benefit of the provisions of this
Lease, Landlord hereby leases to Tenant and Tenant leases from Landlord,
Tenant’s Space in the Building, excluding without limitation the floor slab,
demising walls and perimeter walls and exterior windows (except the inner
surfaces of each thereof), the common facilities area, common stairwells,
shafts, ducts and conduits passing through the Premises and building systems and
building service fixtures and equipment serving exclusively or in common other
parts of the Building. Tenant’s Space with such exclusions, but with such
appurtenances as hereinafter provided, is hereinafter collectively referred to
as the “Premises”. Tenant shall have, as appurtenant to the Premises, the right
to use in common with others entitled thereto, subject to reasonable rules of
general applicability to tenants of the Building from time to time made by
Landlord of which Tenant is given notice: (a) the common areas and facilities
included in the Building or on the parcel of land on which the Building is
located (“the Lot”), including, without limitation, a fitness center, locker
rooms and a café located within the Building, (b) the common areas and
facilities included within Technology Park (the “Park”), (c) all means of access
to and from the Premises and the Building to the common areas and facilities of
the Building and the Park (including, without limitation, all lobbies and
elevators in the Building), (d) the service, loading and parking areas allocable
to the Building (i.e., Tenant shall be entitled to up to 3.0 per 1,000 RSF
non-reserved parking spaces, all without additional compensation from Tenant),
(e) all sidewalks, roads, driveways and the like, (f) the Building service
fixtures and equipment and the common mechanical or electrical closets and
shafts, ducts and conduits serving the Premises; and (g) if the Premises include
less than the entire rentable area of the fourth (4th) floor, the common toilets
(if any) and other common facilities of such floor. Landlord reserves the right
from time to time, without unreasonable interference with Tenant’s use and/or
access to the Premises or the Building (a) to install, repair, replace, use,
maintain and relocate for service to the Premises and to other parts of the
Building or either, building service fixtures and equipment wherever located in
the Building, and (b) to alter or relocate any other common area or facility,
provided that substitutions are substantially equivalent or better. Landlord’s
exercise of the foregoing rights shall not materially increase



--------------------------------------------------------------------------------



 
[cfms-093016xex101009.jpg]
5 8833492.3 Tenant’s obligations or diminish Tenant’s rights hereunder, or
materially interfere with Tenant’s parking rights. Landlord shall at all times
during the Term (defined below) maintain a full-service cafeteria and fitness
center (including showers) within the Building in a first class condition and in
size and scope comparable to the existing cafeteria and fitness center
(including showers) existing as of the Commencement Date, so long as Tenant is
leasing the Premises. 2.2 TERM To have and to hold for a period (the “Term”)
commencing on the date (the “Commencement Date”) that is the later of (i) April
1, 2017, and (ii) the date on which the Premises are Ready for Occupancy as
provided in Section 3.2, and continuing until the Term Expiration Date, unless
sooner terminated pursuant to the terms of this Lease or extended as provided in
Exhibit “F”. ARTICLE 3 CONSTRUCTION 3.1 LANDLORD’S WORK Landlord shall construct
at its sole cost and expense the leasehold improvements to the Premises that are
described in the final approved plans and specifications attached hereto as
Exhibit “C” and made a part hereof (the “Approved Plans”), in accordance with
(i) the Approved Plans, (ii) the terms of this Article 3, (iii) all applicable
Codes, and (iv) all covenants, conditions and restrictions that affect or
relating to the Premises, the Building, the Lot or the Park. All of the work
shall utilize the materials and finishes described or referenced in the Approved
Plans and, to the extent not described or referenced in Approved Plans, standard
building materials and finishes for the Building, which are consistent with
industry standard for a Class A building in the Boston northwest suburban area
and consistent with the level of materials used in the spaces currently occupied
by other tenants in the Building, specifically consistent with Insulet
Corporation’s finishes and specifications on the second (2nd) floor of the
Building. For the purposes of clarity, finishes and specifications will include
items such as, but not limited to, lighting, ceiling tiles, millwork, lobby and
restroom upgrades, doors, sidelights, flooring, etc. Lighting fixtures shall be
upgraded to LED throughout Premises per the specifications comprising part of
the Approved Plans. Prior to commencing Landlord’s Work, Landlord shall obtain
all federal, state and local licenses, permits and approvals (whether
governmental or non- governmental) required to perform Landlord’s Work and
occupy and use the Premises for the Permitted Uses. Promptly after execution and
delivery of this Lease, Landlord shall commence and exercise all reasonable
efforts to complete Landlord’s Work and deliver the Premises Ready for Occupancy
(as hereinafter defined) on or before the Scheduled Term Commencement Date set
forth in Section 1.1 hereof. Attached hereto as Exhibit M is Landlord’s detailed
construction schedule letter setting forth the projected completion dates for
each component of the Landlord’s Work and showing the deadlines for any actions
required to be taken by Tenant during such construction, and Landlord’s schedule
for the completion of all components of the Landlord’s



--------------------------------------------------------------------------------



 
[cfms-093016xex101010.jpg]
6 8833492.3 Work, which schedule includes a completion date that is not later
than the Scheduled Term Commencement Date set forth in Section 1.1 hereof.
Landlord may from time to time during construction of Landlord’s Work reasonably
modify such schedule provided that any such modification (a) shall maintain a
completion date that is not later than the Scheduled Term Commencement Date set
forth in Section 1.1 hereof, and (b) shall not adversely affect Tenant’s right
to access the Premises prior to the Commencement Date, as set forth below in
this Section 3.1. In no event shall Landlord’s failure to meet any of the
deadlines on the construction schedule letter constitute a default by Landlord
hereunder or give rise to any rights or remedies of Tenant, except as set forth
in Section 3.2 of this Lease. Landlord shall cause the Premises to be completed
in accordance with the Approved Plans. Landlord shall not make or allow any
substitutions or changes in the Approved Plans nor allow the Landlord’s Work to
deviate in any material respect from the work shown on the Approved Plans
without Tenant’s prior written consent, in each instance. Notwithstanding
anything to the contrary, no objection to or comments on Approved Plans or
requested change with respect to any aspect of Landlord’s Work shown thereon
shall constitute a Change Order by Tenant, nor shall Tenant be required to pay
to Landlord the cost of or any contractor’s fee with respect to any such
changes, if they specifically relate to any failure of the Approved Plans to
comply with all applicable Codes (as hereinafter defined) and all other
requirements of this Lease, or if the changes are minor and substituted with
equal or better replacement items. Tenant may request, in writing, changes to
the Approved Plans, subject to Landlord’s prior approval thereof, which shall
not be unreasonably withheld, provided that (a) the changes shall meet or exceed
Landlord’s standard specifications for tenant improvements for the Building; (b)
the changes conform to applicable governmental regulations and necessary
governmental permits and approvals can be secured; (c) the changes do not
require building service beyond the levels normally provided to other comparable
tenants in the Building; (d) the changes do not have any material adverse effect
on the structural integrity or systems of the Building; and (e) the changes will
not, in Landlord’s reasonable opinion, unreasonably delay Landlord’s Work.
Landlord may condition its approval of a change request by Tenant on Tenant’s
agreement to pay to Landlord upon substantial completion of the Landlord’s Work
any reasonable, increased cost actually attributable to such change, as
reasonably determined by Landlord. Landlord shall provide Tenant with a detailed
cost estimate for the work contemplated in the Change Order and inform Tenant as
to whether the Change Order will result in a delay in completion of Landlord’s
Work. Tenant shall have three (3) business days to accept such Change Order and
the resulting cost and timing changes as set forth in Landlord’s notice (an
“Approved Change Order”) or to withdraw the requested Change Order. Failure by
Tenant to respond within such three (3) business days shall be deemed a
rejection of the Change Order. In addition, Landlord agrees to provide Tenant,
upon Tenant’s request, with sufficient itemization and back-up documentation to
facilitate analysis and to confirm the cost of said Change Order. Tenant shall
pay to Landlord the actual cost of Approved Change Orders, less credits for any
Landlord’s Work deleted, and plus a contractor’s fee of five percent (5%) of the
net change costs, within fourteen (14) business days of receipt of Landlord’s
invoice therefore. Upon execution of this Lease, Tenant (including its
contractors, agents or employees) shall have access to the Premises, from time
to time prior to the Commencement Date, so as to review the Premises and prepare
for occupancy by Tenant (including for telephone/data, security



--------------------------------------------------------------------------------



 
[cfms-093016xex101011.jpg]
7 8833492.3 and furniture installations), provided that (i) Tenant’s
contractors, agents or employees work in a harmonious labor relationship with
Landlord’s general contractor; (ii) reasonable prior notice is given to Landlord
specifying the work to be done, and (iii) no work, as reasonably determined by
Landlord, shall be done or fixtures or equipment installed by Tenant in such
manner as to materially interfere with the completion of the Landlord’s Work
being done by or for Landlord in the Premises or the Building. During any such
early access period, no Fixed Rent or additional rent or other charges shall
accrue or be payable, but otherwise the performance of any such work by Tenant
shall be subject to all the terms, covenants and conditions contained in this
Lease. In addition, Landlord agrees to provide Tenant with a move allowance
equal to $2.00 per rentable square foot of the Premises, or $90,086.00, to be
used towards Tenant’s physical relocation costs and the installation of its
furniture and telecommunications cabling at the Premises. Landlord agrees to pay
Tenant such allowance or any portion thereof within twenty (20) days upon
Landlord’s receipt of reasonable documentation evidencing the foregoing.
Landlord and Tenant agree to resolve any disputes under this Article 3 pursuant
to the provisions of Article 3.5 hereof, unless the parties agree otherwise. 3.2
PREPARATION OF PREMISES FOR OCCUPANCY Landlord shall have the Premises Ready for
Occupancy (as hereinafter defined) on or before the Scheduled Term Commencement
Date, which such date shall be extended on a day- for-day basis if and to the
extent that Landlord is actually delayed in having the Premises Ready for
Occupancy as the result of any Force Majeure Delay or any Tenant Delay, provided
that such extension shall only be available to the extent that Landlord promptly
notifies Tenant in writing of the occurrence of any Force Majeure Delay or
Tenant Delay within five (5) business days after the commencement of such delay.
For purposes of this Lease, (1) a “Force Majeure Delay” shall mean any actual
delay in completion of Landlord’s Work resulting from any of the following: a
change in governmental regulations first enacted after the date of this Lease
(excluding typical periods for obtaining permits and approvals for the
Landlord’s Work), unusual scarcity of or inability to obtain labor or materials
that is beyond Landlord’s reasonable control (which shall not include lack of
funds), labor difficulties not specifically related to Landlord or any
contractor engaged by Landlord to perform any or all of Landlord’s Work (each, a
“Contractor”), casualty, or other causes reasonably beyond Landlord’s reasonable
control (which shall not include lack of funds), and (2) a “Tenant Delay” shall
mean any actual delay in the completion of Landlord’s Work resulting from any of
the following: (i) Tenant’s failure to supply information as reasonably
requested by Landlord within the time periods specified herein (or if no time
period is specified, within five (5) business days of request) in order to
complete construction in a timely manner, (ii) Tenant’s changes to the Approved
Plans evidenced by an Approved Change Order, and/or (iii) Tenant’s written
request to stop work. The Premises shall be ready for occupancy (“Ready for
Occupancy”) on the date on which all of the following have occurred: (a) the
Landlord’s Work is completed in compliance with the terms of this Article 3, as
certified in good faith by Landlord’s architect, except for insubstantial
details of construction and mechanical adjustments that do not interfere with
Tenant’s use of the Premises for its operations (“Punch List Items”), (b)
Landlord has obtained



--------------------------------------------------------------------------------



 
[cfms-093016xex101012.jpg]
8 8833492.3 all approvals and permits from the appropriate governmental
authorities required for the legal occupancy of the Premises, including without
limitation a Certificate of Occupancy (which, if temporary, shall be only
subject to agreed upon Punch List Items and any items of work for which Tenant
is responsible hereunder or does not impact Tenant’s use of the Premises) for
the Premises and has provided Tenant with a copy thereof, (c) Landlord shall
have delivered to Tenant actual possession of the Premises free and clear of all
other tenancies, occupancies, or use rights of other persons or parties, (d) all
base building systems (e.g., HVAC, plumbing, electrical, life safety, elevators,
etc.) are in good working order and repair, and (e) the Premises is free of all
asbestos and other hazardous materials. If Landlord believes that the completion
of Landlord’s Work was delayed due to Tenant Delay, then within fourteen (14)
days after the Commencement Date, Landlord may give notice of such claim to
Tenant. If Landlord fails to provide such notice within said fourteen (14) day
period, Landlord shall be deemed to have irrevocably waived its right to claim
any Fixed Rent with respect to any period of Tenant Delay. Such notice shall
state the number of days by which Tenant Delay postponed the Commencement Date.
If Tenant does not dispute the number of days by which Tenant Delay postponed
the Commencement Date, then Tenant shall within thirty (30) days after the Rent
Commencement Date, pay Landlord an amount (a “Tenant Delay Payment”) equal to
the product of (i) the agreed number of days by which Tenant Delay postponed the
Commencement Date, multiplied by (ii) the per diem rate of Fixed Rent. If Tenant
does dispute the number of days by which Tenant Delay postponed the Commencement
Date, then the dispute shall be resolved pursuant to Section 3.5 and if it is
determined that the completion of Landlord’s Work was delayed due to Tenant
Delay, then Tenant shall be obligated to make a Tenant Delay Payment in
accordance with the above terms based on the architects’ determination of the
number of days by which Tenant Delay postponed the Commencement Date. Subject to
Force Majeure Delay and Tenant Delay, Landlord shall complete all Punch List
Items within sixty (60) days of the date the Premises are Ready for Occupancy.
If Landlord shall not complete all required Punch List Items within such sixty
(60) day period, Tenant shall have the right, but not the obligation, to
complete, at Landlord’s expense, the Punch List Items and Landlord shall
reimburse Tenant for any actual reasonable costs incurred within twenty (20)
days of written demand, containing reasonable backup documentation evidencing
such costs. If Landlord fails to reimburse Tenant for any actual reasonable
costs within twenty (20) days of written demand, Tenant may offset such costs
(but in no event shall the monthly offset exceed twenty-five percent (25%) of
the monthly Fixed Rent, and any costs that are not offset against monthly Fixed
Rent as the result of such limitation shall be carried-forward and applied to
subsequent payments of monthly Fixed Rent until Tenant has fully recovered all
such costs) against the next due payment of Fixed Rent until fully reimbursed.
If the Premises are not Ready for Occupancy on or before the Outside Delivery
Date for whatever reason, Tenant may (i) cancel this Lease at any time
thereafter while the Premises are not Ready for Occupancy by giving written
notice to Landlord of such cancellation which shall be effective ten (10) days
after such notice, unless within such ten (10) day period Landlord delivers the
Premises Ready for Occupancy as defined herein, in which event such notice of
cancellation shall be rendered null and void and of no further force or effect,
or (ii) to enforce Landlord’s covenants to perform Landlord’s Work in accordance
with the terms of this Lease. In addition, if the Premises are not Ready for
Occupancy on the Scheduled Term Commencement Date (as such date may be extended
as aforesaid) for whatever reason, then Tenant shall receive a credit of one (1)
day of Fixed Rent for each day after the Scheduled Term Commencement



--------------------------------------------------------------------------------



 
[cfms-093016xex101013.jpg]
9 8833492.3 Date until the Premises are Ready for Occupancy, but if such period
exceeds thirty (30) days, then such credit shall increase to two (2) days of
Fixed Rent for each day thereafter until the Premises are Ready for Occupancy,
such credits to be applied when the Fixed Rent commences hereunder. The
foregoing rights shall be the Tenant’s sole remedy at law or in equity for
Landlord’s failure to have the Premises ready for occupancy as required
hereunder. 3.3 GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION All construction
work required or permitted by this Lease, whether by Landlord or by Tenant,
shall be done in a good and workmanlike manner and in compliance with all
applicable laws and all lawful ordinances, regulations and orders of
governmental authorities (hereafter collectively referred to as the “Codes”),
and the requirements of all insurers of the Building. Further, Landlord agrees
to ensure that, as of the Commencement Date, all base building systems (i.e.,
HVAC, plumbing, electrical, life safety, elevators, etc.) shall be in good order
and repair. Either party may inspect the work of the other at reasonable times
and shall promptly give written notice of observed defects, provided that any
inspection or right to inspect is solely for the benefit of the party having
such right, and shall not constitute a representation or warranty to the other
party or create any liability with respect to the party performing the
inspection or having such right. Landlord’s obligations under Section 3.1 shall
be deemed to have been performed when the Premises are Ready for Occupancy
except for Punch List Items. 3.4 REPRESENTATIVES Each party authorizes the other
to rely in connection with their respective rights and obligations under this
Article 3 upon approval and other actions on the party’s behalf by Landlord’s
Representative(s) in the case of Landlord or Tenant’s Representative in the case
of Tenant or by any person designated in substitution or addition by written
notice to the party relying. 3.5 ARBITRATION BY ARCHITECTS Whenever there is a
disagreement between the parties with respect to construction by Landlord of
Landlord’s Work, such disagreement shall be definitively determined by the
following procedure: Landlord and Tenant shall each appoint one (1) architect,
and such two (2) architects will then (within five (5) business days of their
appointment) appoint a third architect licensed in the Commonwealth of
Massachusetts with not less than ten (10) years of experience. Each architect
shall establish within ten (10) days of their appointment the matter in dispute.
In case of any dispute with respect to dollar amounts or lengths of time or
dates such as the date of Substantial Completion, the dollar amount or length of
time or date shall be the average of the two (2) closest determinations by the
three (3) architects, with the determination of the architect which was not
closest to another architects’ determination excluded from such calculation. In
case of any dispute not involving dollar amounts or lengths of time or dates
(i.e. the approval of plans) the determination by at least two (2) of the three
(3) architects shall be required in order to resolve the matter in dispute.
Landlord and Tenant shall each bear the cost of the architect selected by them
respectively and shall share equally the cost of the third architect. During
such arbitration period, the parties agree to cooperate with one another so as
to proceed with



--------------------------------------------------------------------------------



 
[cfms-093016xex101014.jpg]
10 8833492.3 construction and with their respective obligations hereunder in a
timely manner. Each determination under this Section 3.5 shall be binding upon
Landlord and Tenant. 3.6 WARRANTY OF LANDLORD’S WORK Landlord represents,
warrants and covenants that, as of the Commencement Date, (a) all materials and
equipment incorporated within the Landlord’s Work will be of good quality, new
and of recent manufacture unless the Approved Plans and this Lease otherwise
specify; (b) no asbestos or other material currently considered to be hazardous
shall be included in the Landlord’s Work; and (c) all Landlord’s Work shall
conform to the requirements of the Approved Plans and this Lease and shall be of
good quality and free from faults and defects, and shall be in compliance with
all Codes (including, without limitation, applicable laws, codes, ordinances,
rules and regulations, including without limitation, the Americans with
Disabilities Act and the Rules and Regulations of the Massachusetts
Architectural Access Board) as interpreted and applied by governmental officials
with jurisdiction over the Landlord’s Work. Notwithstanding anything to the
contrary contained in this Lease, Landlord hereby warrants and guarantees that
the Landlord’s Work shall be free from defects in workmanship and materials. As
of the first anniversary of the Commencement Date, Landlord shall assign to
Tenant any and all warranties and guarantees with respect to Landlord’s Work
and, to the extent that any such warranties and guarantees are not assignable,
Landlord agrees to enforce the same for the benefit of Tenant, at Tenant’s sole
cost and expense, except that Tenant shall not be responsible to pay for any
such warranties or enforcement by Landlord against its own employees or against
Gutierrez Construction Co., Inc. (“GCCI”), or against any of its other
affiliates (including their respective employees). Landlord agrees to repair, at
its sole cost and expense (and not as a cost or expense that may be
passed-through to Tenant), any defective or nonconforming Landlord’s Work,
promptly after receipt of notice therefrom from Tenant, provided that such
notice from Tenant is received by Landlord (i) within one (1) year of the
Commencement Date for patent defects and nonconformities, and (ii) within five
(5) years of the Commencement Date for latent defects and nonconformities. In
connection therewith, Tenant shall notify Landlord promptly after it becomes
aware of any defects. If Landlord fails to correct any defective or
nonconforming Landlord’s Work, or to commence such correction and proceed
diligently thereafter within a reasonable time following notice thereof from
Tenant (but not later than ten (10) business days after receiving such notice
from Tenant, except in the event of an emergency, in which case Landlord shall
commence to correct any such defective or nonconforming Landlord’s Work
immediately), Tenant may correct such defective or non-conforming Landlord’s
Work at Landlord’s expenses. Landlord shall pay Tenant upon demand for any costs
reasonably incurred by Tenant and properly documented in so correcting defective
or non-conforming Landlord’s Work. Any repairs or replacements or alterations to
Landlord’s Work after said initial one (1) year period (or five (5) year period
as to latent defects) may be included in Landlord’s Operating Costs in
accordance with and subject to the provisions of Section 4.2 hereof.
Notwithstanding the foregoing, (i) as of the first anniversary of the
Commencement Date, Tenant shall be deemed to have waived any claim under this
Section 3.6 with respect to any patent defective or nonconforming Landlord’s
Work, except for any patent defective or



--------------------------------------------------------------------------------



 
[cfms-093016xex101015.jpg]
11 8833492.3 nonconforming Landlord’s Work of which Tenant advises Landlord in
writing prior to the first anniversary of the Commencement Date, and (ii) as of
the fifth (5th) anniversary of the Commencement Date, Tenant shall be deemed to
have waived any claim under this Section 3.6 with respect to any latent
defective or nonconforming Landlord’s Work, except for any latent defective or
nonconforming Landlord’s Work of which Tenant advises Landlord in writing prior
to the fifth anniversary of the Commencement Date; provided, however, that the
foregoing shall not be construed to release or discharge Landlord from any of
its other obligations or liabilities under this Lease. 3.7 INSURANCE. Landlord
shall carry and maintain at all times during the design and construction of the
Landlord’s Work, and shall cause the Contractor to maintain at all times during
the design and construction of the Landlord’s Work and for such longer periods
as may be require below, the following types of insurance and minimum coverage
amounts written by insurers rated by A.M. Best & Co., with a minimum rating of
(or equivalent to) A-V111 and qualified to do business in the Commonwealth of
Massachusetts: (a) Workers’ compensation insurance in statutory amounts and
employer’s liability insurance in the amount of $500,000,000; (b) Motor vehicle
insurance covering owned, non-owned and hired vehicles for personal injury in
the amount of $1,000,000 combined single limit for bodily injury and for
property damage; (c) Commercial general liability coverage for bodily injury,
personal injury and property damage in the amount of $1,000,000 per occurrence
and 2,000,000 aggregate limit; (d) Property insurance written on a builder’s
risk “all-risk” or equivalent policy form in the total value for the entire
Project at the site on a replacement cost basis without optional deductibles;
and (e) Umbrella Liability Coverage over Commercial General Liability and Motor
Vehicle Insurance in the amount of $25,000,000. The liability policies required
by this Article shall include a contractual liability endorsement covering the
indemnification obligations under the Lease. The “other insurance” clause shall
be deleted from each policy of insurance carried by the Landlord and Contractor
so as to make it clear that the coverage of such policy is primary and any
coverage under any policy or policies of insurance held by the Tenant or any
other additional insured is secondary. All of the insurance required shall be
written on an occurrence basis, except that professional liability and umbrella
liability can be written on a claims made basis provided that such coverages are
maintained for six years following final payment. Tenant, any lender(s) of
Tenant and such other persons designated by Tenant from time to time shall be
named as additional insureds on all insurance policies required hereunder except
workers’ compensation and professional liability policies. Landlord shall, upon
demand, provide Tenant with proof that the insurance requirements have been met,
which shall be in the form of certificates of insurance (or, at



--------------------------------------------------------------------------------



 
[cfms-093016xex101016.jpg]
12 8833492.3 Tenant’s request, insurance policies) reasonably acceptable to the
Tenant. Renewal certificates for all policies that expire during the period of
time Landlord’s Work is being performed must also be provided at least thirty
(30) days prior to each policy’s respective expiration. Nothing in this clause,
or any failure of Landlord to secure required coverages, shall modify or limit
the Landlord’s liability or other obligations hereunder. ARTICLE 4 RENT 4.1 RENT
Tenant agrees to pay, without any offset or reduction whatever (except as
expressly set forth herein), Fixed Rent equal to 1/12th of the annual Fixed Rent
(i.e. the Monthly rent) set forth in Section 1.1 hereof in equal installments in
advance on or before the first day of each calendar month included in the Term;
and for any portion of a calendar month at the beginning or end of the Term, at
the rate payable for such portion in advance prorated based on the number of
days of the Term falling within such calendar month. The term “Rent” shall at
all times be used herein to mean Fixed Rent plus additional rent or other sums
of money payable under this Lease (including, without limitation, Section 4.2
hereof and electricity to the Premises pursuant to Exhibit “D”, Paragraph IX of
Exhibit “D”). The term “Rent Commencement Date” shall at all times be used
herein to mean such date on which Tenant commences to pay Fixed Rent pursuant to
the terms and provisions of this Lease. 4.2 OPERATING COST ESCALATION With
respect to the First Fiscal Year for Tenant’s Paying Operating Cost Escalation,
or fraction thereof, and any Fiscal Year or fraction thereafter, Tenant shall
pay to Landlord, as additional rent, Tenant’s share of the Operating Cost
Escalation (as defined below), if any, on or before the thirtieth (30th) day
following receipt by Tenant of Landlord’s Statement (as defined below). Within
one hundred twenty (120) days after the end of each Fiscal Year ending during
the Term and after Lease termination, Landlord shall render a statement
(“Landlord’s Statement”) in reasonable line-item detail, consistently applied
throughout the Term and according to usual accounting practices certified by
Landlord and showing for the preceding Fiscal Year or fraction thereof, as the
case may be, Landlord’s Operating Costs (as defined herein). Subject to the
exclusions and other limitations set forth in this Lease, Landlord’s Operating
Costs shall mean the commercially reasonable costs incurred by Landlord in
operating, cleaning, maintaining, managing, and repairing the Building and the
Lot, including, without limitation: real estate taxes on the Building and Lot;
installments on assessments for public betterments or public improvements but
only to the extent of the installment required to be paid in such Fiscal Year,
Landlord hereby agreeing to pay such amounts over the longest period available
under applicable law (except for site lighting); reasonable expenses of any
proceedings for abatement of taxes and assessments with respect to any Fiscal
Year or fraction of a Fiscal Year provided that Landlord shall reimburse Tenant
its share of the proceeds of any abatement or return; reasonable premiums for
insurance; reasonable compensation and all reasonable fringe benefits for
full-time employees of Landlord (or the Managing Agent) at the



--------------------------------------------------------------------------------



 
[cfms-093016xex101017.jpg]
13 8833492.3 Building, workmen’s compensation, insurance premiums and payroll
taxes paid by Landlord to, for or with respect to all persons engaged in the
operating, maintaining, managing or cleaning of the Building, parking garage,
and Lot; water, sewer, gas, telephone and the electricity to operate the base
building heating, ventilating, air conditioning systems, elevators and parking
lot lighting, and other utility charges not billed directly to tenants by
Landlord or the utility companies; measurable and market costs of building and
cleaning supplies and equipment (including rental); reasonable cost of
maintenance, cleaning and repairs, including without limitation the services
provided in Exhibit “D” hereof; cost of snow plowing or removal, or both
(including snow removal of the rooftop, if necessary), and care of landscaping;
payments to independent contractors under service contracts for cleaning,
operating, managing, maintaining and repairing the Building and Lot (which
payments may be to affiliates of Landlord provided the same are at reasonable
rates consistent with the type of occupancy and the services rendered); the
Building’s pro rata share of the Park-related costs (as defined below,
including, but not limited to, snow plowing, sanding, sand removal, lot
sweeping, landscaping, and common area and street lighting); and all other
reasonable and necessary expenses paid in connection with the operation,
cleaning, maintenance, management, and repair of the Building (including
reasonable operation, cleaning, maintenance, repair and management costs and any
subsidy (if applicable) associated with the cafeteria and fitness center in the
Building to the extent that such costs exceed any and all revenue received by
Landlord or its affiliates with respect to the cafeteria or fitness center) and
Lot, or either, and properly chargeable against income. If Landlord (i) installs
a new or replacement capital item (i) for the purposes of reducing Landlord’s
Operating Costs (in Landlord’s reasonable opinion based on its extensive
managing experience), or (ii) is required to perform capital repairs or
replacements or to install capital items in order to comply with changes in
applicable law that are first effective from and after the Commencement Date,
the costs thereof as reasonably amortized by Landlord over their useful life in
accordance with generally accepted accounting principles, with legal interest
(not to exceed the then “Prime Rate” published in the Wall Street Journal plus
two percent (2%) per annum) on the unamortized amount, shall be included in
“Landlord’s Operating Costs”; provided, however, that in the case of any new or
replacement capital item that reduces Landlord’s Operating Costs, the annual
amount included in Landlord’s Operating Expenses shall not exceed the annual
amount by which such capital item has reduced Landlord’s Operating Expenses
(which such calculation shall be based on Landlord’s reasonable determination
made at the time of Landlord’s decision to install any new or replacement
capital item). In such event, Tenant shall pay Tenant’s share of such
amortization payment for each month after such improvement is completed until
the first to occur of the expiration of the Term or the end of the term over
which such costs are required to be amortized. Landlord agrees that all of such
services to be included in Landlord’s Operating Costs shall be obtained by
Landlord at commercially reasonable, competitive market rates consistent with
the operation and management of comparable Class A office buildings in the
northwest suburban Boston area. Landlord’s Operating Expenses shall be
calculated in accordance with Generally Accepted Accounting Principles (GAAP).
Landlord represents that the Base Operating Costs shall include a property
management fee equal to five percent (5%) of gross rents (subject to gross-up in
accordance with the terms of this Section 4.2). Notwithstanding the foregoing,
in no event shall “controllable operating expenses” included within Landlord’s
Operating Costs increase by more than five percent (5%) per Lease Year, on a
cumulative basis. For purposes hereof, the term “controllable operating
expenses” shall mean those Operating Costs within Landlord’s control,
specifically including without



--------------------------------------------------------------------------------



 
[cfms-093016xex101018.jpg]
14 8833492.3 limitation any property management fees, exercising prudent
business practices, but shall exclude the following: (i) insurance premiums;
(ii) snow-plowing and expenses incurred as a result of acts of God or varying
weather conditions; (iii) the cost of utilities and real estate taxes; (iv)
costs incurred because of changes in applicable Codes after the Commencement
Date; (v) wages and benefits mandated by applicable Codes or by union contracts;
and (vi) reasonable pest control costs. Notwithstanding anything to the contrary
contained herein, in no event shall Landlord’s Operating Costs include (nor
shall Tenant have any obligation to pay any Operating Cost Escalation on account
of) the following: (a) Costs, expenses and fees relating to solicitation of,
advertising for and entering into leases and other occupancy arrangements for
space in the Park, including but not limited to legal fees, space planners’
fees, real estate brokers’ leasing commissions and advertising and marketing
expenses. (b) Costs of defending any lawsuits with any mortgagee (except as the
actions of Tenant may be in issue), costs of selling, syndicating, financing,
mortgaging or hypothecating any of Landlord’s interest in the Park (or any part
thereof), costs of any disputes between Landlord and its employees, disputes of
Landlord with building management, or outside fees paid in connection with
disputes with other tenants, invitees or adjacent property owners. (c) Costs of
correcting defects in the Building, on the Lot or elsewhere in the Park or the
Building equipment or replacing defective equipment (except that with respect to
defects in the Landlord’s Work, this exclusion shall be subject to the time
limitations set forth in Section 3.6 above, as applicable). (d) Costs of
installations paid by or constructed for specific tenants or other occupants.
(e) Interest, fees, points, other finance charges and principal payments on
mortgages, and other costs of indebtedness, if any. (f) All amounts which are
specifically charged to or otherwise paid by any other tenant or other occupant
of the Building or the Park, or for items or services which Landlord provides
selectively to one or more tenants (other than Tenant) without reimbursement.
(g) Any bad debt loss, rent loss or reserves for bad debts or rent loss or other
future expenses. (h) The salary and indirect compensation (including, without
limitation, all fringe benefits, workmen’s compensation, insurance premiums and
payroll taxes) of any employee above the trade of property manager, and the
wages and indirect compensation of any employee to the extent such employee
devotes his or her time to property other than the Building. (i) Amounts, if
any, paid as ground rental by Landlord.



--------------------------------------------------------------------------------



 
[cfms-093016xex101019.jpg]
15 8833492.3 (j) Expenses related to third-party landlord-tenant disputes. (k)
Any cost of any service or items sold or provided to tenants of the Building or
Park or other occupants which has been or is entitled to be reimbursed by
insurance or otherwise compensated by parties (e.g. easement holders) other than
tenants of the Building and for which Landlord receives reimbursement. (l) The
costs of repair, replacement, or restoration work occasioned by any casualty or
condemnation above any commercially reasonable deductible amount on the
insurance policy. (m) Any depreciation allowance or expense, expense reserve and
other non- cash items. (n) Interest or penalties due to the late payment of
taxes, utility bills or other such costs, unless caused by Tenant, in which
event Tenant shall be responsible for same. (o) Any amount payable by Landlord
by way of indemnity or for damages or which constitute a fine or penalty,
including interest or penalties for late payment, unless caused by Tenant, in
which event Tenant shall be responsible for same. (p) Costs incurred to maintain
the structural integrity of the Building, except if caused by the Tenant as set
forth in Section 5.1.3 hereof. (q) Costs incurred in connection with the making
of repairs or replacements which are the obligation of another tenant or
occupant of the Building. (r) Federal and state income taxes, excess profits
taxes, franchise taxes, gift taxes, capital stock tax, inheritance and
succession taxes, profit, use, occupancy, gross receipts, rental, capital gains,
capital stocks income and transfer taxes imposed upon Landlord or the Park,
estate taxes, and any other taxes to the extent applicable to Landlord’s general
or net income. (s) Costs of any utility or other service used or consumed in the
premises leased or leasable to any tenant or occupant, if Tenant’s use or
consumption of such utility or other services is separately metered or
sub-metered at the Premises. (t) Costs of any additions to or expansions of the
Park or the Building. (u) Expenditures for capital improvements or replacements,
except for the annual amortization amount of certain capital improvements or
replacements as expressly permitted above in this Section 4.2. (v) Special
assessments levied against the Park for any public improvements required to be
undertaken by a governmental authority which would normally have been
constructed by Landlord as part of the initial construction of the Park;



--------------------------------------------------------------------------------



 
[cfms-093016xex101020.jpg]
16 8833492.3 (w) The cost to make improvements, alterations and additions to the
Building or the Lot which are required in order to render the same in compliance
with laws, rules, orders regulations and/or directives existing as of the date
of this Lease. (x) The cost of environmental monitoring, compliance, testing and
remediation performed in, on, about and around the Building or the Lot, or
elsewhere in the Park to the extent that such costs are caused by the negligent
actions of Landlord or its employees or contractors. (y) Any costs or expense
related to vacant space. (z) Amounts paid to subsidiaries or affiliates of
Landlord for services rendered to the Property to the extent such amounts exceed
the competitive costs for delivery of such services were they not provided by
such related parties. (aa) Any and all management fees, other than a property
management fee not to exceed five percent (5%) of gross rents. (bb) Any cost
arising from Landlord’s charitable or political contributions. (cc) Any other
expenses which, in accordance with generally accepted accounting principles,
consistently applied, would not customarily be treated as Operating Costs by
lessors of comparable buildings. (dd) Cost of initial cleaning and rubbish
removal from the Building or the Site to be performed before final completion of
the Building or Premises. (ee) Cost of initial landscaping to the Building. (ff)
Lease payments for rental equipment (other than equipment for which depreciation
is properly charged as an expense) that would constitute a capital expenditure
if the equipment were purchased. (gg) Cost of acquiring, securing, cleaning or
maintaining sculptures, paintings and other works of art. (hh) Wages, bonuses,
and other compensation of employees above the grade of Building Manager. (ii)
Any liabilities, costs or expenses associated with or incurred in connection
with the removal enclosure, encapsulation or other handling of the Hazardous
Materials and the cost of defending against claims in regard to the existence or
release of Hazardous Materials at the Building or the Lot or elsewhere within
the Park (except with respect to those costs for which Tenant is otherwise
responsible pursuant to the express terms of this Lease). (jj) Increased
insurance or Real Estate Taxes assessed specifically to any tenant of the
Building or the Park for which Landlord is entitled to reimbursement from any
other tenant.



--------------------------------------------------------------------------------



 
[cfms-093016xex101021.jpg]
17 8833492.3 (kk) The cost of installing, operating and maintaining any
specialty service, observatory, broadcasting facilities, child or daycare;
Cafeteria facilities being excluded from specialty service. (ll) Cost of any
work or services performed for any facility other than the Building or the Park.
(mm) Cost of the initial stock of tools and equipment for operation, repair and
maintenance of the Building or the Park. (nn) Any cost associated with operating
as an on or off-site management office for the Building, except to the extent
included in the management fee permitted hereby. (oo) Landlord’s general
overhead and any other expenses not directly attributable to the operation and
management of the Building and the Park (e.g., the activities of Landlord’s
officers and executives or professional development expenditures), except to the
extent included in the management fee permitted hereby. (pp) Costs of mitigation
or impact fees or subsidies (however characterized), imposed or incurred prior
to the date of the Lease or imposed or incurred solely as a result of another
tenant’s or tenants’ use of the Park or their respective premises. (qq) Costs
related to public transportation, transit or vanpools, except to the extent that
Tenant shall elect to participate in the service to which such costs relate.
(rr) All other items for which another party compensates or pays to Landlord so
that Landlord shall not recover any item of cost more than once. (ss) Costs
incurred by Landlord due to the negligence or misconduct (including any
violation of law) of Landlord or its agents, contractors, licensees and
employees or the violation by Landlord or any tenants or other occupants of the
terms and conditions of any lease of space or other agreements including this
Lease. In the event that the average occupancy rate for the Building is less
than one hundred (100%) percent for any Fiscal Year (including the applicable
base year used for determining each component of Base Operating Costs), then for
purposes of calculating Operating Costs, the Operating Costs for such Fiscal
Year shall be increased by the additional costs and expenses that Landlord
reasonably and in good faith estimates would have been incurred if the average
occupancy rate had been one hundred (100%) percent for such Fiscal Year. It is
not the intent of this provision to permit Landlord to charge Tenant for any
Operating Costs attributable to unoccupied space, or to seek reimbursement from
Tenant for costs Landlord never incurred. Rather, the intent of this provision
is to allow Landlord to recover only those increases in Operating Costs properly
attributable to occupied space in the Building and this provision is designed to
calculate the actual cost of providing a variable operating expense service to
the portions of the Building receiving such service. This “gross-up” treatment
shall be applied only with respect to Operating Costs which vary based on level
of occupancy.



--------------------------------------------------------------------------------



 
[cfms-093016xex101022.jpg]
18 8833492.3 In case of services which are not rendered to all areas of the
Building on a comparable basis, the proportion allocable to the Premises shall
be re-allocated by Landlord on a reasonable basis taking into consideration such
factors as usage of a particular tenant in the Park and/or such other pertinent
factors as reasonably determined by Landlord. Landlord shall not collect in
excess of one hundred percent (100%) of Landlord’s Operating Costs or any item
of cost more than once. Tenant shall be responsible to pay its share of the
Operating Cost Escalation based upon the proportion that the Rentable Floor Area
of Tenant’s Space bears to the Total Rentable Floor Area of the Building (i.e.
10.02%), but any elements of Operating Costs which relate to elements of the
Park other than the Building and the Lot (“Park-related costs”), shall be
allocated to the Building by Landlord in a commercially reasonable, consistent
manner based upon the ratio of the square footage of the Building to the
aggregate square footage of all completed buildings in the Park, as such
buildings are completed from time to time, unless such allocation would result
in a disproportionate charge based upon relative usage of the amenity or service
on which such cost is based, in which case such allocation shall be based upon
such relative usage. In no event shall Park-related costs include (i) costs
which do not relate to a service or amenity that has a benefit to the Building,
or (ii) costs that relate exclusively to another Building or Lot in the Park.
All Landlord’s Operating Costs (including, without limitation, real estate taxes
for land and improvements) attributable to surface and structured parking
facilities located on the Lot that serve the Building and one or more other
buildings in the Park shall be equitably allocated based on the relative rights
to use such facilities. “Operating Cost Escalation” shall be equal to the
difference for each Fiscal Year, if any, between: (a) the product of Landlord’s
Operating Costs per rentable square foot as indicated in Landlord’s Statement
times the Rentable Floor Area of Tenant’s Space; and (b) the product of the Base
Operating Costs per rentable square foot times the Rentable Floor Area of
Tenant’s Space. If, with respect to any Fiscal Year or fraction thereof during
the Term, Tenant is obligated to pay Operating Cost Escalation, then Tenant
shall pay, as additional rent, on the first day of each month of each ensuing
Fiscal Year thereafter, until Landlord’s Statement for an ensuing Fiscal Year
reflects that Tenant is not obligated to pay Operating Cost Escalation,
“Estimated Monthly Escalation Payments” equal to 1/12th of the annualized
Operating Cost Escalation for the immediately preceding Fiscal Year. Estimated
Monthly Escalation Payments for each ensuing Fiscal Year shall be made
retroactively from the first day of such Fiscal Year and on account of the
payment to be made pursuant to the first sentence of this Section 4.2 for such
Fiscal Year, with an appropriate additional payment or refund to be made at the
time such payment is due for the previous year. The term “Fiscal Year” as used
in this Article shall mean the period of twelve (12) consecutive months
commencing on January 1st and ending on December 31st.



--------------------------------------------------------------------------------



 
[cfms-093016xex101023.jpg]
19 8833492.3 The term “real estate taxes” as used above shall mean all taxes of
every kind and nature assessed by any governmental authority on the Lot, the
Building and improvements, or both, and in the common areas of the Park, which
the Landlord shall pay during a Fiscal Year because of or in connection with the
ownership, leasing and operation of the Lot, the Building and improvements, or
both, and the Park, subject to the following: there shall be excluded for such
taxes all income taxes, excess profits taxes, excise taxes, franchise taxes,
gift, estate, succession, inheritance, transfer taxes, and any real estate taxes
allocable to any additions made to the Building, the Lot, or elsewhere in the
Park after the Commencement Date, provided, however, that if at any time during
the Term the present system of ad valorem taxation of real property shall be
changed so that in lieu of the whole or any part of the ad valorem tax on real
property, there shall be assessed on Landlord a capital levy or other tax on the
gross rents received with respect to the Lot, the Building and improvements, or
both, a federal, state, county, municipal, or other local income, franchise,
excise or similar tax, assessment, levy or charge (distinct from any now in
effect) measured by or based, in whole or in part, upon any such gross rents,
then any and all of such taxes, assessments, levies or charges, to the extent so
measured or based, shall be deemed to be included within the term “real estate
taxes”. Notwithstanding any provision of this Lease, real estate taxes shall not
include any fines or penalties, nor shall real estate taxes include any amounts
attributable to any alterations or additions to the Building after the
Commencement Date. If the total of the monthly payments paid by Tenant with
respect to any Fiscal Year exceeds the actual Operating Cost Escalation for such
Fiscal Year, then, such excess shall be refunded by Landlord to Tenant no later
than thirty (30) days after the end of the Fiscal Year in question. Tenant shall
have the right, but not the obligation, to contest (or request that Landlord so
contest on behalf of all tenants of the Building) in good faith by appropriate
proceedings diligently pursued the imposition or amount of any real estate taxes
assessed against the Lot or the Building or such personal property taxes payable
by it hereunder, including the right on behalf of, and in the name of the
Landlord, to seek abatements thereto. The Landlord shall reasonably cooperate
with Tenant, at Tenant’s sole expense, in any such contest or abatement
proceedings. In the event that Tenant determines not to contest such taxes and
Landlord desires to file such contest (or Tenant requests that Landlord file
such contest), Landlord shall give written notice of that fact to all affected
tenants, including Tenant, and shall have the sole right as to such tax bill to
contest in good faith by appropriate proceedings diligently pursued the
imposition or amount of any real estate taxes assessed against the Lot or the
Building or such other taxes payable by Tenant hereunder, including the right to
seek abatements thereto. In such event, the Tenant shall reasonably cooperate
with Landlord, at no cost to Tenant, in any such contest or abatement
proceedings. Landlord shall also reasonably cooperate and assist Tenant, at no
cost to Landlord, in procuring any applicable tax credits or incentives.
Landlord shall engage experts to challenge any unreasonable real estate tax
assessments, if necessary. If Landlord shall receive on behalf of the Lot or the
Building a rebate or abatement on any tax with respect to which a payment is
made by Tenant, then after deducting therefrom any reasonable costs incurred by
Landlord in obtaining such rebate or abatement (unless previously included in
Operating Costs for such year), all of such net rebate or abatement relating to
the Lot or the Building shall be returned to Tenant to the extent that such
rebate or



--------------------------------------------------------------------------------



 
[cfms-093016xex101024.jpg]
20 8833492.3 abatement relates to payment made by the Tenant and not reimbursed
by Landlord. If Tenant shall receive on behalf of the Lot or the Building a
rebate or abatement on any tax with respect to which a payment is made by
Tenant, then after deducting therefrom any costs reasonably incurred by Tenant
in obtaining such rebate or abatement, all of such net rebate or abatement
related to the Lot, the Building or to personal property taxes assessed against
the Tenant’s property shall be retained by Tenant, as its sole property, to the
extent such rebate or abatement relates to a payment made by Tenant and not
reimbursed by Landlord. The remaining portion of such net rebate or abatement
shall promptly be returned to Landlord. In the event that Landlord receives a
refund on account of real estate taxes after the expiration of the Term, which
refund relates to a Fiscal Year during the Term, the amount of such refund
fairly allocable to Tenant shall be refunded to Tenant by Landlord within thirty
(30) days of its receipt of such refund. All references to real estate taxes
“for” a particular Fiscal Year shall be deemed to refer to real estate taxes due
and payable during such Fiscal Year without regard to when such impositions are
assessed or levied. All records pertaining to Landlord’s Operating Costs
hereunder shall be maintained by the Landlord for a period of three (3) years
following the expiration of the Fiscal Year to which such records relate. Tenant
shall have the right, through its representatives, to examine, copy and audit
such records at reasonable times, but no more than once per Fiscal Year, upon
not less than thirty (30) days prior written notice to Landlord given within one
hundred and eighty (180) days of receipt of Landlord’s Statement, otherwise
Tenant’s right to dispute such charges shall be waived unless Tenant’s
examination of any subsequent Fiscal Year establishes that the actual Operating
Cost Escalation for the Fiscal Year in question is less than the Landlord’s
final determination of the Operating Cost Escalation as set forth in the
Landlord’s Statement submitted to Tenant by at least five percent (5%), in which
case Tenant shall also have the right to dispute charges in either or both of
the two (2) prior Landlord’s Statements. Such records shall be maintained at
Landlord’s Address set forth in Section 1.1, or such other place within the
Commonwealth of Massachusetts as Landlord shall designate from time to time for
the keeping of such records. The costs of such audits shall be borne by Tenant;
provided, however, that if such audit establishes that the actual Operating Cost
Escalation for the Fiscal Year in question is less than the Landlord’s final
determination of the Operating Cost Escalation as set forth in the Landlord’s
Statement submitted to Tenant by at least five percent (5%) (and, so long as the
discrepancy amount exceeds $5,000.00), then Landlord shall pay the reasonable
cost of such audit (not to exceed $5,000). If, as a result of such audit, it is
determined that Tenant must pay additional amounts to Landlord on account of the
Operating Cost Escalation, or that Tenant has overpaid Landlord on account of
the Operating Cost Escalation, then the undercharged or overpaid party shall
reimburse the other party for the payment due within thirty (30) days of the
final determination. Notwithstanding anything contained in this Lease to the
contrary, the responsibility for the payment of all real estate taxes with
respect to the Building and the Park shall be upon the Landlord and the Landlord
agrees to pay the same as required by law. Landlord shall provide Tenant with
copies of all tax bills and a computation of Tenant’s pro rata share thereof, as
aforesaid. In the event that any special assessments are assessed and payable,
Tenant’s pro rata share of the same shall be calculated as if such assessments
were being paid by Landlord over the longest period of time permitted by
applicable law.



--------------------------------------------------------------------------------



 
[cfms-093016xex101025.jpg]
21 8833492.3 Landlord shall have the right from time to time to change the
periods of accounting under this Section 4.2 to any annual period other than the
Fiscal Year and upon any such change all items referred to in this Section shall
be appropriately apportioned and no such change may result in Tenant paying any
more hereunder that would have been due from Tenant in the absence of such
change. In all Landlord’s Statements, rendered under this Section, amounts for
periods partially within and partially without the accounting periods shall be
appropriately apportioned, and any items which are not determinable at the time
of a Landlord’s Statement shall be included therein on the basis of Landlord’s
best good faith estimate, and with respect thereto Landlord shall render
promptly after determination a supplemental Landlord’s Statement, and
appropriate adjustment shall be made according thereto. All Landlord’s
Statements shall be prepared on an accrual basis of accounting. Notwithstanding
any other provision of this Section 4.2, if the Term expires or is terminated as
of a date other than the last day of a Fiscal Year at the end of the Term,
Tenant’s last payment to Landlord under this Section 4.2 shall be made on the
basis of Landlord’s best good faith estimate of the items otherwise includable
in Landlord’s Statement and shall be made on or before the later of (a) twenty
(20) business days after Landlord delivers such estimate to Tenant, or (b) the
last day of the Term, with an appropriate payment or refund to be made upon
submission of Landlord’s Statement. Without limitation, the obligation of Tenant
to pay the Operating Cost Escalation with respect to any Fiscal Year during the
Term (or portion thereof) or the Landlord’s obligation to make a refund
therefore, as applicable, shall survive the expiration or earlier termination of
the Term for a period of one year. 4.3 PAYMENTS All payments of Fixed Rent and
additional rent shall be made to Managing Agent, or to such other person as
Landlord may from time to time designate by written notice to Tenant. If any
installment of rent, fixed or additional, or on account of leasehold
improvements is paid after the due date thereof, at Landlord’s election, it
shall bear interest at the rate equal to ten percent (10%) per annum from such
due date, which interest shall be immediately due and payable as further
additional rent; provided, however, Landlord hereby acknowledges and agrees that
(i) Tenant shall have two (2) grace periods of an additional five (5) days per
each calendar year of the Term before which such interest shall be charged by
Landlord, and (ii) interest shall not accrue for more than ten (10) business
days unless Landlord has provided a Tenant with notice stating that interest is
accruing and the amounts on which interest is accruing. ARTICLE 5 LANDLORD’S
COVENANTS 5.1 LANDLORD’S COVENANTS DURING THE TERM Landlord covenants throughout
the Term: 5.1.1 Building Services – During the Term, Landlord shall furnish,
through Landlord’s employees or independent contractors, the services listed in
Exhibit “D” (which are common services provided to all tenants of the Building).



--------------------------------------------------------------------------------



 
[cfms-093016xex101026.jpg]
22 8833492.3 5.1.2 Additional Building Services – During the Term, Landlord
shall furnish, through Landlord’s employees or independent contractors,
reasonable additional Building operation services upon reasonable advance
request of Tenant at reasonable and competitive rates from time to time
established by Landlord to be paid by Tenant. 5.1.3 Repairs - Except as
otherwise provided in Article 7, Landlord shall maintain, repair and replace the
structural elements of the Building, including, without limitation, the roof,
structural walls (if any), ceiling slabs (if any), floors, footings and
foundation (collectively, the “Structural Elements”) as necessary to keep such
elements in good condition and repair. Landlord shall also be responsible for
(or shall cause such appropriate party in connection with Park areas beyond the
Lot to be responsible for) (i) all exterior maintenance, repairs and
replacements necessary to keep in good condition and working order all common
areas of the Park, and the trees, shrubs, plants, landscaping, parking areas,
driveways and walkways on the Lot or elsewhere in the Park, including but not
limited to, all lighting and other fixtures and equipment serving such parking
areas, driveways and walkways, (ii) providing the services and performing the
maintenance work set forth in Section 4.2 and Article 7 hereof, and in Exhibit
“D” attached hereto, and (iii) performing necessary repairs and replacements to
maintain the watertight integrity of the Building, including but not limited to
the roof, exterior wall, windows and skylights. Landlord shall also maintain,
repair and replace the HVAC, life/safety, plumbing, electrical and mechanical
equipment in the Building, such that it shall be in good operating condition
throughout the Term. Landlord shall make all of such repairs and replacements
necessary to maintain the foregoing in good working order comparable other first
class buildings in the Boston northwest suburban area and in compliance with all
laws and this Lease and all costs and expenses under this Section 5.1.3 shall
constitute Landlord’s Operating Costs to the extent included therein pursuant to
the provisions of Section 4.2, except that Landlord shall be responsible at its
sole cost and expense without pass-through to the Tenant (except if caused by
the negligence or willful misconduct of Tenant, in which case the same shall be
at Tenant’s cost and expense, subject to Section 10.13), to repair, maintain and
replace throughout the Term the Structural Elements (other than the roof
membrane, for which the costs of repair, maintenance and replacement may be
included in Landlord’s Operating Costs to the extent permitted under Section
4.2). All other routine and ordinary repairs and maintenance reasonably required
within the Premises, except as specifically otherwise provided for herein, shall
be the responsibility of Tenant. In the event that Tenant gives notice to
Landlord of a condition which Tenant believes requires Landlord’s repairs or a
condition which, if left uncorrected, will necessitate Landlord’s repair
(provided that Landlord’s repair and maintenance obligations shall not be
subject to receipt of notice from Tenant thereof), then, in accordance with the
terms of this Section 5.1.3, Landlord shall respond promptly to investigate such
condition, and, if such repairs are Landlord’s obligation hereunder, Landlord
shall commence promptly to repair same and to diligently complete said repair.
Tenant agrees during the Term to provide Landlord notice as soon as reasonably
possible of any condition within the Premises, of which Tenant has actual
knowledge, which might require, or if left uncorrected will necessitate,
Landlord’s repair pursuant to this Section 5.1.3. Tenant shall have the right to
require, at reasonable times and with reasonable advance notice, a
representative of Landlord to inspect the Premises for repairs which may be the
responsibility of Landlord.



--------------------------------------------------------------------------------



 
[cfms-093016xex101027.jpg]
23 8833492.3 If the Landlord is required to make any maintenance or repairs and
should fail so to do, and so long as such maintenance or repairs relate solely
to the Premises and not any common areas or common systems of the Building
and/or Lot, then Tenant shall have the right to perform such maintenance or
repairs (i) immediately after oral or written notice in the event of an
emergency, and (ii) within thirty (30) days following written notice if the same
is not an emergency (unless Landlord has commenced cure within said thirty (30)
days and is proceeding diligently to complete such cure to completion). If
Tenant does such work or performs such obligation, Landlord agrees that it will
pay to Tenant the reasonable cost thereof upon receipt of reasonable
documentation from Tenant evidencing such performance, and if Landlord shall
fail to make such payment within thirty (30) days after notice thereof, then
Tenant shall have the right to deduct (up to twenty-five percent (25%) of the
Fixed Rent each month, and any costs that are not deducted against monthly Fixed
Rent as the result of such limitation shall be carried- forward and deducted to
subsequent payments of monthly Fixed Rent until Tenant has fully recovered all
applicable costs) the reasonable cost thereof from the date such payment was
due, until paid, from the rent and other charges thereafter accruing hereunder.
5.1.4 Quiet Enjoyment – Landlord covenants and warrants that Landlord has the
right to make this Lease and that Tenant, provided there is then no uncured
Event of Default hereunder, shall peacefully and quietly have, hold and enjoy
the Premises throughout the Term without any manner of hindrance, interruption,
disturbance or molestation, subject, however, to all the terms and provisions
hereof. 5.1.5 Landlord’s Insurance - Beginning on the date of this Lease and
continuing through the Term Expiration Date or, if later, the date on which
Tenant vacates the entire Premises, Landlord shall purchase and keep in force,
(i) broad-form commercial general liability insurance, or the equivalent
then-customary form providing comparable coverages, written out on an occurrence
basis containing provisions adequate to protect the Landlord from and against
claims for bodily injury, including death and personal injury and claims for
property damage occurring within the Park and/or the Building and/or common
areas, such insurance having bodily injury and property damage combined limits
of not less than five million dollars ($5,000,000) per occurrence increased as
necessary so as to be at least comparable with other Class A buildings in the
area that are equivalent to the Building and customarily carried by other
landlords similarly situated as Landlord, and (ii) fire and extended coverage
insurance, including vandalism, sprinkler leakage and malicious mischief, upon
the Building on a full replacement cost basis, agreed cost value endorsement
with agreed values for the Building and tenant improvements initially installed
by Landlord (i.e. Landlord’s Work), as determined annually by the Landlord’s
insurer. Landlord shall also procure and continue in force during the Term, as
the same may be extended hereunder, rental interruption insurance for twelve
(12) months or the maximum amounts permitted. Copies of certificates of
insurance evidencing the foregoing shall be furnished to Tenant prior to
Commencement Date. All insurance required of Landlord pursuant to this Section
shall be effected under policies issued by insurers or recognized responsibility
(which are rated A or A+ by Best’s Rating Service or a comparable rating by an
equivalent service). The coverages required by this Section 5.1.5 may be
provided by a single “package policy” or by a combination of “package policy”
and umbrella.



--------------------------------------------------------------------------------



 
[cfms-093016xex101028.jpg]
24 8833492.3 5.1.6 Tenant’s Workmen’s Compensation Insurance – Landlord shall
keep all Landlord’s employees working in the Premises covered by workmen’s
compensation insurance in statutory amounts. 5.1.7 Landlord’s Indemnity -
Landlord covenants and agrees to defend, with counsel reasonably acceptable to
Tenant, save harmless and indemnify Tenant from any liability for injury, loss,
accident or damage to any person or property on the Premises, in the Building or
the Lot, or elsewhere in the Park, and from any claims, actions, proceedings and
expenses and costs in connection therewith (including, without implied
limitation, reasonable counsel fees), to the extent arising from the negligence
and/or or willful acts of Landlord, its agents, employees or contractors , to
the extent not caused by the negligence and/or willful acts of Tenant, its
agents, employees, or contractors. In no event shall Landlord be obligated to
indemnify Tenant to the extent any liability, claim, action, proceeding, expense
or cost arises out of or relates to any willful or negligent act or omission of
Tenant or of any of its employees, agents or contractors. Notwithstanding
anything to the contrary contained in this Lease, in no event shall Landlord be
liable to Tenant for any indirect, consequential, special, exemplary, incidental
or punitive damages arising from or relating to this Lease. The covenants and
indemnifications set forth in this Section 5.1.7 shall survive the expiration or
earlier termination of this Lease. 5.1.8 Hazardous Materials - Landlord
represents and warrants that, to the best of Landlord’s knowledge, after due
inquiry as of the date of this Lease and as of the Commencement Date, that the
Premises and rest of the Building do not contain any Hazardous Materials (as
defined herein), except as may be contained in customary cleaning supplies or in
such other related construction supplies (e.g. paint). 5.1.9 Tenant’s Costs - In
case Tenant shall, without any fault on its part, be made party to any
litigation commenced by or against Landlord or by or against any parties in
possession of the Building or any part thereof claiming under Landlord, to pay
all reasonable costs including, without implied limitation, reasonable counsel
fees, incurred by or imposed upon Tenant in connection with such litigation and
as additional rent, also to pay all such costs and fees incurred by Tenant in
connection with the successful enforcement by Tenant of any obligations of
Landlord under this Lease. 5.1.10 Compliance with Law. Landlord shall cause the
Premises and common areas to comply with all Codes applicable thereto, including
without limitation all life safety laws. See also Section 10.19 of this Lease.
5.1.11 Tenant’s Signage. Landlord shall place Tenant’s name on the Building
directory, on the Technology Park Drive entrance at Concord Road, and on the
monument sign at the 600 entrance and Technology Park Drive, all at Landlord’s
cost and expense and not as an expense that may be passed-through to Tenant. 5.2
INTERRUPTIONS Except to the extent caused by, or arising out of, the negligence
or willful misconduct of Landlord, its agents, employees or contractors, and
subject to the terms of this Section 5.2 and Section 10.13, Landlord shall not
be liable to Tenant for any compensation or reduction of rent



--------------------------------------------------------------------------------



 
[cfms-093016xex101029.jpg]
25 8833492.3 by reason of inconvenience or annoyance or for loss of business
arising from power losses or shortages or from the necessity of Landlord’s
entering the Premises for any of the purposes in this Lease authorized, or for
repairing the Premises or any portion of the Building or Lot; provided that (i)
in connection with any entry into the Premises by Landlord or anyone on
Landlord’s behalf, Landlord shall comply with the terms of Section 6.1.10, and
(ii) Landlord shall use reasonable efforts to minimize the effect of any such
interruption of services and to eliminate the same at the earliest practicable
time. In case Landlord is prevented or delayed from making any repairs,
alterations or improvements, or furnishing any service or performing any other
covenant or duty to be performed on Landlord’s part, by reason of any cause
reasonably beyond Landlord’s reasonable control (which shall not include lack of
funds), Landlord shall not be liable to Tenant therefore, nor, except as
expressly otherwise provided below or in Article 7, shall Tenant be entitled to
any abatement or reduction of rent by reason thereof; provided that Landlord
shall use reasonable efforts to minimize the adverse effects of any such
inability to perform and to eliminate the causes of such inability to perform at
the earliest practicable time. Notwithstanding any terms of this Lease to the
contrary, if any Building service is interrupted for a period of five (5)
consecutive business days due to the negligence or willful acts of Landlord, its
agents, servants, employees, contractors or subcontractors (and not due to the
negligence or willful acts by Tenant, its agents, servants, employees,
contractors or subcontractors), and such interruption adversely and materially
affects Tenant’s use of the Premises for Tenant’s normal business operations,
then there shall be an abatement on a square footage pro-rata basis of Fixed
Rent and additional rent from and after said time period, until such services or
occupancy, as applicable, are restored. Landlord agrees to use its commercially
reasonable efforts to restore such services and to restore Tenant’s occupancy,
as applicable, as soon as reasonably possible. Further, if any failure to
furnish such Building service is not caused by Landlord as aforesaid (and not
due to the negligence or willful misconduct of Tenant, its agents, servants,
employees, contractors or subcontractors), and continues for a period in excess
of five (5) consecutive business days, and such interruption adversely and
materially affects Tenant’s use of the Premises for Tenant’s normal business
operations, then there shall be an abatement on a square footage pro-rata basis
of Fixed Rent and additional rent from and after said time period, until such
services or occupancy, as applicable, are restored but only if and to the extent
that the same is a covered loss under Landlord’s rental interruption insurance.
Landlord agrees to use its commercially reasonable efforts to restore such
services and to restore Tenant’s occupancy, as applicable, as soon as reasonably
possible. In no event shall Tenant have any abatement or termination right if
any such interruption is due to the negligence or willful acts of Tenant or its
employees or agents or any breach of this Lease by Tenant. Landlord reserves the
right to stop any service or utility system when necessary by reason of accident
or emergency or until necessary repairs have been completed. Except in case of
emergency repairs, Landlord will give Tenant at least thirty (30) days (if
possible) advance notice of any contemplated stoppage and will use reasonable
efforts to avoid inconvenience to Tenant by reason thereof such as conducting
the same outside the regular business hours of Tenant. Except as expressly set
forth in this Lease, the foregoing rights shall be Tenant’s sole remedy at law
or in equity for the interruptions described in this Section 5.2, except that
Tenant



--------------------------------------------------------------------------------



 
[cfms-093016xex101030.jpg]
26 8833492.3 retains any rights and remedies provided elsewhere in this Lease,
including without limitation Section 10.15 hereof, for any breach of this Lease
by Landlord. ARTICLE 6 TENANT’S COVENANTS 6.1 TENANT’S COVENANTS DURING THE TERM
Tenant covenants throughout the Term and such further time as Tenant occupies
any part of the Premises: 6.1.1 Tenant’s Payments - Except during Tenant’s early
entry pursuant to Section 3.1 above, to pay when due (a) all Fixed Rent and
additional rent, (b) all taxes which may be imposed on Tenant’s personal
property in the Premises (including, without limitation, Tenant’s furniture,
fixtures and equipment) regardless to whomever assessed, unless there is an
uncured, continuing Event of Default of this Lease, at which time Landlord shall
be responsible for the payment of any taxes associated therewith, (c) all
charges by public utility for telephone and other utility services (including
service inspections therefore and the charges as may be imposed pursuant to
Exhibit “D” hereof) rendered to the Premises not otherwise required hereunder to
be furnished by Landlord without charge and not consumed in connection with any
services required to be furnished by Landlord. 6.1.2 Repairs and Yielding Up -
Except as otherwise provided in Article 7 and Section 5.1.3, Tenant shall keep
the Premises in substantially the same order, repair and condition as exists on
the Commencement Date, except for (i) reasonable wear and tear, (ii) damage by
fire, casualty or act of God, (iii) the effect of eminent domain and Hazardous
Materials not introduced by Tenant, its agents, employees, contractors or
invitees, and (iv) damage caused by Landlord or its agents, employees or
contractors, and at the expiration or termination of this Lease peaceably to
yield up the Premises and all changes and additions therein, other than changes
or alterations that Tenant is obligated to remove pursuant to Section 6.1.15
(which shall be removed on termination in such order, repair and condition as
required hereunder and repairing all damage caused by such removal) and changes
or alterations that Tenant elects to remove in accordance with Section 6.1.15,
and leaving the Premises clean and neat. Any property that Tenant is required to
remove and that is not so removed by Tenant shall be deemed abandoned and may,
upon ten (10) business days’ prior written notice to Tenant, be removed and
disposed of by Landlord, in such manner as Landlord shall determine, and Tenant
shall pay Landlord the entire cost and expense incurred by it by effecting such
removal and disposition; it being agreed that the acceptance of reasonable use
and wear shall not apply so as to permit Tenant to keep the Premises in anything
less than suitable, tenantable and usable condition, considering the nature of
the Premises and the use reasonably made thereof, or in less than good and
tenantable repair. For avoidance of doubt, all improvements, changes and
additions comprising the Landlord’s Work shall become part of the Premises and
shall remain therein at the end of the Term, and Tenant shall have no obligation
to remove the Landlord’s Work or to restore the Premises to its original
condition at the end of the Term or earlier expiration thereof, except Tenant’s
moveable trade fixtures, equipment and personal property, all of which fixtures,
equipment, furniture and personal property shall remain the property of the
Tenant and shall be removed at the expiration of the Term. Tenant agrees to
repair, at its sole



--------------------------------------------------------------------------------



 
[cfms-093016xex101031.jpg]
27 8833492.3 cost and expense, any damage to the Premises caused by any such
removal by Tenant in accordance with this Section 6.1.2 hereof, subject to
Section 10.13. 6.1.3 Occupancy and Use - To use the Premises only for the
Permitted Uses; and not to injure or deface the Premises, Building or Lot or
Park; and not to permit in the Premises any auction sale, nuisance, or the
emission from the Premises of any reasonably objectionable noise or odor; nor
any use thereof which is contrary to law or ordinances, or invalidates or
increases the premiums for any insurance on the Building or its contents or
liable to render necessary any alteration or addition to the Building unless
Tenant agrees to pay the cost of the increased premiums or required alteration
or addition (it being agreed that use for the Permitted Uses does not violate
the foregoing). 6.1.4 Rules and Regulations - To comply with the Rules and
Regulations set forth in Exhibit “E” and all other reasonable Rules and
Regulations hereafter made by Landlord, of which Tenant has been given notice,
for the use of the Building, Lot and Park and their facilities and approaches,
it being understood that Landlord shall not be liable to Tenant for the failure
of other tenants of the Building or Park to conform to such Rules and
Regulations, provided that Landlord enforces such rules against all tenants of
the Building in a non- discriminatory fashion. Any rules and regulations
promulgated by the Landlord under any provision of this Lease (including its
exhibits) (i) shall be reasonable and uniformly enforced against all tenants and
occupants of the Building, (ii) shall neither increase the obligations nor
diminish the rights of Tenant under this Lease, and (iii) shall be instituted in
writing and with at least thirty (30) days prior notice. In the event of a
conflict between such rules and regulations and this Lease, the terms and
provisions of this Lease shall prevail. 6.1.5 Compliance with Laws and Safety
Appliances - To keep the Premises equipped with all safety appliances required
by law or ordinance or any other regulation of any public authority because of
any particular manner of use made by Tenant other than Tenant’s Permitted Use
and to procure all licenses and permits so required because of such use, and at
all times Tenant shall use the Premises in compliance with all of the foregoing,
it being understood that the foregoing provisions shall not be construed to
broaden in any way Tenant’s Permitted Uses. Tenant shall have the right, upon
giving notice to the Landlord, to contest any obligation imposed upon it
pursuant to the provisions of this Section 6.1.5, and provided the enforcement
of such requirement or law is stayed during such contest and such contest will
not subject the Landlord to penalty or jeopardize the title to the Premises or
otherwise affect the Premises in any adverse way. Landlord shall cooperate with
Tenant in such contest and shall execute any documents reasonably required in
the furtherance of such purpose. 6.1.6 Assignment and Subletting – Tenant shall
have the right, subject to the requirement of obtaining Landlord’s prior written
consent, such consent not to be unreasonably withheld, conditioned or delayed by
Landlord, to assign this Lease or sublet the whole or any portion of the
Premises, which assignment or sublease shall be only for the Permitted Uses, its
being understood that Tenant shall, as additional rent, reimburse Landlord
promptly for reasonable legal and other reasonable expenses incurred by
Landlord’s mortgagee (not to exceed $1,000.00 per request) in connection with
any request by Tenant for consent to assignment or subletting. No assignment or
subletting shall affect the continuing primary liability of Tenant (which,
following assignment, shall be joint and several with the assignee). Such
consent by



--------------------------------------------------------------------------------



 
[cfms-093016xex101032.jpg]
28 8833492.3 Landlord to any of the foregoing in a specific instance shall be
reasonable and subject to the provisions hereinafter provided. Landlord’s
consent shall not be treated as having been withheld unreasonably if, in
connection with any such proposed assignment or subletting: (i) the terms of the
proposed assignment or subletting do not prohibit further assignments of the
Lease or subletting of the Premises without the written consent of Landlord, the
granting of which consent shall be subject to the terms and conditions hereof,
and in any event shall not be unreasonably withheld, conditioned or delayed; and
(ii) in connection with an assignment of this Lease, the assignee does not agree
directly with Landlord, by written instrument in form reasonably satisfactory to
Landlord, to be bound by all the obligations of Tenant thereafter arising
hereunder including, without limitation, the covenant against further assignment
and subletting without the written consent of Landlord, subject to the terms and
conditions of this Section. Tenant hereby acknowledges and agrees that the
foregoing is not intended to be an exclusive list of the reasons for which
Landlord may reasonably withhold consent to a proposed request by Tenant for
consent to assignment or subletting. No consent to any of the foregoing in a
specific instance shall operate as waiver in any subsequent instance. If an
assignment or subletting is proposed to be made and Landlord’s consent is
required as hereinabove provided, Tenant shall give Landlord prior notice of
such proposal. Thereafter, Tenant shall provide Landlord with such information
(including creditworthiness information) as Landlord may reasonably request
relative to facts which would bear upon the factors entering into the
determination whether Landlord’s approval is to be granted, provided Landlord
requests such information within five (5) business days of receipt of such
notice from Tenant. Landlord shall respond to a request for consent within ten
(10) business days of Tenant’s request for consent. Notwithstanding any
provision contained in this Lease to the contrary, no consent of Landlord (or
Landlord’s mortgagee) shall be required for A) the occupancy (including any
assignment or subletting as hereinafter provided) of the Premises by any entity
controlling, controlled by or under common control with Tenant from time to time
(an “Affiliate”) or B) the assignment of this Lease or the subletting of any
portion (or the whole) of the Premises, (i) to an Affiliate of Tenant, (ii) to a
corporation or other entity into or with which Tenant has merged, been
reorganized or been consolidated or to which substantially all of Tenant’s
assets are transferred, (iii) to any corporation or other entity with which
Tenant is otherwise affiliated (all of the foregoing hereinafter sometimes
collectively shall be referred to as “Permitted Transfers”, and any person to
whom any Permitted Transfer is made hereinafter sometimes shall be referred to
as a “Permitted Transferee”). In any event, the following conditions shall
apply: (x) the Security posted pursuant to Article 11 hereof shall remain in
place; (y) such Permitted Transferee agrees directly with Landlord by written
instrument to be bound by all of the obligations of Tenant thereafter arising
hereunder; and (z) such Permitted Transferee under subsection (ii) shall have a
net worth of at least equal to or greater than that of Tenant as of the date of
this Lease (i.e. $125,000,000.00); and in the event of any such assignment or
subletting for which no consent by Landlord is required hereunder, Tenant’s
continuing primary liability shall remain unaffected, and Tenant shall not be
obligated to share Rent Differential as hereinafter set forth. If this Lease
shall be assigned, or if the Premises or any part hereof shall be sublet or
occupied by any person other than Tenant, Landlord may, at any time and from
time to time, following an uncured, continuing Event of Default, collect rent
(or any amounts due to Landlord hereunder) from the assignee, subtenant or
occupant (other than an Affiliate) and apply the amount collected, net of
reasonable third party out-of-pocket costs of collection, to the annual



--------------------------------------------------------------------------------



 
[cfms-093016xex101033.jpg]
29 8833492.3 Fixed Rent, additional rent and all other charges herein reserved,
but no such assignment, subletting, occupancy or collection shall be deemed a
waiver of the provisions of this Section 6.1.6, or acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the further
performance of the terms, covenants and conditions of this Lease on the part of
Tenant to be performed. In such event, after deducting Landlord’s share of the
Rent Differential, equitably determined on a monthly basis, if applicable as
hereinafter provided, Landlord agrees to remit to Tenant any excess on a month
to month basis. If Landlord’s approval of a sublease or assignment is necessary
and Landlord approves a sublease or assignment, and said sublease or assignment
is for a total rental amount which on an annualized basis is greater than the
Fixed Rent and additional rent due from Tenant to Landlord under this Lease,
Tenant shall pay to Landlord, forthwith upon Tenant’s receipt of each
installment of such excess rent, during the term of any approved sublease or
assignment, as additional rent hereunder, in addition to the Fixed Rent and
other payments due under this Lease, an amount equal to fifty percent (50%) of
the positive excess between all Fixed Rent and additional rent received by
Tenant under the sublease or assignment and the Fixed Rent and the additional
rent due hereunder after Tenant has recouped, in full, its reasonable
out-of-pocket expenses with respect to such sublease or assignment, including
without limitation, reasonable real estate brokerage commissions, utilities
expenses, reasonable legal fees, reasonable free rent, reasonable marketing
costs and the reasonable costs of refurbishment of the Premises for such
sublease or assignment (the “Rent Differential”). The Rent Differential shall
not include the sales or rental proceeds received by Tenant in connection with
the sale or lease of its personal property to a proposed transferee. In the
event the sublease is for less than the full Premises hereunder, the rent
payable by Tenant shall be proportionately adjusted in determining the excess
(but all expenses to be recouped will be deducted) pro-rated on a square foot
basis. Anything contained in the foregoing provisions of this section to the
contrary notwithstanding, neither Tenant nor any other person having interest in
the possession, use, occupancy or utilization of the Premises shall enter into
any lease, sublease, license, concession or other agreement for use, occupancy
or utilization of space in the Premises which provides for rental or other
payment for such use, occupancy or utilization based, in whole or primarily on
the net income or profits derived by any person from the Premises leased, used,
occupied or utilized (other than an amount based on a fixed percentage or
percentages of receipts or sales), and any such purported lease, sublease,
license, concession or other agreement shall be absolutely void and ineffective
as a conveyance of any right or interest in the possession use, occupancy or
utilization of any part of the Premises. 6.1.7 Indemnity - To defend, with
counsel reasonably acceptable to Landlord, save harmless, and indemnify Landlord
from and against any liability, claims, actions, proceedings and expenses and
costs in connection therewith (including, without implied limitation, reasonable
counsel fees) with respect to injury, loss, accident or damage to any person or
property occurring on the Premises, in the Building or the Lot, or elsewhere in
the Park, (i) to the extent arising from the negligence and/or willful
misconduct of Tenant or any of Tenant’s employees, agents, contractors,
subtenants, assignees, licensees or invitees, to the extent not caused by the
negligence and/or willful acts of Landlord, its agents, employees or contractors
or (ii) resulting from the failure of Tenant to perform and discharge its
covenants and obligations under this Lease. In no event shall Tenant be
obligated to indemnify Landlord to the extent any liability, claim, action,
proceeding, expense or cost arises out of or relates to any willful or



--------------------------------------------------------------------------------



 
[cfms-093016xex101034.jpg]
30 8833492.3 negligent act or omission of Landlord or of any of Landlord’s
employees, agents, or contractors. Notwithstanding anything to the contrary
contained in this Lease, and except as provided in Section 6.1.16, in no event
shall Tenant be liable to Landlord for any indirect, consequential, special,
exemplary, incidental or punitive damages arising from or relating to this
Lease. The covenants and indemnifications set forth in this Section 6.1.7 shall
survive the expiration or earlier termination of this Lease. 6.1.8 Tenant’s
Liability Insurance – To maintain public liability insurance in the Premises in
amounts which shall, at the beginning of the Term, be at least equal to the
limits set forth in Section 1.1 and, not more than two times during the Term,
shall be for such higher limits, if any, as are customarily carried in the area
in which the Premises are located on property similar to the Premises and used
for similar purposes and to furnish Landlord (and/or its mortgagees) with the
certificates thereof, prior to occupancy hereunder, evidencing such coverage and
providing that the insurance indicated therein shall not be cancelled without at
least ten (10) days’ prior written notice to Landlord. Landlord and its Listed
Mortgagee shall be named as additional insureds on any such policies. 6.1.9
Tenant’s Workmen’s Compensation Insurance - To keep all Tenant’s employees
working in the Premises covered by workmen’s compensation insurance in statutory
amounts. 6.1.10 Landlord’s Right of Entry – Upon not less than twenty four (24)
hours’ notice or other reasonable notice and during regular business hours
(except in the event of an emergency), to permit Landlord and Landlord’s agents
entry to (i) examine the Premises at reasonable times and, if Landlord shall so
elect and is otherwise permitted hereunder, to make repairs or replacements and
(ii) to remove, at Tenant’s expense, any changes, additions, signs, curtains,
blinds, shades, awnings, aerials, flagpoles, or the like not consented to in
writing, if consent was required pursuant to Section 6.1.15 or Section 6.1.20;
and to show the Premises to prospective tenants during the twelve (12) months
preceding expiration of the Term and to prospective purchasers and mortgagees at
all reasonable times. Notwithstanding anything to the contrary contained in this
Lease, any entry by Landlord and Landlord’s agents shall not interfere with
Tenant’s daily operations and shall comply with Tenant’s reasonable security
procedures, and Tenant shall have the right to have an employee accompany
Landlord and/or its agents at all times that Landlord and/or its agents are
present on the Premises. 6.1.11 Loading – Except with Landlord’s prior written
consent, not to place a load upon the Premises exceeding an average rate of one
hundred (100) pounds of live load per square foot of floor area; and not to move
any safe, vault or other heavy equipment in, about or out of the Premises except
in such a manner and at such times as Landlord reasonably shall in each instance
approve; Tenant’s business machines and mechanical equipment which cause
vibration or noise that may be transmitted to the Building structure or to any
other leased space in the Building shall be placed and maintained by Tenant in
settings of cork, rubber, spring, or other types of vibration eliminators
sufficient to eliminate such vibration or noise. 6.1.12 Landlord’s Costs - In
case Landlord shall, without any fault on its part, be made party to any
litigation commenced by or against Tenant or by or against any parties in
possession of the Premises or any part thereof claiming under Tenant, to pay, as
additional rent,



--------------------------------------------------------------------------------



 
[cfms-093016xex101035.jpg]
31 8833492.3 all reasonable costs including, without implied limitation,
reasonable counsel fees incurred by or imposed upon Landlord in connection with
such litigation and as additional rent, also to pay all such costs and fees
incurred by Landlord in connection with the successful enforcement by Landlord
of any obligations of Tenant under this Lease. 6.1.13 Tenant’s Property - All
the furnishings, fixtures, equipment, effects and property of every kind, nature
and description of Tenant and of all persons claiming by, through or under
Tenant which, during the continuance of this Lease or any occupancy of the
Premises by Tenant or anyone claiming under Tenant, may be on the Premises or
elsewhere in the Building or on the Lot or elsewhere in the Park shall be at the
sole risk and hazard of Tenant, and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft, or from any other cause,
no part of said loss or damage is to be charged to or to be borne by Landlord,
except to the extent arising from Landlord’s willful act or negligence, or that
of its agents, employees or contractors, as required by law, or from any breach
of this Lease by Landlord. 6.1.14 Labor or Materialmen’s Liens - To pay promptly
when due the entire cost of any work done on the Premises by Tenant, its agents,
employees, or independent contractors; and immediately to discharge or bond-off
any such liens which may so attach within twenty (20) business days after
receipt of written notice of such attachment. 6.1.15 Changes or Additions –
Except in connection with the construction of Landlord’s Work hereunder, not to
make any material changes or additions to the Premises without Landlord’s prior
written consent, which such consent shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, Tenant may, from time to
time, at its own cost and expense and without the consent of Landlord, make
non-structural alterations, additions or improvements to the Premises, so long
as they do not materially adversely affect any of the mechanical, electrical or
plumbing systems or life safety systems of the Building or otherwise require
Landlord to incur unusual expense to readjust the Premises to normal office use
on the Term Expiration Date (collectively herein called “Non-Structural
Alterations”), provided that Tenant first notifies Landlord in writing of any
such Non-Structural Alterations and satisfies any reasonable requirements of
Landlord’s with respect to insurance. If Tenant desires to make any
Non-Structural Alterations costing in excess of One Hundred Twenty-Five Thousand
Dollars ($125,000.00) in the aggregate during any twelve month period, or any
other alteration, including any structural alteration or alteration affecting
any of the mechanical, electrical or plumbing systems of the Building or life
safety systems, Tenant must first obtain the consent of Landlord thereto, which
consent shall not be unreasonably withheld, conditioned or delayed. If Landlord
reasonably concludes that the alterations (including Non- Structural
Alterations) involve any construction, alterations or additions requiring
unusual expense to readapt the Premises to normal office use on the Term
Expiration Date, Landlord shall notify Tenant in writing at the time of approval
that such re-adaptation will be required to be made by Tenant prior to such Term
Expiration Date without expense to Landlord. Landlord shall not unreasonably
require removal in the event an alteration is substantially similar
(functionally and quality wise) of the item so being replaced. Notwithstanding
any provision of this Lease to the contrary, Tenant shall have no obligation to
remove any of the following at the expiration or earlier termination of the
Term: (i) any of Landlord’s Work, (ii) any Non-Structural Alterations, and (iii)
any other alterations, additions or improvements, unless Landlord notifies



--------------------------------------------------------------------------------



 
[cfms-093016xex101036.jpg]
32 8833492.3 Tenant it will require removal of the same at the end of the Term
at the time of its consent thereto. For so long as the Lot and the Building are
owned by an affiliate of The Gutierrez Company, any and all alterations,
including but not limited to Non-Structural Alterations (but excluding
Non-Structural Alterations not requiring Landlord consent), shall be performed
by GCCI at cost plus a contractor’s fee not to exceed five percent (5%) of the
aggregate cost of any and all alterations so long as the aggregate cost is
comparable to the then market cost consistent with other similarly situated
first-class buildings in the area of the Boston northwest suburban market,
unless Landlord elects not to so perform the same in which event such
alterations shall be done by any contractor chosen by Tenant provided any such
contractor is reputable, bondable by reputable bonding companies, carries the
kind of insurance and in the amounts set forth herein, and will work in harmony
with Landlord’s contractors and laborers in the Building. Landlord agrees to
employ an “open book” policy with respect to bidding all work requested by
Tenant hereunder, including Tenant’s right to review all of such bids.
Notwithstanding the foregoing, no such bonding is required for interior,
non-structural, non-roof, non-mechanical alterations. Tenant in making any
alterations, including Non-Structural Alterations if applicable (i.e. GCCI does
not elect to perform the same as aforesaid), shall cause all work to be done in
a good and workmanlike manner using all new materials substantially equal to or
better than those used in the construction of the Premises and shall comply with
or cause compliance with all laws and with any direction given by any public
officer pursuant to law and Landlord’s standard consistent with other similarly
situated Class A buildings in the area in which the Building is located. Tenant
shall obtain or cause to be obtained and maintain in effect, as necessary, all
building permits, licenses, temporary and permanent certificates of occupancy
and other governmental approvals which may be required in connection with the
making of the alterations, including the Non-Structural Alterations. Landlord
shall cooperate with Tenant in the obtaining thereof and shall execute any
documents reasonably required in furtherance of such purpose, provided any such
cooperation shall be without expense and/or liability to Landlord, unless
Landlord elects to have GCCI perform the same (subject to the foregoing
requirement that the cost be consistent with the then market cost and that
Landlord provide Tenant with an “open book” review of all bidding) in which
event it agrees to cause GCCI to comply with the foregoing provisions, including
the obligation of GCCI to use all new materials in connection with any
construction hereunder, and other provisions set forth herein applicable to
Tenant’s contractor. At least annually if such Non-Structural Alterations or any
other alterations hereunder have occurred during the past calendar year (other
than cosmetic alterations), Tenant shall furnish to Landlord as-built plans for
any significant projects and, if applicable, operating manuals, or, at
Landlord’s option and only if Tenant’s computer system is compatible with that
of Landlord’s, computer disk specifications compatible with Landlord’s computer
system of the work done by Tenant during such past year and copies of all
permits issued in connection therewith. Tenant shall have its contractor(s)
procure and maintain in effect during the term of such alterations, including
Non-Structural Alterations, reasonably satisfactory insurance coverages
(including without limitation OCP coverage, if applicable) with an insurance
company or



--------------------------------------------------------------------------------



 
[cfms-093016xex101037.jpg]
33 8833492.3 companies authorized to do business in the Commonwealth of
Massachusetts, and shall, upon Landlord’s request, furnish Landlord with
certificates thereof. 6.1.16 Holdover - To pay to Landlord an amount equal to
one hundred and twenty five percent (125%) of the Rent in effect during the last
month of the Term for the first thirty (30) days of holdover by Tenant and for
the next thirty (30) days of holdover, rent shall be equal to one hundred fifty
percent (150%) of the Rent, and thereafter twice (i.e. 200%) of the Rent then
applicable for each month or portion thereof if Tenant shall retain possession
of the Premises or any part thereof after the termination of this Lease, whether
by lapse of time or otherwise. For any holdover lasting in excess of sixty (60)
days, Tenant shall also pay all damages sustained by Landlord on account
thereof, so long as Tenant gives Landlord at least thirty (30) days prior
written notice that damages shall result due to any holdover by Tenant. The
provisions of this subsection shall not operate as a waiver by Landlord of any
right of re- entry provided in this Lease. 6.1.17 Hazardous Materials - Tenant
shall not (either with or without negligence) cause or authorize the escape,
disposal or release of any Hazardous Materials onto, in or under the Premises,
the Lot or Park, except in accordance with the requirements of applicable laws
and regulations. Tenant shall not allow the storage or use of such substances or
materials in any manner not sanctioned by law or by the reasonable standards
prevailing in the industry for the storage and use of such substances or
materials, nor allow to be brought into the Premises any such materials or
substances except to use in the ordinary course of Tenant’s business. Landlord
hereby consents to Tenant’s use of ordinary office and cleaning products in
amounts reasonably necessary for Tenant’s Permitted Use of the Premises. Without
limitation, “Hazardous Materials” shall include those hazardous materials and
substances described in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et seq., the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901 et
seq., the Massachusetts Hazardous Waste Management Act, as amended, M.G.L.
c.21C, the Massachusetts Oil and Hazardous Material Release Prevention and
Response Act, as amended, M.G.L. c.21E, any applicable local ordinance or bylaw,
and the regulations adopted under these acts, (collectively, the “Hazardous
Waste Laws”). If any lender or governmental agency shall ever require testing to
ascertain whether or not there has been any release of any Hazardous Materials
by Tenant, then the reasonable costs thereof shall be reimbursed by Tenant to
Landlord within twenty (20) days after receipt of demand as additional charges
if and only if the following conditions are satisfied: (i) if such requirement
applies to the Premises, and (ii) if an independent, reputable third party
engineer employed by Landlord or persons acting under Landlord conclusively
determines that a release has occurred and such release has been or is likely to
have been solely and exclusively caused by Tenant or persons acting under
Tenant’s control. If Tenant receives from any federal, state or local
governmental agency any notice of violation or alleged violation of any
Hazardous Waste Law by Tenant, or if Tenant is obligated to give any notice
under any Hazardous Waste Law, Tenant agrees to forward to Landlord a copy of
any such notice within three (3) business days of Tenant’s receipt or
transmittal thereof (except if immediate response is required of Landlord in
which event reasonable immediate notice to be given to Landlord). In addition,
Tenant shall execute reasonable affidavits, representations and the like from
time to time at Landlord’s reasonable request concerning Tenant’s actual
knowledge regarding the presence of Hazardous Materials on the Premises
introduced or released by Tenant or persons acting under Tenant’s control. In
all



--------------------------------------------------------------------------------



 
[cfms-093016xex101038.jpg]
34 8833492.3 events, Tenant shall indemnify Landlord from any release of
hazardous materials on the Premises or elsewhere in the Park in breach of this
Lease occurring while Tenant is in possession of the Premises if caused by
Tenant or persons acting under Tenant’s control. Landlord retains the right to
inspect the Premises at all reasonable times, upon reasonable notice to Tenant
and compliance with Section 6.1.10, to ensure compliance with this paragraph.
Notwithstanding any other provision of this Lease, Tenant shall not be liable
for any losses, costs, claims, liabilities or damages (including attorneys’ and
consultants’ fees) of any type or nature, directly or indirectly arising out of
or in connection with any Hazardous Materials present at any time on or about
the Premises, Building, Lot or Park, or the violation of any environmental Laws,
except to the extent that any of the foregoing actually results from the release
or disposal of Hazardous Materials by Tenant or its agents, employees,
contractors, sublessees or assignees. The within covenants shall survive the
expiration or earlier termination of the Term. 6.1.18 Tenant’s Authority -
Tenant has the power and authority to enter into this Lease and perform the
obligations of Tenant hereunder. This Lease and all other documents executed and
delivered by Tenant in connection herewith constitute legal, valid, binding and
enforceable obligations of Tenant. 6.1.19 Confidentiality - This Lease is a
confidential document by and between Landlord and Tenant and each party agrees
that this Lease shall not be copied and distributed or circulated to any
person(s) other than to such parties, and their respective mortgagees,
successors or assigns, their legal counsel, accountants and brokers or to any
prospective sublessees and assignees or affiliates of Tenant, or to any
prospective acquirers, investors, or lenders of Tenant, or to regulatory
authorities, or to the directors, shareholders or officers of Tenant, unless
required by law (including rules and regulations of the Securities and Exchange
Commission) or court order, without the prior written consent of Landlord. All
public announcements regarding this Lease prior to Tenant’s occupancy hereunder
must be approved by Landlord and Tenant in advance. Nothing in this Section
6.1.19 shall be construed to affect the rights and obligations of Landlord and
Tenant under Section 10.2. 6.1.20 Signs and Advertising - Except as expressly
provided in this Lease, Tenant will not place or suffer to be placed or
maintained on the exterior of the Premises, Building, or Lot, or elsewhere in
the Park, or on the roof of the Building, any sign, decoration, lettering or
advertising matter or any other thing of any kind. Tenant will, at its sole cost
and expense, maintain such sign, decoration, lettering, advertising matter, or
other thing as may be permitted hereunder in good condition and repair at all
times. ARTICLE 7 CASUALTY AND TAKING 7.1 CASUALTY AND TAKING In case during the
Term any substantial part of the Premises, or all or any substantial part of the
Building, or any one or more of them, are, in the reasonable judgment of
Landlord’s architect, damaged materially by fire or any other cause, or by
action of public or other authority in consequence thereof or are taken by
eminent domain, and this Lease is not otherwise terminated pursuant to Sections
7.3(c) or (d) below, then this Lease shall terminate at Landlord’s



--------------------------------------------------------------------------------



 
[cfms-093016xex101039.jpg]
35 8833492.3 election, which may be made, notwithstanding Landlord’s entire
interest may have been divested, by notice given to the Tenant within thirty
(30) days after the occurrence of the event giving rise to the election to
terminate, which notice shall specify the effective date of termination which
shall be not less than thirty (30) nor more than sixty (60) days after the date
of notice of such termination. Such termination right may not be exercised by
Landlord if the Premises are not damaged by such casualty or taking unless the
leases of all other tenants of the Building are also terminated. If in any such
case the Lease is not so terminated, Landlord shall use due diligence to put the
Premises and/or the Building, as applicable, or in case of taking, what may
remain thereof into substantially the condition immediately prior to the
casualty, subject to applicable law, if the net award of insurance or damages
are adequate (but such limitation shall not apply if the Landlord failed to
maintain the insurance required hereunder). A just proportion of the Fixed Rent
and additional rent according to the nature and extent of the injury from and
after the date of such casualty or taking shall be abated until the Premises and
the common areas of the Building serving the Premises, all systems and access
thereto, or such remainder shall have been put by Landlord in such condition;
and in case of a taking which permanently reduces the area of the Premises, a
just proportion of the Fixed Rent and additional rent shall be abated for the
remainder of the Term and an appropriate adjustment shall be made to the
Landlord’s Operating Costs. 7.2 RESERVATION OF AWARD Landlord reserves to itself
any and all rights to receive awards made for damages to the Premises, Building
or Lot and the leasehold hereby created, or any one or more of them, accruing by
reason of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby releases and assigns to
Landlord all Tenant’s rights to such awards, and covenants to deliver such
further assignments and assurances thereof as Landlord may from time to time
request, hereby irrevocably designating and appointing Landlord as its
attorney-in-fact to execute and deliver in Tenant’s name and behalf all such
further assignments thereof. It is agreed and understood, however, that Landlord
does not reserve to itself, and Tenant does not assign to Landlord, any damages
payable for (i) movable trade fixtures installed by Tenant or anybody claiming
under Tenant, at its own expense, (ii) equipment, furniture, personal property
or other items of Tenant located in the Premises or on the Lot, or (iii)
relocation and moving expenses recoverable by Tenant from such authority in a
separate action. 7.3 ADDITIONAL CASUALTY PROVISIONS (a) Landlord shall not be
required to repair or replace any of Tenant’s business machinery, equipment,
furniture, personal property or other installations not originally installed by
Landlord. (b) In the event of any termination of this Lease pursuant to this
Article 7, the Term of this Lease shall expire as of the effective termination
date as fully and completely as if such date were the date herein originally
scheduled as the Term Expiration Date. Tenant shall have access to the Premises
at Tenant’s sole risk for a period of sixty (60) days after the date of
termination in order to remove Tenant’s personal property except as prohibited
by any applicable governmental agency or official.



--------------------------------------------------------------------------------



 
[cfms-093016xex101040.jpg]
36 8833492.3 (c) Notwithstanding any language to the contrary contained in this
Article 7, if all or any substantial part of the Premises and/or the Building or
Lot or any part of the Lot (as hereinabove defined), shall be damaged by fire or
other casualty or taken by eminent domain during the last twelve (12) months of
the Term, as the Lease may have theretofore been extended, then either Landlord
or Tenant may terminate this Lease effective as of the date of such fire or
other casualty or taking upon notice to the other as aforesaid. Also,
notwithstanding anything to the contrary contained in this Article 7, Tenant may
render any notice of Landlord’s termination null and void by exercising early an
option to extend the initial Term or then Extended Term of this Lease in
accordance with Exhibit “F”. In the event of such early exercise, Landlord and
Tenant agree to determine the Fixed Rent for the applicable Extended Term at
least twelve (12) months prior to the commencement date of the Extended Term in
accordance with and in the manner set forth in said Exhibits “F” and “H”. (d)
Notwithstanding anything to the contrary contained in this Lease if the Premises
are damaged by any peril and Landlord does not elect to terminate this Lease or
is not entitled to terminate this Lease pursuant to its terms, then within sixty
(60) days after the casualty or notice of taking, Landlord shall furnish Tenant
with a written opinion of Landlord’s architect or construction consultant as to
when the restoration work required of Landlord may be completed. Tenant shall
have the option to terminate this Lease in the event any of the following
occurs, which option may be exercised by delivery to Landlord of a written
notice of election to terminate within thirty (30) days after Tenant receives
from Landlord the estimate of the time needed to complete such restoration the
Premises, with reasonable diligence, cannot be fully repaired by Landlord within
fourteen (14) months after the damage or destruction. In addition, if Tenant
does not terminate under this subsection (d) within thirty (30) days of receipt
of Landlord’s notice, and Landlord does not complete the repair within the time
period stated in Landlord’s notice (subject to extension due to Tenant Delays,
as applicable), Tenant shall again have the right to terminate this Lease by
written notice given within thirty (30) days of the expiration of the repair
period stated in Landlord’s notice (subject to extension as aforesaid). ARTICLE
8 RIGHTS OF MORTGAGEE 8.1 PRIORITY OF LEASE Landlord shall have the option to
subordinate this Lease to the lien of any future mortgagee or deed of trust of
the Lot or Building, or both (“the mortgaged premises”), provided that the
holder thereof enters into an agreement with Tenant by the terms of which the
holder will agree to recognize the rights of Tenant under this Lease, assume the
obligations of Landlord under this Lease and to accept Tenant as tenant of the
Premises under the terms and conditions of this Lease in the event of
acquisition of title by such holder through foreclosure proceedings or otherwise
and Tenant will agree to recognize the holder of such mortgage as Landlord in
such event, which agreement shall be made to expressly bind and inure to the
benefit of the successors and assigns of Tenant and of the holder and upon
anyone purchasing the mortgaged premises at any foreclosure sale or pursuant to
a deed-in-lieu of foreclosure. Any such mortgage to which this Lease shall be
subordinated may contain such commercially reasonable and customary terms,
substantially similar to the provisions contained in the SNDA attached to this
Lease. Further and as a condition to Tenant’s obligations under this Lease,
Landlord agrees to obtain



--------------------------------------------------------------------------------



 
[cfms-093016xex101041.jpg]
37 8833492.3 and deliver to Tenant within thirty (30) days of this Lease, a
Subordination, Non-Disturbance and Attornment Agreement (“SNDA”) from its
current lender, Bank of America, N.A. (“Lender”), substantially in accordance
with Exhibit “J” attached hereto. In the event an SNDA is not obtained from the
Lender for the benefit of Tenant within thirty (30) days from the date of this
Lease, Tenant shall have the right to terminate this Lease. Landlord represents
and warrants that (i) there is no default under the mortgage or related loan
documents with the Lender, and (ii) no other mortgage, ground lease or superior
lease encumbers the Lot or the Building. 8.2 LIMITATION ON MORTGAGEE’S LIABILITY
Upon entry and taking possession of the mortgaged premises for any purpose other
than foreclosure, the holder of a mortgage shall have all rights of Landlord,
and during the period of such possession, shall also have the duty to perform
all Landlord’s obligations hereunder. Except during such period of possession,
no such holder shall be liable, either as mortgagee or as holder of a collateral
assignment of this Lease, to perform, or be liable in damages for failure to
perform any of the obligations of Landlord unless and until such holder shall
enter and take possession of the mortgaged premises pursuant to the exercise of
rights under or relating to a mortgage. Upon entry for the purpose of
foreclosing a mortgage, such holder shall be liable to perform all of the
obligations of Landlord accruing after said entry (including performance of
obligations arising prior to said entry), provided that a discontinuance of any
foreclosure proceeding shall terminate the liability of the holder as Landlord.
8.3 INTENTIONALLY OMITTED 8.4 NO PREPAYMENT OR MODIFICATION, ETC. No Fixed Rent,
additional rent, or any other charge shall be paid more than thirty (30) days
prior to the due dates thereof, and payments made in violation of this provision
shall (except to the extent that such payments are actually received by a
mortgagee in possession or in the process of foreclosing its mortgage) be a
nullity as against such mortgagee, and Tenant shall be liable for the amount of
such payments to such mortgagee. 8.5 NO RELEASE OR TERMINATION No act or failure
to act on the part of Landlord which would entitle Tenant under the terms of
this Lease, or by law, to be relieved of Tenant’s obligations hereunder or to
terminate this Lease, shall result in a release or termination of such
obligations or a termination of this Lease unless (i) Tenant shall have first
given written notice of Landlord’s act or failure to act to each Listed
Mortgagee, if any, specifying the act or failure to act on the part of Landlord
which could or would give basis to Tenant’s rights, and (ii) each Listed
Mortgagee, after receipt of such notice, has failed or refused to correct or
cure the condition complained of within a cure period of equal duration to the
cure period afforded to Landlord under this Lease, but nothing contained in this
Section 8.5 shall be deemed to impose any obligation on any such mortgagee to
correct or cure any such condition. The foregoing shall not apply to any rights
to Tenant to terminate in the event of a casualty or taking.



--------------------------------------------------------------------------------



 
[cfms-093016xex101042.jpg]
38 8833492.3 8.6 CONTINUING OFFER The covenants and agreements contained in this
Lease with respect to the rights, powers and benefits of a mortgagee
(particularly, without limitation thereby, the covenants and agreements
contained in this Article 8) constitute a continuing offer to any person,
corporation or other entity, which by accepting or requiring an assignment of
this Lease or by entry or foreclosure assumes the obligations herein set forth
with respect to such mortgagee, and such mortgagee shall be entitled to enforce
such provisions in its own name. Tenant agrees on request of Landlord to execute
and deliver from time to time any agreement which may reasonably be deemed
necessary to implement the provisions of this Article 8. ARTICLE 9 DEFAULT 9.1
EVENTS OF DEFAULT It shall be an “Event of Default” under this Lease, if (i)
Tenant fails to pay Fixed Rent or additional rent for more than seven (7) days
after notice thereof specifying such failure and that such failure may be an
Event of Default hereunder; (ii) Tenant fails to perform its other non- monetary
obligations hereunder for more than thirty (30) days after notice thereof from
Landlord, together with such additional time, if any, as is reasonably required
to cure the default if the default is of such a nature that it cannot reasonably
be cured in thirty (30) days, provided that Tenant commences such cure within
said thirty (30) day period; or (iii) if Tenant makes any assignment for the
benefit of creditors, or files a petition under any bankruptcy or insolvency
law; or (iv) if such a petition is filed against Tenant and is not dismissed
within one hundred and twenty (120) days; or (v) if a receiver becomes entitled
to Tenant’s leasehold hereunder and it is not returned to Tenant within one
hundred and twenty (120) days; or (vi) such leasehold is taken on execution or
other process of law in any action against Tenant; Landlord and the agents and
servants of Landlord may, in addition to and not in derogation of any remedies
for any preceding breach of covenant, immediately or at any time thereafter
while such default continues and without further notice except as required by
applicable law enter into and upon the Premises or any part thereof in the name
of the whole and repossess the same as of Landlord’s former estate and expel
Tenant and those claiming through or under Tenant and remove its and their
effects without being deemed guilty of any manner of trespass and without
prejudice to any remedies which might otherwise be used for arrears of rent or
prior breach of covenant, and upon such entry or mailing as aforesaid, this
Lease shall terminate, but Tenant shall remain liable as hereinafter provided.
After the occurrence of an Event of Default as aforesaid, Tenant hereby waives
all statutory rights of redemption, if any to the extent such rights may be
lawfully waived, and Landlord, without notice to Tenant, may store Tenant’s
effects and those of any person claiming through or under Tenant at the expense
and risk of Tenant and, if Landlord so elects, may sell such effects at public
auction or private sale and apply the net proceeds to the payment of all sums
due to Landlord from Tenant, if any, and pay over the balance, if any, to
Tenant. 9.2 TENANT’S OBLIGATIONS AFTER TERMINATION In the event that this Lease
is terminated under any of the provisions contained in Section 9.1, Tenant
covenants as follows:



--------------------------------------------------------------------------------



 
[cfms-093016xex101043.jpg]
39 8833492.3 (a) to pay forthwith to Landlord, as compensation, a lump sum equal
to the present value total rent reserved for the residue of the Term discounted
at a rate equal to six percent (6%) per annum. In calculating the rent reserved,
there shall be included, in addition to the Fixed Rent and all additional rent,
the value of all other consideration agreed to be paid or performed by Tenant
for said residue, less the net proceeds of any rents obtained by Landlord in
re-letting the Premises as provided in (b)(ii) below; and (for the purposes of
computing damages payable pursuant to this Section 9.2(a), the annual additional
rent with respect to Landlord’s Operating Costs for the remainder of the Term
will be assumed to be such additional rent for the most recently ended Fiscal
Year). If Landlord elects to recover damages pursuant to this subparagraph (a)
and re-lets all or any portion of the Premises following the termination of this
Lease, then promptly upon such re-letting, Landlord shall pay Tenant, as
reimbursement of amounts paid by Tenant under this subparagraph (a), the
Clawback Amount (as defined below), except that for purposes of calculating the
Clawback Amount under this Section 9.2(a), the “Clawback Period” shall mean the
period commencing as of the commencement date of the applicable lease for such
re-letting (the “New Lease”) and ending on the earlier of (i) the expiration
date of the term of the New Lease, and (ii) the Term Expiration Date of this
Lease. If the tenant under the New Lease exercises any option to extend the term
of the New Lease, then promptly upon the commencement of such extension term,
Landlord shall pay Tenant, as reimbursement of amounts paid by Tenant under this
subparagraph (a), the Clawback Amount (as defined below), except that for
purposes of calculating the Clawback amount under this Section 9.2(a), the
“Clawback Period” shall mean the period commencing as of the commencement date
of such extension term and ending on the earlier of (i) the expiration date of
such extension term, and (ii) the Term Expiration Date of this Lease; (b) and,
to the extent not received in (a) above or the extent Landlord elects, in its
sole discretion, to proceed under this subparagraph (b) rather than subparagraph
(a), as an additional and cumulative obligation, to pay punctually to Landlord
all of the sums and perform all of the obligations which Tenant covenants in
this Lease to pay and to perform in the same manner and to the same extent and
at the same time as if this Lease had not been terminated. In calculating the
amounts to be paid by Tenant under this subclause (b), Tenant shall be credited
with: (i) any amounts paid to Landlord as compensation as provided in subclause
(a) of this Section 9.2 (if Landlord elects to proceed pursuant to subclause
(a)); and (ii) the net proceeds of any rents obtained by Landlord by re-letting
the Premises, after deducting all of Landlord’s reasonable expenses in
connection with such re-letting, including, without implied limitation, all
reasonable: repossession costs, brokerage commissions, tenant improvements costs
paid or tenant improvement allowances granted, fees for legal services, and any
other expenses of re-letting the Premises or preparing the Premises for the new
tenant or tenants. In no event shall Landlord receive total rent pursuant to
Subparagraphs (a) and (b) above (i.e. from Tenant and/or from any future tenant
upon any reletting of the Premises, or a portion thereof) in excess of the
actual damages due and payable by Tenant under said Subparagraphs. Landlord
agrees to use commercially reasonable efforts to re-let the Premises following
any such termination herein provided, however, that Landlord: (x) may re-let the
Premises or any part or parts thereof for a term or terms which may, at
Landlord’s option, be equal to or less than or exceed the period which would
otherwise have constituted the balance of the Term, and may grant such
concessions and free rent as Landlord in its sole judgment considers advisable
or



--------------------------------------------------------------------------------



 
[cfms-093016xex101044.jpg]
40 8833492.3 necessary to re-let same; (y) may make such alterations, repairs
and decorations in the Premises as Landlord, in its reasonable judgment,
considers advisable or necessary to re-let the same, and no action of Landlord
in accordance with the foregoing sub clauses (x) and/or (y), or Landlord’s
failure to re-let or to collect the rent through re-letting, shall operate or be
construed to release or reduce Tenant’s liability as aforesaid; and (z) shall
have no duty to re-let the Premises to a prospective tenant who is also
interested in leasing other space that Landlord (or its affiliate(s)) then has
available. In the event that Landlord collects all of the rent reserved pursuant
to Subparagraph (a) above, and re-lets all or any portion of the Premises
following the termination of this Lease, then Landlord agrees to reimburse
Tenant for its pro rata share of any rent reserved paid by Tenant to Landlord
hereunder in accordance with Subparagraph b(ii) above. So long as at least
twelve (12) months of the Term remain unexpired at the time of such termination,
in lieu of any other damages and in lieu of full recovery by Landlord of all
sums payable under all the foregoing provisions of this Section 9.2, Landlord
may, by written notice to Tenant, at any time within 30 days after this Lease is
terminated under any of the provisions contained in Section 9.1 and before such
full recovery, elect to recover, and Tenant shall thereupon pay, as liquidated
damages and as Landlord’s sole and exclusive remedy at law or in equity for
Tenant’s breach of this Lease, an amount equal to the aggregate of the Fixed
Rent and additional rent accrued under Article 4 in the twelve (12) months ended
next prior to such termination (or if the Term has not yet commenced, the Fixed
Rent and additional rent that would be due for said time period) plus the amount
of Fixed Rent and additional rent of any kind accrued and unpaid at the time of
termination. If Landlord elects to recover liquidated damages pursuant to this
paragraph and re-lets all or any portion of the Premises following the
termination of this Lease, then promptly upon such re-letting, Landlord shall
pay Tenant, as reimbursement of amounts paid by Tenant under this paragraph, the
Clawback Amount. The “Clawback Amount” shall be an amount equal to (i) the
average monthly rent payable by the tenant under the applicable re-letting less
the average monthly cost of the applicable re-letting, multiplied by (ii) the
number of months (or partial months) remaining in the Clawback Period at the
time of such re-letting (without regard to any free rent period provided to the
new tenant). The “Clawback Period” means the twelve month period that
immediately follows the date on which this Lease was terminated. For purposes of
calculating the Clawback Amount: (a) the average monthly rent payable by the
tenant under the applicable re-letting shall be determined by dividing the sum
of all base rent and additional rent (using reasonable projections of the amount
of additional rent that will be payable under the applicable lease based on the
operating history of the Building) payable under such lease divided by the
number of months in the term of such lease, and (b) the average monthly cost of
the applicable re-letting shall be determined by dividing the sum of the
Landlord’s reasonable expenses in connection with such re-letting divided by the
number of months in the term of such lease. Nothing contained in this Lease
shall, however, limit or prejudice the right of Landlord to prove and obtain in
proceedings for bankruptcy or insolvency by reason of the termination of this
Lease, an amount equal to the maximum allowed by any statute or rule of law in
effect at the time when, and governing the proceedings in which, the damages are
to be proved, whether or not the amount be greater, equal to, or less than the
amount of the loss or damages referred to above.



--------------------------------------------------------------------------------



 
[cfms-093016xex101045.jpg]
41 8833492.3 ARTICLE 10 MISCELLANEOUS 10.1 TITLES The titles of the Articles are
for convenience and are not to be considered in construing this Lease. 10.2
NOTICE OF LEASE Concurrently with the execution of this Lease, both parties
shall execute and deliver, a recordable notice of lease in the form attached
hereto as Exhibit “G” and Tenant may record such notice of lease with the
applicable land records for the Lot and the Building. If this Lease is
terminated before the Term expires, the parties will execute an instrument
acknowledging the date of termination. 10.3 CONSENT In all cases when a party’s
consent or approval is required pursuant to this Lease, consent shall not be
unreasonably withheld, conditioned or delayed. 10.4 NOTICES FROM ONE PARTY TO
THE OTHER No notice, approval, consent requested or election required or
permitted to be given or made pursuant to this Lease shall be effective unless
the same is in writing. Communications shall be addressed, if to Landlord, at
Landlord’s Address, with a copy to Gloria M. Gutierrez, Esq., The Gutierrez
Company, 200 Wheeler Road, Burlington, MA 01803, or at such other address as may
have been specified by prior notice to Tenant and, if to Tenant, at Tenant’s
Address, with a copy to Goulston & Storrs, 400 Atlantic Avenue, Boston, MA
02110, Attention: Jason Dunn, Esq., or at such other place as may have been
specified by prior notice to Landlord. Any communication so addressed shall be
deemed duly served if mailed by registered or certified mail, return receipt
requested, delivered by hand, or by overnight express service by a carrier
providing a receipt of delivery. 10.5 BIND AND INURE The obligations of this
Lease shall run with the land, and this Lease shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, except that the Landlord named herein and each successive owner of the
Premises shall be released from all obligations hereunder arising following
termination of such ownership and passing to the successor in ownership, and its
successor shall be liable for all obligations of Landlord hereunder. Neither the
Landlord named herein nor any successive owner of the Premises whether an
individual, trust, a corporation or otherwise shall have any personal liability
beyond their interest in the Building and the Lot, and the income, insurance and
condemnation proceeds derived therefrom. Neither party shall be liable to the
other party for consequential or punitive damages for a breach of any covenant
of this Lease or otherwise, except as may apply with respect to holdover damages
described in Section 6.1.16 of this Lease.



--------------------------------------------------------------------------------



 
[cfms-093016xex101046.jpg]
42 8833492.3 10.6 NO SURRENDER The delivery of keys to any employees of Landlord
or to Landlord’s agent or any employee thereof shall not operate as a
termination of this Lease or a surrender of the Premises. 10.7 NO WAIVER, ETC.
The failure of Landlord or of Tenant to seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this Lease
or, with respect to such failure of Landlord, any of the Rules and Regulations
referred to in Section 6.1.4, whether heretofore or hereafter adopted by
Landlord, shall not be deemed a waiver of such violation nor prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The receipt by Landlord of
Fixed Rent or additional rent with knowledge of the breach of any covenant of
this Lease shall not be deemed a waiver of such breach by Landlord, unless such
waiver be in writing signed by Landlord. No consent or waiver, express or
implied, by Landlord or Tenant to or of any breach of any agreement or duty
shall be construed as a waiver or consent to or of any other breach of the same
or any other agreement or duty. 10.8 NO ACCORD AND SATISFACTION No acceptance by
Landlord of a lesser sum than the Fixed Rent and additional rent then due shall
be deemed to be other than on account of the earliest installment of such rent
due, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as rent be deemed as accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such installment or pursue any other remedy in
this Lease provided. 10.9 CUMULATIVE REMEDIES The specific remedies to which
either party may resort under the terms of this Lease are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which it
may be lawfully entitled in case of any breach or threatened breach by the other
party of any provisions of this Lease. In addition to the other remedies
provided in this Lease, each party shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to a decree compelling
specific performance of any such covenants, conditions or provisions. 10.10
PARTIAL INVALIDITY If any term, clause, provision, covenant or condition
contained in this Lease is adjudicated to be illegal or unenforceable, all other
terms, clauses, provisions, covenants or conditions of this Lease shall remain
in force and effect, and the term, clause, provision, covenant or condition held
illegal or unenforceable shall remain in effect as far as possible in accordance
with the intention of the parties.



--------------------------------------------------------------------------------



 
[cfms-093016xex101047.jpg]
43 8833492.3 10.11 LANDLORD’S RIGHT TO CURE If Tenant shall at any time default,
beyond applicable notice and cure periods, in the performance of any material
obligation under this Lease, Landlord shall have the right, but shall not be
obligated, upon ten (10) days prior written notice to Tenant and for
non-material obligations upon thirty (30) days’ notice to Tenant (except in the
event of an emergency where at least verbal notice will be given as soon as
reasonably possible), to enter upon the Premises and to perform such obligation,
notwithstanding the fact that no specific provision for such substituted
performance by Landlord is made in this Lease with respect to such default. In
performing such obligation, Landlord may make any payment of money or perform
any other act. All reasonable sums so paid by Landlord (together with interest
at the rate set forth in Section 4.3 hereof), and all necessary incidental costs
and expenses in connection with the performance of any such acts by Landlord,
shall be deemed to be additional rent under this Lease and shall be payable to
Landlord immediately on demand. Landlord may exercise the foregoing rights
without waiving any other of its rights or releasing Tenant from any of its
obligations under this Lease. 10.12 ESTOPPEL CERTIFICATE Tenant agrees on the
Commencement Date, and from time to time thereafter, upon not less than twenty
(20) days prior written request by Landlord, to execute, acknowledge and deliver
to Landlord a statement in writing in substantially the form attached hereto as
Exhibit “K” with such adjustments as are necessary to make the same accurate.
Landlord agrees on the Commencement Date, and from time to time thereafter, upon
not less than twenty (20) days prior written request by Tenant, to execute,
acknowledge and deliver to Tenant a statement in writing in substantially the
form attached hereto as Exhibit “K”. 10.13 WAIVER OF SUBROGATION AND CLAIMS Any
insurance carried by either party with respect to the Premises and property
therein or occurrences thereon shall include a clause or endorsement denying to
the insurer rights of subrogation against the other party to the extent rights
have been waived by the insured prior to the occurrence of injury or loss. Each
party, notwithstanding any provisions of this Lease to the contrary, hereby
waives any rights of recovery against the other for injury, loss or damage due
to hazards covered by insurance maintained by the waiving party that contains
such clause or endorsement or that would have been covered by insurance had the
waiving party carried the insurance that it was required to carry under this
Lease. No provision in any insurance policy required under this Lease shall
invalidate or restrict the waivers and releases of rights of recovery by
Landlord and Tenant in this Section 10.13. No insurer shall hold any right of
subrogation against either Landlord or Tenant by reason of its insurance policy
or otherwise. 10.14 BROKERAGE Landlord and Tenant each represent to the other
that they have dealt with no real estate brokers, finders, agents or salesmen in
connection with this Lease, except Cushman & Wakefield (collectively, the
“Broker”). Each party agrees to hold the other party harmless from and against
all claims for brokerage commissions, finder’s fees, or other compensation made
by any other



--------------------------------------------------------------------------------



 
[cfms-093016xex101048.jpg]
44 8833492.3 agent, broker, salesman or finder as a consequence of said party’s
actions or dealings with any such agent, broker, salesman, or finder. Landlord
agrees to pay a fee to the Broker pursuant to a separate agreement. 10.15
COVENANTS INDEPENDENT Each provision in this Lease constitutes an independent
covenant, enforceable separately from each other covenant set forth herein. To
the extent any provision hereof or any application of any provision hereof may
be declared unenforceable, such provision or application shall not affect any
other provision hereof or other application of such provision. Tenant
acknowledges and agrees that Tenant’s obligation to pay Fixed Rent and
additional rent is independent of any and all obligations of Landlord hereunder,
with the result that Tenant’s sole remedy for any alleged breach by Landlord of
its obligation hereunder shall be to commence a judicial proceeding against
Landlord seeking specific performance and/or damages. 10.16 ACCESS Subject to
the terms and provisions of this Lease and all laws applicable to the Premises,
Tenant shall have twenty-four (24) hours, seven (7) days per week, fifty-two
(52) weeks per year, access to the Premises, common areas of the Building and
the Park, and all parking areas. 10.17 ENTIRE AGREEMENT This Lease contains the
entire and only agreement between the parties as to the Premises, and no oral
statements or representations or prior written matter not contained in this
instrument shall have any force or effect. This Lease shall not be modified in
any way except by a writing signed by both parties. 10.18 GOVERNING LAW This
Lease shall be governed by and construed and enforced in accordance with the
laws and the Courts of the Commonwealth of Massachusetts. 10.19 ADDITIONAL
REPRESENTATIONS Landlord represents and warrants to Tenant as follows: (a) that
Landlord has the right, power and authority to enter into this Lease and grant
Tenant quiet possession of the Premises and other rights set forth herein; (b)
that Landlord is the fee simple owner of the Lot and Building located thereon;
(c) that the Building (including the Landlord’s Work and the Premises) and the
Lot (including all common areas) will, upon substantial completion of Landlord’s
Work and issuance of all necessary permits and approvals required to be obtained
from any and all necessary governmental agencies prior to occupancy of the
Premises by Tenant, if necessary, including without limitation, a certificate of
occupancy from the Town of Billerica, which allows



--------------------------------------------------------------------------------



 
[cfms-093016xex101049.jpg]
45 8833492.3 Tenant to use and occupy the Premises as herein provided, comply
with all dimensional, use, parking, loading and other zoning requirements of the
Town of Billerica, and all applicable building codes and governmental
requirements, including, without limitation, all ADA, local and state
requirements and regulations promulgated thereunder and other applicable laws
and rules governing access to and use of facilities by people with disabilities,
including the Massachusetts Architectural Access Board regulations and all
environmental laws; and (d) that the Premises and common areas and all equipment
and systems servicing such areas, including without limitation, the roof and all
structural elements of the Building, shall be in good working order and repair
as of the Commencement Date; ARTICLE 11 SECURITY A security deposit in the
amount of Four Hundred Sixty-One Thousand Six Hundred Ninety and 75/100
($461,690.75) Dollars shall be delivered by Tenant to Landlord on or prior to
the Commencement Date (the “Security”). Such Security shall be in the form of a
Letter of Credit in substantially the form attached hereto as Exhibit “L”, and
such Letter of Credit shall (a) name the Landlord as its beneficiary, (b) expire
not less than one (1) year after the issuance thereof, and (c) be drawn on an
FDIC-insured financial institution reasonably satisfactory to Landlord. Landlord
agrees that Silicon Valley Bank is an acceptable institution. Tenant shall, from
time to time, as necessary, renew or replace or amend the Letter of Credit no
fewer than twenty-five (25) banking days prior to the expiration date of the
Letter of Credit then held by Landlord, and if Tenant fails to renew or replace
or amend said Letter of Credit in the applicable amount by not later than
twenty-five (25) banking days prior to expiry date of the Letter of Credit,
Landlord may draw upon such Letter of Credit and hold the proceeds thereof in an
account as Security, without interest, until Tenant provides to Landlord a
replacement letter of credit complying with the requirements for the original
Letter of Credit as set forth above. So long as there does not then exist an
Event of Default, the amount of the required Security shall be reduced in
accordance with the following schedule: (i) by $100,000.00 on the 1st day of
month thirty-seven (37) of the Term, (ii) by an additional $100,000.00 on the
1st day of month sixty- one (61) of the Term; and (iii) by an additional
$100,000.00 on the 1st day of month eighty-four (84). Landlord agrees to
promptly return any existing Letter of Credit to Tenant upon Landlord’s receipt
of a replacement Letter of Credit in such reduced amount required hereunder or
to otherwise cooperate (at no cost to Landlord) with Tenant in connection with
any amendment of the Letter of Credit to reflect any reduction in accordance
with this Article 11. In the event that Landlord fails to release any cash
proceeds drawn from a Letter of Credit (if applicable) within five (5) business
days following the required date (or its receipt of a replacement Letter of
Credit conforming to the requirements hereunder), then Landlord shall be
obligated to pay Tenant interest on any such amount at the interest rate set
forth in Section 4.3 hereof, calculated on a daily basis. Landlord may, from
time to time, without prejudice to any other remedy, use all or a portion of the
Security to cure any continuing Event of Default, including any uncured default
in connection with any arrearages of Rent, costs incurred by Landlord to repair
damage to the Premises caused by Tenant, and any costs incurred by Landlord to
repair (other than normal wear and tear or damage caused by Landlord, its agents
or employees) the Premises upon termination



--------------------------------------------------------------------------------



 
[cfms-093016xex101050.jpg]
46 8833492.3 of this Lease. Following any such application of the Security,
Tenant shall, within ten (10) business days after receipt of written demand,
restore the Letter of Credit to the then applicable full amount (or post a cash
Security, at Tenant’s option). Tenant shall not have the right to call upon
Landlord to apply all or any part of the Security to cure any continuing Event
of Default, but such use shall be solely in the discretion of Landlord. At the
later of the termination of this Lease and the date Tenant surrenders the
Premises to Landlord in accordance with this Lease, the balance of the Security,
either cash or the Letter of Credit, as applicable, shall be returned to Tenant
within thirty (30) business days of expiration of the Term and surrender of the
Premises, whichever may be later. If Landlord transfers its interest in the
Premises during the Term, Landlord shall assign the Security to the transferee,
Landlord shall promptly notify Tenant of the assignment in advance and
thereafter have no further liability for the return of the Security provided
such transferee acknowledges receipt of the same in writing. If the Security is
in the form of a Letter of Credit, Landlord shall have no further liability for
the return of such Letter of Credit once the Letter of Credit has been
appropriately assigned to the assignee, the assignee has assumed all of
Landlord’s obligations under this Lease, and Landlord has notified Tenant, in
writing, of both. Landlord shall be solely responsible for any and all costs and
fees payable in connection with any assignment of the Letter of Credit in
connection with a sale or other transfer of the Building. Upon any such delivery
and assignment, Tenant hereby releases the then existing Landlord of any and all
liability with respect to the Letter of Credit, its application and return, and
Tenant agrees to look solely to such assignee or transferee. It is further
understood that this provision shall also apply to subsequent assignees or
transferees. Upon request by Tenant, Landlord shall provide Tenant with a copy
of the assignment and assumption or other written documentation that was entered
into to effectuate the transfer of the Letter of Credit and this Lease. Landlord
shall not be required to segregate the Security from its other accounts or,
except as otherwise specified herein, to pay interest thereon, as aforesaid. In
the event the Lease is assigned by Tenant, Tenant’s assignee may provide a
replacement Letter of Credit and the original Letter of Credit held by Landlord
shall be promptly returned to Tenant, provided that such Letter of Credit shall
remain subject to all of the terms and conditions of this Article 11. Landlord
shall deliver the original prior Letter of Credit to the prior tenant
simultaneously upon the delivery of the replacement Letter of Credit by Tenant’s
assignee or as soon as possible thereafter. Remainder of Page Intentionally Left
Blank Signature Page to Follow



--------------------------------------------------------------------------------



 
[cfms-093016xex101051.jpg]
47 8833492.3 EXECUTED as a sealed instrument in two or more counterparts on the
day and year first above written. LANDLORD: TECHNOLOGY PARK X LIMITED
PARTNERSHIP By: The Gutierrez Company, its General Partner By: /s/ Arthur J.
Gutierrez, Jr. Arthur J. Gutierrez, Jr. President TENANT: CONFORMIS, INC. By:
/s/ Paul S. Weiner Name: Paul S. Weiner Title: CFO



--------------------------------------------------------------------------------



 
[cfms-093016xex101052.jpg]
A-1 8833492.3 EXHIBIT “A” Plan Showing Tenant’s Space



--------------------------------------------------------------------------------



 
[cfms-093016xex101053.jpg]
B-1 8833492.3 EXHIBIT “B” Plan Showing the Park



--------------------------------------------------------------------------------



 
[cfms-093016xex101054.jpg]
B-1 8833492.3



--------------------------------------------------------------------------------



 
[cfms-093016xex101055.jpg]
C-1 8833492.3 EXHIBIT “C” APPROVED PLANS



--------------------------------------------------------------------------------



 
[cfms-093016xex101056.jpg]
C-2 8833492.3 ConforMIS Fit-Up Specifications September 13, 2016 600 Technology
Park Drive, Billerica, MA – 4th Floor TENANT FIT-UP NARRATIVE Landlord shall
provide turnkey build-out of the Tenant interior according to the specifications
below and AHP Scheme 5 drawing dated 9/9/16. SECTION 6B - MILLWORK 6B-01 Lunch
Room - One (1) Location Included  Solid surface (stone or engineered stone)
counter w/ splash and closed upper and lower plastic laminate cabinets included
at each location.  Built-in solid surface top island with closed lower plastic
laminate cabinets included as shown.  Includes two trash pullouts at each
location.  Tables to be furniture by others. 6B-02 Coffee - One (1) Location
Included  Solid surface (stone or engineered stone) counter w/ splash and lower
plastic laminate cabinets included at each location.  Includes one trash
pullout at each location. 6B-05 Coat Closet – Two (2) Locations Included 
Built-in plastic laminate closet shelf and coat pole included at each location.
6B-06 Copy / Fax – Three (3) Locations Included  Built-in plastic laminate
counter w/splash and upper surface mounted adjustable shelving included at each
location. 6B-07 Any item not expressly indicated above is assumed to be
furniture by others. Existing window sills are to remain. Excludes mailboxes,
Reception Storage millwork / furniture, Boardroom millwork / furniture, and
Reception desk millwork / furniture. Millwork / furniture shown in Marketing
Trade Storage and Medium Conference Room is assumed to be existing to remain
millwork or furniture by others. SECTION 8 - DOORS, WINDOWS AND GLASS 8-01
Typical door and frames to be new 3’ x 8’ anodized aluminum frame with sidelite
and prefinished, solid core, wood door at all locations within new partitions.
Existing hollow metal frames and doors are to be reused at existing partitions.
Hardware to include hinges, stainless steel lockset (with removable core at
office and secure storage locations), floor stop, and door silencer at each
location. Each office door will receive an



--------------------------------------------------------------------------------



 
[cfms-093016xex101057.jpg]
C-3 8833492.3 interior coat hook. Nine (9) perimeter offices, four (4) executive
offices and five (5) perimeter conference rooms are to receive new full-front 3’
x 8’ anodized aluminum sidelite frames. Includes touch-ups to reused door finish
as required. 8-02 Includes two (2) new 3’ x 8’ glass doors with building
standard stainless steel hardware to be installed where indicated. 8-03 Excludes
any and all borrowed lites or additional glass not expressly indicated above.
SECTION 9 – FINISHES – Limits Further Defined in Attached EXHIBIT A 9-01 Floor –
Carpet  Typical floor finish is to be carpet unless otherwise noted.  Carpet
tile allowance is $25.00 per square yard for a standard 24” x 24” tile furnished
and installed.  An upgraded carpet tile allowance of $30.00 per square yard for
a standard 24” x 24” tile furnished and installed is included at the nine (9)
entrance meeting rooms / executive offices (3,500 SF maximum combined area).
9-02 Floor – VCT  VCT allowance is $1.70 per square foot for a standard 12” x
12” vinyl tile furnished and installed.  Included at storage room off lobby,
data room, date closet, UPS closet, IT storage / help desk, and engineering lab
locations (1,250 SF maximum combined area). 9-03 Floor – Resilient Plank 
Resilient plank allowance is $7.50 per square foot furnished and installed. 
Included at reception, lunch room and break room locations (2,100 SF maximum
combined area). 9-04 Wall Base – 4” High Vinyl Base  Typical throughout space.
9-05 Wall – Paint  Typical wall finish to be one (1) coat primer and two (2)
coats paint in eggshell finish.  Includes three (3) accent colors.  Excludes
any specialty wall finishes, coverings and/or panels.  Hollow metal frames to
receive two (2) coats of semi-gloss paint to match the abutting wall. 9-06
Ceiling  Includes new 2’ x 2’ acoustic tiles with new 9/16” grid.



--------------------------------------------------------------------------------



 
[cfms-093016xex101058.jpg]
C-4 8833492.3 SECTION 9D – GYPSUM DRYWALL 9D-01 All new partitions to be
constructed to 6” above the ceiling using metal studs at 16” on center with one
layer 5/8” gypsum board on each side. Exterior demising, conference, lab, data
room, and executive walls are to be full height. 9D-02 All new partitions to
include 3” thick fiber glass rolled sound insulation. 9D-03 Excludes any level 5
finish and drywall ceilings and/or soffits. Includes patching / repair of
existing-to-remain partitions as required. SECTION 12A – BLINDS 12A-01 Existing
manual perimeter blinds to remain; includes cleaning and repairing as needed.
12A-02 No new blinds and/or shades are included for added interior glass.
SECTION 15A – PLUMBING 15A-01 Includes two (2) new ADA compliant stainless steel
sinks with a single lever faucet and grid strainer. Includes replacement of one
(1) existing sink with new ADA compliant stainless steel sinks with a single
lever faucet and grid strainer. 15A-02 Includes a spare valve at the sink
location for tenant appliances. 15A-03 Any appliance or fixture not expressly
indicated above is assumed to be furnished by others. SECTION 15B – HEATING,
VENTILATING AND AIR CONDITIONING 15B-01 Existing HVAC system to remain. Includes
minor relocation of existing registers, diffusers or equipment to coordinate
with new, relocated or removed partitions and proposed occupant load. Interior
partitioned offices shall have at least one temperature zone per ten offices
Perimeter partitioned offices shall have at least one temperature zone per five
offices (depending on exposure) Corner offices shall be provided with their own
temperature control zone Conference rooms and boardroom shall be provided with
their own temperature control zone



--------------------------------------------------------------------------------



 
[cfms-093016xex101059.jpg]
C-5 8833492.3 15B-02 Includes an allowance of $30,000 to furnish and install a
single supplemental split cooling system in a single room. SECTION 15C –
SPRINKLERS 15C-01 Existing fire protection system to remain. Includes
modifications required to coordinate with new, relocated or removed partitions.
15C-02 Includes new fire extinguishers, signage and stainless steel
semi-recessed cabinets as required by code. SECTION 16A – ELECTRICAL WORK 16A-01
Existing electrical, lighting and fire alarm system to remain. Includes
modifications required to coordinate with new, relocated or removed partitions
and proposed furniture layout. 16A-02 Includes two (2) recessed multi-circuit
120-volt duplex receptacles in each room less than 200 SF and four (4) recessed
multi-circuit 120-volt duplex receptacles in each room greater than 200 SF.
Includes an allowance of fifteen (15) 20-amp 120-volt dedicated-circuit duplex
receptacles for the engineering lab / data center. 16A-03 Lighting controls to
include wall mounted occupancy sensors in rooms and existing zoned switching in
open areas. Meeting rooms (12 noted) and Marketing / Trade storage room are to
receive dimmers. 16A-04 Includes one (1) 20-amp 120-volt circuit for every four
(4) workstations. Workstations are to be fed off of walls and/or columns when
possible. 16A-05 Includes two (2) empty conduits from floor to ceiling with a
wall mounted junction box and duplex receptacle located at 5’ AFF and a building
standard floor core or poke-thru at twelve (12) locations. 16A-06 Lighting
package includes new LED fixtures. Standard room lighting to be 2’x2’ recessed
LED fixtures. Standard open office area (i.e. workstations) lighting to be
linear LED pendants or recessed LED fixtures. Average lighting density to be
42.5 lumens per square foot of usable area. 16A-07 Includes an allowance of
$10,000.00 for accent lighting in the reception and coffee break area. SECTION
17A – EXCLUSIONS  A/V (rings/strings for wiring by others to be provided by
Contractor where indicated)  Tel / Data (rings/strings for wiring by others to
be provided by Contractor where indicated)



--------------------------------------------------------------------------------



 
[cfms-093016xex101060.jpg]
C-6 8833492.3  Back-up Power, UPS, Generators, and Interface, Wiring or
Connection of Same  Security / Access Controls  Furniture, Furnishings &
Equipment  Tenant Signage  Dry / Chemical Fire Suppression  Supplemental
Cooling (beyond included allowance)  Added Steel / Structural Modifications 
Inertia Bases / Vibration Isolation  Raised Equipment Pads  Acoustical
Treatments  Electrical Upgrades (includes using existing, available standard
circuits; excludes added panels, transformers, etc.)  Appliances



--------------------------------------------------------------------------------



 
[cfms-093016xex101061.jpg]
C-7 8833492.3



--------------------------------------------------------------------------------



 
[cfms-093016xex101062.jpg]
D-1 8833492.3 EXHIBIT “D” LANDLORD’S SERVICES I. CLEANING A. Building Lobbies
and Common Areas 1. Entrance doors and partition glass to be cleaned nightly.
Wipe down frames and fixtures as needed. 2. Remove entrance mats and clean sand
and dirt from pits and floors, clean and replace mats nightly. 3. Floors to be
swept and washed nightly. Maintain a high luster yet slip free finish following
manufacturer’s specifications. 4. Walls to be dusted and spot cleaned as
necessary, thoroughly washed twice a year. 5. Empty and wipe clean trash
receptacles nightly including exterior smoker’s stations. 6. Dust, with treated
cloth, security desks, window sills, directory frames, planters, etc. nightly.
7. Clean reception desk nightly. 8. Vacuum all carpeted areas nightly, treat and
spot clean stains, clean fully as needed. 9. Non-carpeted floors to be dry
mopped nightly, spot washed with clean water as needed and spray buffed weekly.
10. Sweep all stairwells in building nightly and keep in clean condition,
washing same as necessary. 11. Do all high dusting (not reached in nightly
cleaning) quarterly, which includes the following: A. Dust all pictures, frames,
charts, graphs and similar wall hangings. B. Dust exposed pipes, ventilation and
air conditioning grilles, louvers, ducts and high moldings, as needed. 12. Clean
and maintain luster on ornamental metal work as needed within arm’s reach.



--------------------------------------------------------------------------------



 
[cfms-093016xex101063.jpg]
D-2 8833492.3 13. Dust all drapes and blinds as needed. 14. Wash and disinfect
drinking fountains using a non-scented disinfectant nightly. Polish all metal
surfaces on the unit nightly. 15. Strip and wax all vinyl tile floors yearly.
16. Shampoo all common area carpets at additional contract price at least once
per year. B. Lavatories - Nightly 1. Empty paper towel receptacles, bag and
transport waste paper to designated area, disinfect receptacle and add new
liner. 2. Empty sanitary napkin disposal receptacles, bag and transport waste,
disinfect receptacle and add new liner. 3. Refill toilet tissue, hand towel
dispensers, and sanitary napkin dispensers. Refill soap dispensers. 4. Scour,
wash and disinfect all basins, bowls and urinals using non-scented
disinfectants. 5. Wash, disinfect and wipe dry both sides of toilet seat using
non-scented disinfectants. 6. Wash and polish all mirrors, counters, faucets,
flushometers, bright work and enameled surfaces. 7. Spot clean toilet
partitions, doors, door frames, walls, lights and light switches. 8. Remove all
cobwebs from walls and ceilings. 9. Sweep and wash all floors, using proper
non-scented disinfectants. 10. Add water to floor drains weekly, disinfect
monthly. 11. Turn off lights. C. Elevators - Nightly 1. Thoroughly clean walls.
2. Wipe clean control panels, door frames and mirrors. 3. Vacuum cab and floor
door tracks. 4. Vacuum floors, shampoo as needed, wash stone floors.



--------------------------------------------------------------------------------



 
[cfms-093016xex101064.jpg]
D-3 8833492.3 5. Dust ceilings. D. General Cleaning (Monday through Friday,
Holidays excluded) Tenant areas nightly - unless noted. 1. Empty and clean all
waste receptacles nightly and remove waste paper and waste materials, including
folded paper boxes and cartons, to designated area. Replace liners as needed.
Check and wash waste baskets if soiled. 2. Weekly hand dust with treated cloth
and wipe clean or feather duster all accessible areas on furniture, desks,
files, telephones, fixtures and window sills. 3. Clean all glass table tops and
tenant entrance glass. Spot clean glass partitions. 4. Spot clean all walls,
door frames and light switches. 5. Wipe clean and polish all bright metal work
as needed within arm’s reach. 6. All stone, ceramic, tile, marble, terrazzo and
other un-waxed flooring to be swept, using approved dust-down preparation. 7.
All wood, linoleum, rubber asphalt, vinyl and other similar type of floors to be
swept, using approved dust-down preparation and mopped or cleaned with dry
system cleaner nightly. 8. Reception areas, halls, high traffic areas to be
vacuumed nightly. 9. Offices and cubicles to be spot vacuumed nightly. All areas
to receive a complete vacuum weekly. 10. Spot clean carpet stains. 11. Wash and
clean all water fountains and coolers nightly. Sinks and floors adjacent to
sinks to be washed nightly. 12. Dust blinds as needed. 13. Vinyl tile floors to
be dry mopped nightly, spot washed with clean water as needed and spray buffed
every two weeks. The VCT is to be stripped and waxed one time annually. 14. Turn
off coffee pots each night and empty filters. E. Showers 1. Wash shower walls
and floors nightly, using proper non-scented disinfectants. 2. Clean and
disinfect shower curtains weekly.



--------------------------------------------------------------------------------



 
[cfms-093016xex101065.jpg]
D-4 8833492.3 3. Scrub showers with bleach weekly. 4. Wash tile walls with
proper grout cleaning compound as needed. 5. Add water to floor drains weekly,
disinfect monthly. 6. Turn off lights. 7. Restock soap, daily. F. Fitness Center
Nightly 1. Thoroughly clean all exercise equipment. 2. Clean mirrors. 3. Vacuum
carpet. 4. Wash rubber floor. 5. Restock paper towel dispenser nightly. G.
Cafeteria Dining Area / Kitchenettes Nightly 1. Clean all areas outside the
cafeteria servery which shall include, the dining tables, chairs, tray return
areas. 2. Wash flooring. 3. Empty and clean inside and outside all waste
receptacles nightly and remove waste paper and waste materials, including folded
paper boxes and cartons, to designated area. Replace liners as needed. Check and
wash waste receptacles if soiled. 4. Wash all cafeteria / kitchenette tabletops
and counters. 5. Arrange all tables and chairs according to floor plan. H. Day
Porter to police and clean as required in the following areas: 1. Reception and
lobby seating 2. Entrances and lobbies 3. Cafeteria and kitchenettes 4. Fitness
center 5. All toilets, showers and locker rooms



--------------------------------------------------------------------------------



 
[cfms-093016xex101066.jpg]
D-5 8833492.3 6. Outside entrances 7. Smokers Gazebo I. Cleaning Products Paper
products such as toilet paper, paper towels, and vinyl trash liners will be
supplied to the cleaning company. The cleaning company is to supply all solid
and liquid cleaning products. The cleaning company is to supply all mops,
buckets, vacuums, dusters, cloths etc. II. HEATING, VENTILATING AND AIR
CONDITIONING 1. The Building is served by a variable air volume system with
rooftop package units and 3,000 tons of cooling. 2. Base building heating,
ventilation and air conditioning as required to provide reasonably comfortable
temperatures for normal business day occupancy (except national holidays),
Monday through Friday, from 7:00 AM to 6:00 PM, and Saturday from 8:00 AM to
1:00 PM, if so requested by Tenant, by providing at least 24 hours’ notice. HVAC
services beyond the aforesaid hours of operation can be made available to
Tenant, if so requested by Tenant, by providing at least 24 hours prior written
notice and at a cost of $50.00 per hour per unit, subject to customary
increases. 3. Maintenance on any additional or special air conditioning
equipment installed by Tenant, and the associated operating cost thereof, shall
be at Tenant’s expense; provided, however, any maintenance of business-critical
supplemental air conditioning should be handled directly by Tenant and its
service provider. III. WATER Hot water for lavatory and kitchen purposes and
cold water for drinking, kitchen, lavatory and toilet purposes. IV. ELEVATORS
Elevators for the use of all tenants and the general public for access to and
from all floors of the Building, programming of elevators (including, but not
limited to, service elevators), shall be as Landlord from time to time
determines best for the Building as a whole. Elevators which provide access to
the interior of the Premises shall be restricted from opening on the first floor
and second floor of the Premises without a valid access card. V. SECURITY/ACCESS
Twenty-four (24) hour entry to the Building is available to Tenant and Tenant’s
employees, after normal Building hours of operation. Tenant shall have
unrestricted access to its Premises at all times, and not just during normal
building hours and operation. All security



--------------------------------------------------------------------------------



 
[cfms-093016xex101067.jpg]
D-6 8833492.3 within the Premises shall be the responsibility of the Tenant and
Tenant shall have the right to control its space, including the right to install
additional security measures. Landlord shall provide or cause to be provided all
necessary snow plowing and snow removal services for the Park. VI. BUILDING
HOURS Normal building hours of operation are Monday through Friday from 7:00 AM
to 6:00 PM. The Building operates on Saturday from 8:00 AM to 1:00 PM, with
access to the Building subject to the provisions as outlined in Item V contained
herein. Except for the heating, ventilating and air conditioning system, which
operates in accordance with the schedule as described in Item II contained
herein, all Building systems, including but not limited to electrical,
mechanical, elevator, fire safety and sprinkler, and water, operates 24 hours
per day, 7 days per week. VII. CAFETERIA, VENDING AND PLUMBING
INSTALLATIONS/INTERIOR LAVATORIES AND SHOWERS 1. Except as expressly set forth
in this Exhibit, any space within the Premises to be used primarily for
lunchroom or Tenant controlled cafeteria operation shall be Tenant’s
responsibility to keep clean and sanitary. Cafeteria, vending machines or
refreshment service installations by Tenant must be approved by Landlord in
writing, which approval shall not be unreasonably withheld, conditioned or
delayed. Except as expressly set forth in this Exhibit, all maintenance, repairs
and additional cleaning necessitated by such installations shall be at Tenant’s
expense. 2. Tenant is responsible for the maintenance and repair of plumbing
fixtures and related equipment installed in the Premises for its exclusive use
(such as in any coffee room), but excluding lavatory and shower space. VIII.
SIGNAGE Tenant shall be entitled to the Building’s standard signage at Tenant’s
main entry, all relevant monument signs and on the Building’s lobby directories,
at Landlord’s cost. See also Section 6.1.20 regarding Tenant’s signage. IX.
ELECTRICITY Tenant shall, in addition to paying Fixed Rent, pay for all
electricity for lights, plugs and supplemental HVAC consumed in the Premises
pursuant to a Landlord installed electric sub- meter or check meter to measure
Tenant’s actual usage consumed within the Premises. Tenant shall reimburse
Landlord for all costs of such electricity based upon the rate charged by the
utility company (or provider) to the Landlord without mark-up on a monthly
basis, specifically within thirty (30) days upon receipt of Landlord’s invoice
therefore. Common area electricity and common area Building HVAC electric
charges are included in the common area maintenance charges set forth in Section
4.2 of this Lease.



--------------------------------------------------------------------------------



 
[cfms-093016xex101068.jpg]
D-7 8833492.3 The Building is powered by 18,000 amps at 480 volts, 3 phase, 4
wire. Tenant’s use of electrical service in the Premises shall not at any time
exceed the capacity of any of the electrical conductors or other equipment in or
otherwise serving the Premises or the Building standard. To ensure that such
capacity is not exceeded and to avert possible adverse effects upon the
Building’s electrical system, Tenant shall not, without at least thirty (30)
days prior written notice to and consent of Landlord in each instance, connect
to the Building electric distribution system any fixtures, appliances or
equipment which operates on a voltage of 277/480 volts nominal, or make any
alteration or addition to the electric system of the Premises. In the event
Tenant shall use (or request that it be allowed to use) electrical service in
excess of that reasonably deemed by Landlord to be standard for the Building,
Landlord may refuse to provide such excess usage or refuse to consent to such
usage or may consent upon such conditions as Landlord reasonably elects
(including, but not limited to, the installation of utility service upgrades,
sub-meters, air handlers or cooling units), and all such additional usage
(except to the extent prohibited by law), installation and maintenance thereof
shall be paid for by Tenant, as additional rent, upon Landlord’s demand, so long
as no other tenants are receiving excess usage. It is understood that the
electrical generated service to the Premises may be furnished by one or more
generators of electrical power and that the cost of electricity may be billed as
a single charge or divided into and billed in a variety of categories, such as
distribution charges, transmission charges, generation charges, congestion
charges, capacity charges, public good charges, and other similar categories,
and may also include a fee, commission or other charge by an unaffiliated
broker, aggregator or other intermediary for obtaining or arranging the supply
of generated electricity. Landlord shall have the right to select the generator
of electricity to the Premises and to purchase generated electricity for the
Premises through a broker, aggregator or other intermediary and/or buyers group
or other group and to change the generator of electricity and/or manner of
purchasing electricity from time to time provided; provided that such services
are competitively bid prior to selection. As used herein, the term “generator of
electricity” shall mean one or more companies (including, but not limited to, an
electric utility, generator, independent or non-regulated company) that provides
generated power to the Premises or to the Landlord to be provided to the
Premises, as the case may be. X. OTHER UTILITIES Tenant shall be responsible for
the payment of all other utilities consumed by Tenant in the Premises, including
telephone, cable, other communications and gas (if applicable). Tenant shall pay
for such consumption directly to the provider of such utilities. XI. LIGHTING
Landlord shall maintain all existing lighting systems in the Premises, including
the replacing of light bulbs, plugs, as needed, and costs related thereto shall
be billed to Tenant.



--------------------------------------------------------------------------------



 
[cfms-093016xex101069.jpg]
E-1 8833492.3 EXHIBIT “E” RULES AND REGULATIONS 1. The entrance, lobbies,
passages, corridors, elevators and stairways shall not be encumbered or
obstructed by Tenant, Tenant’s agents, servants, employees, licensees, and
visitors, or be used by them for any purpose other than for ingress and egress
to and from the Premises. The moving in or out of all safes, freight, furniture,
or bulky matter of any description must take place during the hours which
Landlord may reasonably determine from time to time. Landlord reserves the right
to inspect all freight and bulky matter to be brought into the Building and to
exclude from the Building all freight and bulky matter which violates any of
these Rules and Regulations or the Lease of which these Rules and Regulations
are a part. 2. No curtains, blinds, shades, screens, advertisements, or signs,
or the like other than those furnished by Landlord, shall be attached to, hung
in, affixed to, or used in connection with any window or door of the Premises or
to any other area of the Premises (including without limitation on interior
windows, walls and doors) that is visible from the outside of the Building or
visible from any common area of the Building without the prior written consent
of the Landlord (taking into account such factors such as size, color and style
and compatibility with the Building). If Tenant is not the sole Building tenant,
interior signs on doors on the common areas of the Building shall be painted or
affixed for Tenant by Landlord, or by sign painters first approved by Landlord,
at the expense of Tenant and shall be of a size, color and style acceptable to
Landlord and shall be compatible to the Building. In no event shall Tenant have
the right to place any signage elsewhere on the Lot or Park without Landlord’s
prior written approval. 3. Tenant shall furnish Landlord with master keys or
access devices for any security (door access) system provided and installed by
Tenant, so long as the same has been approved by Landlord. Tenant shall be
allowed to place additional locks or bolts upon doors and windows within the
Premises, as long as Tenant provides master keys to Landlord as aforesaid as
these additional locks and bolts could prove to be a hindrance to Landlord
providing building services, such as cleaning and maintenance. Tenant must, upon
the termination of its tenancy, remove all additional locks and bolts and
restore all original door hardware and provide Landlord all Building keys either
furnished to or otherwise procured by Tenant; and in the event of the loss of
any keys so furnished, Tenant shall pay to Landlord the reasonable replacement
cost thereof. 4. Canvassing, soliciting and peddling in the Building, or on the
Lot or in the Park if applicable, are prohibited, and Tenant shall cooperate to
prevent the same. 5. Tenant shall comply with all reasonably necessary security
measures from time to time established by Landlord for the Building or Park, if
any; however, the parties acknowledge that Landlord has no obligation to provide
any security. 6. Tenant agrees that there shall be no smoking allowed anywhere
in the Premises or Building or within 50’ of any entrance to the Building.



--------------------------------------------------------------------------------



 
[cfms-093016xex101070.jpg]
E-2 8833492.3 7. No animals, with the exception of “assistance animals” (e.g.,
seeing eye dogs), shall be brought into the Building by Tenant, Tenant’s agents,
servants, employees, invitees, subtenants and assigns. 8. a) If the Building has
a common fitness center, Tenant shall execute Landlord’s standard Release and
Waiver Agreement prior to any use by Tenant. b) Users of any common fitness room
or shower facilities within the Building (if applicable) shall only place a lock
on a locker only during the time they are using the fitness, locker room and/or
shower facilities. No overnight use of lockers and no locks on lockers except
during workout. Also, no overnight storage of gym bags or like shall be
permitted. Tenant shall inform all employees that the lockers and locker room
features such as coat hooks, and closet rods are there for the benefit of all
building tenants. Towels and clothing are not to be left in the locker room for
any length of time greater than that period that the employee is using the
facility. The Tenant shall provide its employees with an area within their
Premises for their employees to hang personal belongings to dry. 9. Bicycles
shall be parked at the specific bicycle locations provided and shall not be
permitted inside the Building. 10. No Onsite Mobile Oil Change Companies, Food
Service Trucks, etc. are allowed to provide services on the property. 11. No
portable electric heaters shall be allowed anywhere in the Premises. 12. Tenant
shall notify Landlord in advance of any move-in and move-out activities
involving multi-tenant buildings (and their common areas). All moves shall be
performed by Tenant (and its contractors) outside of normal weekday business
hours of operation (as set forth on Exhibit “D”) and/or weekends.



--------------------------------------------------------------------------------



 
[cfms-093016xex101071.jpg]
F-3 8833492.3 EXHIBIT “F” OPTION TO EXTEND The Tenant has the option to extend
this Lease for two (2) successive five (5) year terms each (each an “Extended
Term” or collectively, the “Extended Terms”), the exercise of which shall
automatically extend the Term of the Lease without the necessity of additional
documentation. So long as there does not exist any continuing, uncured material
default under the Lease beyond notice and cure periods at the time of exercise,
the option to extend shall be deemed to have been exercised by Tenant’s written
notification to Landlord that it elects to exercise its option to extend at
least twelve (12) months but not more than eighteen (18) months prior to the end
of the initial Term hereunder, or first Extended Term, as applicable. The
Extended Terms shall be upon the same terms and conditions as are set forth in
this Lease, including, without limitation, the Tenant’s obligations to pay
Operating Cost Escalation as set forth in Section 4.2, except that, without the
mutual agreement of the parties (i) there shall be no additional option to
extend after the termination of the second Extended Term or the failure to
exercise the first or second option, whichever shall first occur, and (ii) the
annual Fixed Rent for the Extended Terms shall be equal to the then Fair Market
Rent (as defined in and determined in accordance with Exhibit “H”).



--------------------------------------------------------------------------------



 
[cfms-093016xex101072.jpg]
G-1 8833492.3 EXHIBIT “G” NOTICE OF LEASE In accordance with the provisions of
Massachusetts General Laws (Ter. Ed.) Chapter 183, Section 4, as amended, notice
is hereby given of a certain lease (hereinafter referred to as the “Lease”)
dated as of September __, 2016 by and between Technology Park X Limited
Partnership (hereinafter referred to as “Landlord”) and ConforMIS, Inc., a
Delaware corporation (hereinafter referred to as “Tenant”). W I T N E S S E T H:
1. The address of the Landlord is c/o The Gutierrez Company, 200 Wheeler Road,
Burlington, Massachusetts 01803. 2. The address of the Tenant is 28 Crosby
Drive, Bedford, MA 01730. 3. The Lease was executed on September __, 2016. 4.
The Term of the Lease is a period of approximately eight (8) years and six (6)
months beginning on the Commencement Date determined in accordance with Section
2.2 of the Lease, currently scheduled for April 1, 2017. 5. Subject to the
provisions of the Lease, the Tenant has the option to extend the Term of the
Lease for two (2) additional five (5) year periods pursuant to Exhibit “F” of
the Lease. 6. The demised premises is approximately 45,043 rentable square feet
on the fourth floor of the building located at 600 Technology Park Drive,
Billerica, Massachusetts 01821 (the “Building”), and the areas of which are the
subject of all appurtenant rights and easements set forth in Section 2.1 of the
Lease. The demised premises is depicted on the plan attached hereto as Exhibit
“B”. 7. Tenant shall have a right of first refusal to expand the demised
premises to include additional space on the fourth floor of the Building,
subject to the terms and conditions of Exhibit “I” of the Lease. 8. The lot upon
which the Building is located is described in Exhibit “A” attached hereto. This
Notice of Lease has been executed merely to give notice of the Lease, and all of
the terms, conditions and covenants of which are incorporated herein by
reference. The parties hereto do not intend this Notice of Lease to modify or
amend the terms, conditions and covenants of the Lease which are incorporated
herein by reference.



--------------------------------------------------------------------------------



 
[cfms-093016xex101073.jpg]
G-2 8833492.3 IN WITNESS WHEREOF, the parties hereto have duly executed this
Notice of Lease as of this ____ day of September, 2016. LANDLORD: TECHNOLOGY
PARK X LIMITED PARTNERSHIP By: The Gutierrez Company, General Partner By: Arthur
J. Gutierrez, Jr. President COMMONWEALTH OF MASSACHUSETTS MIDDLESEX, SS On this
____ day of September, 2016 before me, the undersigned notary public, personally
appeared Arthur J. Gutierrez, Jr., President of The Gutierrez Company, General
Partner of Technology Park X Limited Partnership, proved to me through
satisfactory evidence of identification, which was personal knowledge of the
undersigned, to be the person whose name is signed on the preceding or attached
document(s), and acknowledged to me that he signed it voluntarily for its stated
purpose. (official seal) Notary Public



--------------------------------------------------------------------------------



 
[cfms-093016xex101074.jpg]
G-3 8833492.3 TENANT: CONFORMIS, INC. By: Name: Title: COMMONWEALTH OF
MASSACHUSETTS ______________ COUNTY On this ____ day of September, 2016, before
me, the undersigned notary public, personally appeared________________, the
_________________ of ConforMIS, Inc., proved to me through satisfactory evidence
of identification, which was photographic identification with signature issued
by a federal or state governmental agency, oath or affirmation of a credible
witness, personal knowledge of the undersigned, to be the person whose name is
signed on the preceding or attached document(s), and acknowledged to me that
he/she signed it voluntarily for its stated purpose. (official seal) Notary
Public



--------------------------------------------------------------------------------



 
[cfms-093016xex101075.jpg]
G-4 8833492.3 EXHIBIT “A” TO EXHIBIT “G” (600 Technology Park Drive) The land in
Billerica, Middlesex County, Massachusetts being shown as “Lot 10A, 889,134± SF,
20.41± AC” on a plan entitled “Approval Not Required Plan of Lands of Technology
Park Realty Trust I and Technology Park X Limited Partnership, Billerica, MA,
Middlesex County (North Registry District), Prepared for The Gutierrez Company,”
dated April 23, 1998, revised May 1, 1998 and May 14, 1998, prepared by SMC, and
recorded with the Middlesex North Registry of Deeds in Plan Book 197, Plan 35.



--------------------------------------------------------------------------------



 
[cfms-093016xex101076.jpg]
G-5 8833492.3 EXHIBIT “B” TO EXHIBIT “G” Plan Depicting Location of the Premises



--------------------------------------------------------------------------------



 
[cfms-093016xex101077.jpg]
H-1 8833492.3 EXHIBIT “H” MARKET RENT As used in this Lease, the term “Fair
Market Rent” shall mean the then current annual rental charges, including
provisions for subsequent increases and other adjustments, for existing office
leases then currently being negotiated or those recently executed in comparable
space and buildings located in the Route 3 market area. In determining Fair
Market Rent, all relevant factors shall be taking into account, including,
without limitation: condition of the premises, size of the premises, escalation
charges then payable under the lease, location of the premises, location of the
building, tenant improvement allowances, fit-up of the premises and lease term.
The Fair Market Rent for the Premises shall be determined as determined as
follows: (a) If Tenant exercises an Extension Option provided in Exhibit F, then
Landlord and Tenant shall first negotiate in good faith in an attempt to
determine the Fair Market Rent, subject to the terms of paragraph (f) below. If
Landlord and Tenant are able to agree upon the Fair Market Rent within thirty
(30) days after Landlord’s receipt of Tenant’s Extension Notice (the
“Negotiation Deadline”), then such agreement shall constitute the determination
of the Fair Market Rent for the applicable Extended Term for purposes of this
paragraph (a). If Landlord and Tenant are unable to agree upon the Fair Market
Rent prior to the Negotiation Deadline, then within fifteen (15) days after the
Negotiation Deadline, Landlord and Tenant shall each appoint one (1) arbitrator
(each, an “Advocate Arbitrator”) who shall be a real estate broker who shall
have been active over the ten (10) year period ending on the date of such
appointment in the arms-length leasing of office space in comparable Class-A
multi-tenanted commercial office buildings (with and without ground floor
retail) of comparable use and quality of construction located in the Boston
northwest suburban area, taking into account all relevant factors. Within two
(2) business days following appointment of their respective Advocate
Arbitrators, each party shall notify the other of such appointment, which notice
shall include the name and address of the appointed Advocate Arbitrator and a
brief description of such Advocate Arbitrator’s experience and qualifications.
Landlord and Tenant may consult with prospective brokers prior to appointing an
Advocate Arbitrator. Each Advocate Arbitrator shall make his or her own
independent determination of the Fair Market Rent for the applicable Extended
Term, subject to the terms of paragraph (f) below. Within thirty (30) days after
the date of appointment of the last appointed Advocate Arbitrator, each Advocate
Arbitrator shall prepare and deliver to Landlord and Tenant his or her
determination of the Fair Market Rent. If the higher of the two determinations
of the Fair Market Rent by the Advocate Arbitrators is not more than one hundred
five percent (105%) of the lower of such determinations, then the Fair Market
Rent shall be the average of the two (2) determinations. If the higher
determination is more than one hundred five percent (105%) of the lower
determination, then the two (2) Advocate Arbitrators shall then appoint a third
arbitrator (the “Neutral Arbitrator”) who shall be a broker meeting the
qualifications above and who shall not have been engaged by either party during
the three (3) year period immediately prior to his or her appointment. Neither
Landlord nor Tenant nor their respective Advocate Arbitrators may, directly or
indirectly, consult with the Neutral Arbitrator prior to or after his or her
appointment, except in the presence of the other party. If the two Advocate
Arbitrators cannot agree upon the appointment of the Neutral Arbitrator within
ten (10) business days following delivery of the last determination by an
Advocate Arbitrator, either



--------------------------------------------------------------------------------



 
[cfms-093016xex101078.jpg]
H-2 8833492.3 Landlord or Tenant, or both, shall apply to the local office of
the American Arbitration Association (“AAA”) to provide a list of three (3)
brokers meeting the foregoing qualifications and who have relatively equal
experience representing tenants and landlords. Within five (5) business days
after receipt of the AAA list, each party may, by written notice to the other,
reject one (1) of the appraisers on the AAA list. If, after such procedure,
names of more than one (1) appraiser shall remain, then the Neutral Arbitrator
shall be chosen by Landlord and Tenant from the remaining names, by lot. The
Neutral Arbitrator shall be retained pursuant to an engagement letter jointly
prepared by Landlord’s counsel and Tenant’s counsel. (b) The Neutral Arbitrator
shall decide whether the determination of the Fair Market Rent by Landlord’s
Advocate Arbitrator or Tenant’s Advocate Arbitrator more closely reflects the
Fair Market Rent. The Neutral Arbitrator may elect to meet with Landlord’s
Advocate Arbitrator and Tenant’s Advocate Arbitrator to discuss the market rent
analysis and conclusions of the two (2) Advocate Arbitrators. The Neutral
Arbitrator must select either the determination by Landlord’s Advocate
Arbitrator or Tenant’s Advocate Arbitrator as the Fair Market Rent, and shall
have no right to propose a middle ground or to modify either of the two (2)
determinations or the provisions of this Lease. The Neutral Arbitrator shall
render a decision within forty-five (45) days after appointment. The decision of
the Neutral Arbitrator shall be final and binding upon the parties, and may be
enforced in accordance with the provisions of applicable law for the
jurisdiction within which the Property is located. (c) In the event of the
failure, refusal or inability of any Advocate Arbitrator or the Neutral
Arbitrator to act, a successor shall be appointed in the manner that applies to
the selection of the person being replaced. Each party shall pay the fees and
expenses of the Advocate Arbitrator designated by such party, and one-half of
the fees and expenses of the Neutral Arbitrator. (d) If the Fair Market Rent has
not been determined as of the commencement of the applicable Extended Term,
Tenant shall continue to pay as monthly Basic Rent, pending such determination,
the Fixed Rent in effect immediately before commencement of the applicable
Extended Term. Within thirty (30) days following the determination of the Fair
Market Rent, Tenant shall pay to Landlord, or Landlord shall pay to Tenant, the
amount of any deficiency or excess, as the case may be, in the monthly Fixed
Rent previously paid by Tenant. (e) If Tenant exercises an Extended Term,
Landlord and Tenant shall promptly enter into an amendment to this Lease
documenting the terms of the applicable Extended Term (each an “Extension
Amendment”); provided, however, an otherwise valid exercise of an Extended Term
shall be fully effective whether or not an Extended Amendment is executed. (f)
On or after the date that is 24 months before the end of the then-current Term,
and prior to the date that is 12 months before the end of the then-current Term,
Tenant may give Landlord notice (“Tenant’s Rent Request Notice”) requesting
Landlord’s good faith determination of the Fair Market Rent for any Extended
Term. Tenant’s Rent Request Notice shall not constitute Tenant’s exercise of any
option to extend the Term for an Extended Term. Within 10 business days after
receipt of a Tenant’s Rent Request Notice, Landlord shall provide Tenant with
written notice of Landlord’s good faith determination of the Fair Market Rent
for the applicable Extended Term (the “Landlord’s FMR Determination”).



--------------------------------------------------------------------------------



 
[cfms-093016xex101079.jpg]
I-1 8833492.3 EXHIBIT “I” RIGHT OF FIRST REFUSAL In no event shall Landlord,
during the Term of this Lease, lease or decide to lease, agree to lease, or
accept any offer to lease space that from time to time becomes available during
the Term on floor 4 of the Building (each and collectively, the “ROFR Space”),
unless Landlord first affords Tenant an opportunity to lease such area in
accordance with the provisions of this Exhibit “I” and only after written notice
to Tenant, provided that there does not then exist an uncured, continuing
material Event Default under this Lease. Such notice shall contain Landlord’s
summary of the essential terms and conditions of any bona fide third party offer
which Landlord anticipates accepting (i.e., description of such rentable area,
the term and any options to extend or cancel the term, the annual fixed rent
amounts, the basic operating cost provisions, and the allowances and other
monetary concessions, if any) with respect to such rentable area (such summary
shall herein in this Exhibit “I” be referred to as the “Offer”). Upon receipt of
such notice and the Offer from Landlord, and as aforesaid, provided further that
there does not then exist an uncured, continuing material Event of Default under
this Lease, Tenant shall have a right to lease all of such space described in
the Offer on the terms set forth in the Offer (except that if such Offer is
received by Tenant within the first twelve (12) months of the Term), then the
lease term applicable to such space shall be coterminous with the Term of this
Lease, including, without limitation, all rights to extend the Term in
accordance with this Lease) by giving notice to Landlord to such effect within
ten (10) business days after Tenant’s receipt of Landlord’s notice of such
Offer. If such notice is not so timely given by Tenant, then Landlord shall be
free to lease the subject space, or portion thereof, on the terms and conditions
contained in the Offer, or substantially similar thereto (which for the purposes
hereof, Landlord agrees shall not be more than a five percent (5%) decrease in
the net effective rent thereunder; otherwise, Landlord shall re-offer the space
to Tenant, in accordance with the terms of this Exhibit “I”). The non-exercise
by Tenant of its rights under this Exhibit “I” as to any particular ROFR Space
described in a particular Offer by Landlord shall be deemed to waive any of
Tenant’s rights of first refusal as to the Offer, but not as to the remainder of
ROFR Space that was not part of the Offer, if any, as this right of first
refusal shall be considered a one-time first refusal as to the ROFR Space;
provided however if, following the non-exercise by Tenant of its rights under
this Exhibit “I” to any particular ROFO Space described in a particular Offer by
Landlord, Landlord fails to lease, agree to lease, or accept an offer to lease
the premises in such particular Offer within nine (9) months of Tenant’s
non-exercise, Landlord shall be obligated to again afford Tenant an opportunity
to lease the area described in such Offer in accordance with the provisions of
this Exhibit “I”. In the event that Tenant accepts Landlord’s offer to lease
such ROFR Space described in the Offer, then Landlord and Tenant hereby agree
that they shall enter into a mutually acceptable amendment to this Lease,
specifying that such rentable area is a part of the Premises under this Lease
and demising said premises to Tenant on the terms of the Offer with respect to
such rentable space (except that if such Offer is received by Tenant within the
first twelve (12) months of the Term), then the lease term applicable to such
space shall be coterminous with the Term of this Lease, including, without
limitation, all rights to extend the Term in accordance with this Lease). Such
amendment shall also contain other appropriate terms and provisions relating to
the addition of such rentable space to this Lease or the leasing of such
rentable space, as



--------------------------------------------------------------------------------



 
[cfms-093016xex101080.jpg]
I-2 8833492.3 applicable, and as mutually agreed upon by the parties. The
amendment shall be signed by Tenant within twenty (20) business days of receipt
of the proposed agreement from the Landlord in the form as hereinabove required,
Landlord and Tenant hereby agreeing to use good faith efforts to finalize the
form of amendment as quickly as possible and within said twenty (20) business
day period. In no event shall the foregoing affect the Tenant’s obligation to
lease such space once Tenant provides Landlord with its notice exercising its
option hereunder as aforesaid, as the parties hereby agree that Tenant’s notice
shall serve as Tenant’s acceptance of Landlord’s offer to lease such space and
that the amendment merely serves as confirmation that the parties shall enter
into a written amendment to memorialize the previously accepted terms.
Notwithstanding the foregoing, Tenant’s rights of first refusal pursuant to this
Exhibit “I” shall be subject and subordinate to Insulet Corporation’s right of
first refusal with respect to floor 4 of the Building. Landlord shall not offer
any space to Tenant subject to the existing rights of Insulet Corporation unless
any such space has first been offered to and rejected by Insulet Corporation in
accordance with its existing rights. If Landlord provides an Offer to Tenant at
any time during the last two years of the Term and Tenant gives Landlord a
written request for a determination of the Fair Market Rent for the Premises
pursuant to paragraph (f) of Exhibit H within five (5) business days after
receipt of Landlord’s Offer, the date by which Tenant must accept Landlord’s
Offer shall be extended to the date that is ten (10) business days after the
date on which Landlord provides Landlord’s FMR Determination to Tenant.



--------------------------------------------------------------------------------



 
[cfms-093016xex101081.jpg]
J-1 8833492.3 EXHIBIT “J” SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT This
SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT (this “Agreement”) is
entered into as of _______________, 20____ (the “Effective Date”), between BANK
OF AMERICA, N.A., a national banking association, whose address is
___________________________________________________________, Attention:
Commercial Real Estate Banking (“Lender”), and ______________________, a
___________________________, whose address is ____________________________
(“Tenant”), with reference to the following facts: A. Technology Park X Limited
Partnership, a ___________________, whose address is
_______________________________ (“Landlord”), owns the real property located at
600 Technology Park Drive, Billerica, Massachusetts (such real property,
including all buildings, improvements, structures and fixtures located thereon,
“Landlord’s Premises”), as more particularly described in Schedule A. B. Lender
has made a loan to Landlord in the original principal amount of
$_________________, which amount is subject to possible increase to a maximum
principal amount of $__________________ (the “Loan”), all as provided in and
subject to the terms and conditions set forth in the Loan Documents (as
hereinafter defined). C. To secure the Loan, Landlord has encumbered Landlord’s
Premises by entering into that certain Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing dated _________________, 20___, for the benefit of
Lender (as amended, increased, renewed, extended, spread, consolidated, severed,
restated, or otherwise changed from time to time, the “Mortgage”) [to be]
recorded [on ____________________, in Book __________, Page ___________,] in the
Records of ______________________ County, _________________ (the “Official
Records”). D. Pursuant to a Lease dated as of _________________, 2016, as
amended on _________________, 20___ and ____________, 20___, and as may be
amended, extended or renewed, from time to time (collectively, the “Lease”);
Landlord demised to Tenant a portion of Landlord’s Premises comprised of
approximately 45,053 rentable square feet, as more particularly described in the
Lease (“Tenant’s Premises”). [E. A memorandum or short form of the Lease] [was
recorded in the Official Records on _____________________, at Book ______, Page
_____.] F. Tenant and Lender desire to agree upon the relative priorities of
their interests in Landlord’s Premises and their rights and obligations if
certain events occur.



--------------------------------------------------------------------------------



 
[cfms-093016xex101082.jpg]
J-2 8833492.3 NOW, THEREFORE, for good and sufficient consideration and
intending to be legally bound hereby, Tenant and Lender agree: 1. Definitions.
The following terms shall have the following meanings for purposes of this
Agreement. 1.1 “Civil Asset Forfeiture Reform Act” means the Civil Asset
Forfeiture Reform Act of 2000 (18 U.S.C. Sections 983 et seq.), as amended from
time to time, and any successor statute. 1.2 “Construction-Related
Obligation(s)” means any obligation of Landlord under the Lease to make, pay
for, or reimburse Tenant for any alterations, demolition, or other improvements
or work at Landlord’s Premises, including Tenant’s Premises. Construction-
Related Obligations shall not include: (a) reconstruction or repair following
fire, casualty or condemnation; or (b) day-to-day maintenance and repairs. 1.3
“Controlled Substances Act” means the Controlled Substances Act (21 U.S.C.
Sections 801 et seq.), as amended from time to time, and any successor statute.
1.4 “Foreclosure Event” means: (a) foreclosure under the Mortgage, whether by
judicial action or pursuant to nonjudicial proceedings; (b) any other exercise
by Lender of rights and remedies (whether under the Mortgage or under applicable
law, including bankruptcy law) as holder of the Loan and/or the Mortgage, as a
result of which any Successor Landlord becomes owner of Landlord’s Premises; or
(c) delivery by Landlord to Lender (or its designee or nominee) of a deed or
other conveyance of Landlord’s interest in Landlord’s Premises in lieu of any of
the foregoing. 1.5 “Former Landlord” means Landlord and any other party that was
landlord under the Lease at any time before the occurrence of any attornment
under this Agreement. 1.6 “Loan Documents” mean the Mortgage and any other
document now or hereafter evidencing, governing, securing or otherwise executed
in connection with the Loan, including any promissory note and/or loan
agreement, pertaining to the repayment or use of the Loan proceeds or to any of
the real or personal property, or interests therein, securing the Loan, as such
documents or any of them may have been or may be from time to time hereafter
renewed, extended, supplemented, increased or modified. This Agreement is a Loan
Document. 1.7 “Offset Right” means any right or alleged right of Tenant to any
offset, defense (other than one arising from actual payment and performance,
which payment and performance would bind a Successor Landlord pursuant to this
Agreement), claim, counterclaim, reduction, deduction, or abatement against
Tenant’s payment of Rent or performance of Tenant’s other obligations under the
Lease, arising (whether under the Lease or other applicable law) from Landlord’s
breach or default under the Lease. 1.8 “Rent” means any fixed rent, base rent or
additional rent under the Lease. 1.9 “Successor Landlord” means any party that
becomes owner of Landlord’s Premises as the result of a Foreclosure Event.



--------------------------------------------------------------------------------



 
[cfms-093016xex101083.jpg]
J-3 8833492.3 1.10 “Termination Right” means any right of Tenant to cancel or
terminate the Lease or to claim a partial or total eviction arising (whether
under the Lease or under applicable law) from Landlord’s breach or default under
the Lease. 2. Subordination. The Lease, including all rights of first refusal,
purchase options and other rights of purchase, shall be, and shall at all times
remain, subject and subordinate to the lien and security interest imposed by the
Mortgage and the right to enforce such lien or security interest, and all
advances made under or secured by the Loan Documents. Tenant hereby
intentionally subordinates the Lease and all of Tenant’s right, title and
interest thereunder and in and to Landlord’s Premises (including Tenant’s right,
title and interest in connection with any insurance proceeds or eminent domain
awards or compensation relating to Landlord’s Premises and Tenant’s right to
receive and retain any rentals or payments made under any sublease or concession
agreement of or relating to any portion of Tenant’s Premises), to the lien of
the Mortgage and all of Lender’s rights and remedies thereunder, and agrees that
the Mortgage shall be and shall at all times remain a lien on Landlord’s
Premises prior and superior to the Lease. 3. Nondisturbance; Recognition; and
Attornment. a. No Exercise of Mortgage Remedies Against Tenant. So long as the
Lease has not been terminated on account of Tenant’s default that has continued
beyond applicable cure periods (an “Event of Default”), Lender shall not name or
join Tenant as a defendant in any judicial action, proceeding for foreclosure,
receivership, trustee’s sale, or other proceeding that is commenced pursuant to
the exercise of Lender’s rights and remedies arising upon a default by Landlord
under the Mortgage unless (a) applicable law requires Tenant to be made a party
thereto as a condition to proceeding against Landlord or in order to prosecute
or otherwise fully enforce such rights and remedies; or (b) such joinder of
Tenant is required for the recovery by Lender of any Rent at any time owing by
Tenant under the Lease, whether pursuant to the assignment of rents set forth in
the Mortgage or otherwise; or (c) such joinder is required in order to enforce
any right of Lender to enter Landlord’s Premises for the purpose of making any
inspection or assessment, or in order to protect the value of Lender’s security
provided by the Mortgage. In any instance in which Lender is permitted to join
Tenant as a defendant as provided above, Lender agrees not to terminate the
Lease or otherwise disturb, interfere with or adversely affect Tenant’s rights
under the Lease, or this Agreement in or pursuant to such action or proceeding,
unless an Event of Default by Tenant has occurred and is continuing. The
foregoing provisions of this Section shall not be construed in any manner that
would prevent Lender from (i) carrying out any nonjudicial foreclosure
proceeding under the Mortgage, or (ii) obtaining the appointment of a receiver
for the Landlord’s Premises as and when permitted under applicable law. b.
Nondisturbance and Attornment. If the Lease has not been terminated on account
of an Event of Default by Tenant, then, when Successor Landlord takes title to
Landlord’s Premises: (a) Successor Landlord shall not terminate or disturb or
interfere with Tenant’s possession of Tenant’s Premises under the Lease, except
in accordance with the terms of the Lease; (b) Successor Landlord shall be bound



--------------------------------------------------------------------------------



 
[cfms-093016xex101084.jpg]
J-4 8833492.3 to Tenant under all the terms and conditions of the Lease (except
as provided in this Agreement); (c) Tenant shall recognize and attorn to
Successor Landlord as Tenant’s direct landlord under the Lease as affected by
this Agreement; and (d) the Lease shall continue in full force and effect as a
direct lease, in accordance with its terms (except as provided in this
Agreement), between Successor Landlord and Tenant. c. Use of Proceeds. Lender,
in making any advances of the Loan pursuant to any of the Loan Documents, shall
be under no obligation or duty to, nor has Lender represented to Tenant that it
will, see to the application of such proceeds by the person or persons to whom
Lender disburses such advances, and any application or use of such proceeds for
purposes other than those provided for in any Loan Document shall not defeat
Tenant’s agreement to subordinate the Lease in whole or in part as set forth in
this Agreement. d. Further Documentation. The provisions of this Article shall
be effective and self- operative without any need for Successor Landlord or
Tenant to execute any further documents. Tenant and Successor Landlord shall,
however, confirm the provisions of this Article in a commercially reasonable
writing upon request by either of them. e. Default Under Mortgage. In the event
that Lender notifies Tenant in writing of a Landlord default under the Mortgage
and demands that Tenant pay its rent and all other sums due under the Lease
directly to Lender, Tenant shall honor such demand and pay the full amount of
its rent and all other sums due under the Lease directly to Lender, without
offset (except as expressly provided in the Lease), or as otherwise required
pursuant to such notice beginning with the payment next due after such notice of
default, without inquiry as to whether a default actually exists under the
Mortgage and notwithstanding any contrary instructions of or demands from
Landlord. The consent and approval of Landlord to this Agreement shall
constitute an express authorization for Tenant to make such payments to Lender
and a release and discharge of all liability of Tenant to Landlord for any such
payments made to Lender in compliance with Lender’s written demand. 4.
Protection of Successor Landlord. Notwithstanding anything to the contrary in
the Lease or the Mortgage, Successor Landlord shall not be liable for or bound
by any of the following matters: a. Claims Against Former Landlord. Any Offset
Right that Tenant may have against any Former Landlord relating to any event or
occurrence before the date of attornment, including any claim for damages of any
kind whatsoever as the result of any breach by Former Landlord that occurred
before the date of attornment. (The foregoing shall not limit either (a)
Tenant’s right to exercise against Successor Landlord any Offset Right otherwise
available to Tenant because of events occurring after the date of attornment, or
(b) Successor Landlord’s



--------------------------------------------------------------------------------



 
[cfms-093016xex101085.jpg]
J-5 8833492.3 obligation to correct any conditions that existed as of the date
of attornment and violate Successor Landlord’s obligations as landlord under the
Lease). b. Acts or Omissions of Former Landlord. Any act, omission, default,
misrepresentation, or breach of warranty, of any previous landlord (including
Former Landlord) or obligations accruing prior to Successor Landlord’s actual
ownership of Landlord’s Premises; provided, however, that nothing contained in
this subsection shall be deemed to release Successor Landlord from (i) Successor
Landlord’s obligation to correct any conditions that existed as of the date of
attornment and violate Successor Landlord’s obligations as landlord under the
Lease, or (ii) any obligation accruing during Successor Landlord’s actual
ownership of Landlord’s Premises which is capable of being cured by Successor
Landlord and which continues after Successor Landlord’s acquisition of
Landlord’s Premises. c. Prepayments. Any payment of Rent that Tenant may have
made to Former Landlord more than thirty (30) days before the date such Rent was
first due and payable under the Lease with respect to any period after the date
of attornment other than, and only to the extent that, the Lease expressly
required such a prepayment. d. Payment; Security Deposit. Any obligation (a) to
pay Tenant any sum(s) that any Former Landlord owed to Tenant, or (b) with
respect to any security deposited with Former Landlord, unless such security was
actually delivered to Lender. This Section is not intended to apply to
Landlord’s obligation to make any payment that constitutes a
Construction-Related Obligation. e. Modification; Amendment; or Waiver. Any
material modification or amendment of the Lease, or any material waiver of any
terms of the Lease, made without Lender’s written consent. For purposes hereof,
a “material” amendment, modification or waiver means one that reduces the rent,
term, size of Tenant’s Premises or Tenant’s obligation to pay operating expense
reimbursements or common area charges; transfers to Landlord costs or expenses
previously paid by Tenant; adds options on the part of the Tenant to expand
Tenant’s Premises or to purchase Landlord’s Premises; or otherwise materially
increases Landlord’s obligations or decreases Tenant’s obligations under the
Lease. f. Surrender; Etc. Any consensual or negotiated surrender, cancellation,
or termination of the Lease, in whole or in part, agreed upon between Landlord
and Tenant, unless effected unilaterally by Tenant pursuant to the express terms
of the Lease. g. Construction-Related Obligations. Any Construction-Related
Obligation of Landlord under the Lease. 5. Exculpation of Successor Landlord.
Notwithstanding anything to the contrary in this Agreement or the Lease, upon
any attornment pursuant to this Agreement the Lease shall be



--------------------------------------------------------------------------------



 
[cfms-093016xex101086.jpg]
J-6 8833492.3 deemed to have been automatically amended to provide that
Successor Landlord’s obligations and liability under the Lease shall never
extend beyond Successor Landlord’s (or its successors’ or assigns’) interest, if
any, in Landlord’s Premises from time to time, including insurance and
condemnation proceeds, Successor Landlord’s interest in the Lease, and the
proceeds from any sale or other disposition of Landlord’s Premises by Successor
Landlord (collectively, “Successor Landlord’s Interest”). Tenant shall look
exclusively to Successor Landlord’s Interest (or that of its successors and
assigns) for payment or discharge of any obligations of Successor Landlord under
the Lease as affected by this Agreement. If Tenant obtains any money judgment
against Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect such
judgment. Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord. In addition to any limitation of
liability set forth in this Agreement, Lender and/or its successors and assigns
shall under no circumstances be liable for any incidental, consequential,
punitive, or exemplary damages. Any limitation of liability of Tenant for any
incidental, consequential, punitive, or exemplary damages shall be as set forth
in the Lease. 6. Lender’s Right to Cure. a. Notice to Lender. Notwithstanding
anything to the contrary in the Lease or this Agreement, before exercising any
Termination Right, Tenant shall simultaneously provide Lender with notice of the
breach or default by Landlord giving rise to same (the “Default Notice”) and,
thereafter, the opportunity to cure such breach or default as provided for
below. b. Lender’s Cure Period. After Lender receives a Default Notice, Lender
shall have a period of fifteen (15) days beyond the time available to Landlord
under the Lease in which to cure the breach or default by Landlord. Lender shall
have no obligation to cure (and shall have no liability or obligation for not
curing) any breach or default by Landlord, except to the extent that Lender
agrees or undertakes otherwise in writing or as expressly set forth herein. c.
Extended Cure Period. In addition, as to any breach or default by Landlord the
cure of which requires possession and control of Landlord’s Premises, provided
only that Lender undertakes to Tenant by written notice to Tenant within fifteen
(15) days after receipt of the Default Notice to exercise reasonable efforts to
cure or cause to be cured by a receiver such breach or default within the period
permitted by this Section, Lender’s cure period shall continue for such
additional time (the “Extended Cure Period”) as Lender may reasonably require to
either (a) obtain possession and control of Landlord’s Premises and thereafter
cure the breach or default with reasonable diligence and continuity, or (b)
obtain the appointment of a receiver and give such receiver a reasonable period
of time in which to cure the default; provided, however, (i) the Extended Cure
Period shall not exceed thirty (30) days, and (ii) Lender shall not be entitled
to the Extended Cure Period with respect to the appointment of a receiver unless
it commences an action to appoint a receiver within the initial fifteen (15) day
cure period referred to in Section 6.b.



--------------------------------------------------------------------------------



 
[cfms-093016xex101087.jpg]
J-7 8833492.3 7. Confirmation of Facts. Tenant represents to Lender and to any
Successor Landlord, in each case as of the Effective Date: a. Effectiveness of
Lease. The Lease is in full force and effect, has not been modified, and
constitutes the entire agreement between Landlord and Tenant relating to
Tenant’s Premises. Tenant has no interest in Landlord’s Premises except pursuant
to the Lease. b. Rent. Tenant has not paid any Rent that is first due and
payable under the Lease after the Effective Date except in accordance with the
Lease. c. No Landlord Default. To the best of Tenant’s knowledge, no breach or
default by Landlord exists and no event has occurred that, with the giving of
notice, the passage of time or both, would constitute such a breach or default.
d. No Tenant Default. Tenant has not received any uncured notice of any default
by Tenant under the Lease and, to the best of Tenant’s knowledge, Tenant is not
in default under the Lease. e. No Termination. Tenant has not commenced any
action nor sent or received any notice to terminate the Lease. Tenant has no
presently exercisable Termination Right(s) or Offset Right(s). f. Commencement
Date. The “Commencement Date” of the Lease has not occurred and will be
determined in accordance with Section 2.2 of the Lease. g. Acceptance. Tenant
has accepted possession of Tenant’s Premises. h. No Transfer. Tenant has not
transferred, encumbered, mortgaged, assigned, subleased, conveyed or otherwise
disposed of the Lease or any interest therein. i. Due Authorization. Tenant has
full authority to enter into this Agreement, which has been duly authorized by
all necessary actions. j. No Violations of Laws. Tenant has not violated, and
shall not violate, any laws affecting Tenant’s Premises, including the
Controlled Substances Act, or which could otherwise result in the commencement
of a judicial or nonjudicial forfeiture or seizure proceeding by a governmental
authority (including the commencement of any proceedings under the Civil Asset
Forfeiture Reform Act) on the grounds that Tenant’s Premises or any part thereof
has been used to commit or facilitate the commission of a criminal offense by
any person, including Tenant, pursuant to any law, including the Controlled
Substances Act, regardless of whether or not Tenant’s Premises is or shall
become subject to forfeiture or seizure in connection therewith. 8.
Miscellaneous.



--------------------------------------------------------------------------------



 
[cfms-093016xex101088.jpg]
J-8 8833492.3 a. Notices. All notices or other communications required or
permitted under this Agreement shall be in writing and given by certified mail
(return receipt requested) or by nationally recognized overnight courier service
that regularly maintains records of items delivered. Each party’s address is as
set forth in the opening paragraph of this Agreement, subject to change by prior
written notice under this Section. Notices shall be effective the next business
day after being sent by overnight courier service, and five (5) business days
after being sent by certified mail (return receipt requested). b. Successors and
Assigns. This Agreement shall bind and benefit the parties, their successors and
assigns, any Successor Landlord, and its successors and assigns. If Lender
assigns the Mortgage, then upon delivery to Tenant of written notice thereof
accompanied by the assignee’s written assumption of all obligations under this
Agreement, all liability of the assignor shall terminate and thereupon all such
obligations and liabilities shall be the responsibility of the party to whom
Lender’s interest is assigned or transferred. c. Entire Agreement. This
Agreement constitutes the entire agreement between Lender and Tenant regarding
the subordination of the Lease to the Mortgage and the rights and obligations of
Tenant and Lender as to the subject matter of this Agreement. d. Interaction
with Lease and with Mortgage; Severability. If this Agreement conflicts with the
Lease, then this Agreement shall govern as between the parties and any Successor
Landlord, including upon any attornment pursuant to this Agreement. This
Agreement supersedes, and constitutes full compliance with, any provisions in
the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage. Lender confirms that
Lender has consented to Landlord’s entering into the Lease. If any provision of
this Agreement is determined to be invalid, illegal or unenforceable, such
provision shall be considered severed from the rest of this Agreement and the
remaining provisions shall continue in full force and effect as if such
provision had not been included. e. Lender’s Rights and Obligations. Except as
expressly provided for in this Agreement, Lender shall have no obligations to
Tenant with respect to the Lease. If an attornment occurs pursuant to this
Agreement by Tenant to a Successor Landlord, then all rights and obligations of
Lender under this Agreement shall terminate, without thereby affecting in any
way the rights and obligations of Successor Landlord provided for in this
Agreement. f. Interpretation; Governing Law. The interpretation, validity and
enforcement of this Agreement shall be governed by and construed under the
internal laws of the Commonwealth of Massachusetts, excluding its principles of
conflict of laws.



--------------------------------------------------------------------------------



 
[cfms-093016xex101089.jpg]
J-9 8833492.3 g. Amendments. This Agreement may be amended, discharged or
terminated, or any of its provisions waived, only by a written instrument
executed by the party to be charged. h. Execution. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
i. Lender’s Representation. Lender represents that Lender has full authority to
enter into this Agreement, and Lender’s entry into this Agreement has been duly
authorized by all necessary actions. j. Reliance by Lender. Tenant acknowledges
the right of Lender (as well as any Successor Landlord) to rely upon the
certifications and agreements in this Agreement in making the Loan to Landlord.
[Signatures on following page]



--------------------------------------------------------------------------------



 
[cfms-093016xex101090.jpg]
J-10 8833492.3 IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered under seal by Lender and Tenant as of the Effective Date. LENDER: BANK
OF AMERICA, N.A., a national banking association By: Name: Title: TENANT: , a
_____________________________ By: Name: Title: STATE/COMMONWEALTH OF __________
County, ss. On this _____ day of ______________, 20______ before me, the
undersigned notary public, personally appeared
__________________________________, proved to me through satisfactory evidence
of identification, being (check whichever applies): □ driver’s license or other
state or federal governmental document bearing a photographic image, □ oath or
affirmation of a credible witness known to me who knows the above signatory, or
□ my own personal knowledge of the identity of the signatory, to be the person
whose name is signed above, and acknowledged the foregoing to be signed by
him/her voluntarily for its stated purpose, as the duly authorized
_____________________ of _________________________.
__________________________________________ Notary Public My commission expires:
______________________ Print Notary Public’s Name: Qualified in the Commonwealth
of Massachusetts [Notary Seal]



--------------------------------------------------------------------------------



 
[cfms-093016xex101091.jpg]
J-11 8833492.3 STATE/COMMONWEALTH OF __________ County, ss. On this _____ day of
______________, 20______ before me, the undersigned notary public, personally
appeared __________________________________, proved to me through satisfactory
evidence of identification, being (check whichever applies): □ driver’s license
or other state or federal governmental document bearing a photographic image, □
oath or affirmation of a credible witness known to me who knows the above
signatory, or □ my own personal knowledge of the identity of the signatory, to
be the person whose name is signed above, and acknowledged the foregoing to be
signed by him/her voluntarily for its stated purpose, as the duly authorized
_____________________ of _________________________.
__________________________________________ Notary Public My commission expires:
______________________ Print Notary Public’s Name: Qualified in the Commonwealth
of Massachusetts [Notary Seal]



--------------------------------------------------------------------------------



 
[cfms-093016xex101092.jpg]
J-12 8833492.3 LANDLORD’S CONSENT Landlord consents and agrees to the foregoing
Agreement, which was entered into at Landlord’s request. The foregoing Agreement
shall not alter, waive or diminish any of Landlord’s obligations under the
Mortgage or the Lease. The above Agreement discharges any obligations of Lender
under the Mortgage and related loan documents to enter into a nondisturbance
agreement with Tenant. Tenant is hereby authorized to pay its rent and all other
sums due under the Lease directly to Lender upon receipt of a notice as set
forth in Section 3.5 above from Lender and Tenant is not obligated to inquire as
to whether a default actually exists under the Mortgage. Landlord is not a party
to the above Agreement. LANDLORD: , a _______________________________ By: Name:
Title: Dated: ____________________, 20_______ STATE/COMMONWEALTH OF __________
County, ss. On this _____ day of ______________, 20______ before me, the
undersigned notary public, personally appeared
__________________________________, proved to me through satisfactory evidence
of identification, being (check whichever applies): □ driver’s license or other
state or federal governmental document bearing a photographic image, □ oath or
affirmation of a credible witness known to me who knows the above signatory, or
□ my own personal knowledge of the identity of the signatory, to be the person
whose name is signed above, and acknowledged the foregoing to be signed by
him/her voluntarily for its stated purpose, as the duly authorized
_____________________ of _________________________.
__________________________________________ Notary Public My commission expires:
______________________ Print Notary Public’s Name: Qualified in the Commonwealth
of Massachusetts [Notary Seal]



--------------------------------------------------------------------------------



 
[cfms-093016xex101093.jpg]
J-13 8833492.3 GUARANTOR’S CONSENT Each of the undersigned, a guarantor of
Tenant’s obligations under the Lease (a “Guarantor”), consents to Tenant’s
execution, delivery and performance of the foregoing Agreement. From and after
any attornment pursuant to the foregoing Agreement, that certain Guaranty dated
________________, 20_______ (the “Guaranty”) executed by Guarantor in favor of
______________________ shall automatically benefit and be enforceable by
Successor Landlord with respect to Tenant’s obligations under the Lease as
affected by the foregoing Agreement. Successor Landlord’s rights under the
Guaranty shall not be subject to any defense, offset, claim, counterclaim,
reduction or abatement of any kind resulting from any act, omission or waiver by
any Former Landlord for which Successor Landlord would, pursuant to the
foregoing Agreement, not be liable or answerable after an attornment. The
foregoing does not limit any waivers or other provisions contained in the
Guaranty. Guarantor confirms that the Guaranty is in full force and effect and
Guarantor presently has no offset, defense (other than any arising from actual
payment or performance by Tenant. which payment or performance would bind a
Successor Landlord under the foregoing Agreement), claim, counterclaim,
reduction, deduction or abatement against Guarantor’s obligations under the
Guaranty. GUARANTOR: , a __________________________ By: Name: Title: Dated:
____________________, 20______ STATE/COMMONWEALTH OF __________ County, ss. On
this _____ day of ______________, 20______ before me, the undersigned notary
public, personally appeared __________________________________, proved to me
through satisfactory evidence of identification, being (check whichever
applies): □ driver’s license or other state or federal governmental document
bearing a photographic image, □ oath or affirmation of a credible witness known
to me who knows the above signatory, or □ my own personal knowledge of the
identity of the signatory, to be the person whose name is signed above, and
acknowledged the foregoing to be signed by him/her voluntarily for its stated
purpose, as the duly authorized _____________________ of
_________________________. __________________________________________ Notary
Public My commission expires: ______________________ Print Notary Public’s Name:
Qualified in the Commonwealth of Massachusetts [Notary Seal]



--------------------------------------------------------------------------------



 
[cfms-093016xex101094.jpg]
J-14 8833492.3 SCHEDULE A Description of Landlord’s Premises 600 Technology Park
Drive The land in Billerica, Middlesex County, Massachusetts being shown as “Lot
10A, 889,134± SF, 20.41± AC” on a plan entitled “Approval Not Required Plan of
Lands of Technology Park Realty Trust I and Technology Park X Limited
Partnership, Billerica, MA, Middlesex County (North Registry District), Prepared
for The Gutierrez Company,” dated April 23, 1998, revised May 1, 1998 and May
14, 1998, prepared by SMC, and recorded with the Middlesex North Registry of
Deeds in Plan Book 197, Plan 35.



--------------------------------------------------------------------------------



 
[cfms-093016xex101095.jpg]
K-1 8833492.3 EXHIBIT “K” Tenant Estoppel Certificate To: Bank of America, N.A.
225 Franklin Street MA1-225-0204 Boston, MA 02110 Attention: Relationship
Administration Commercial Real Estate Banking Re:
_______________________________ _______________________________ 1. The
undersigned, as Tenant of approximately [45,000] square feet of space (the
“Premises”) under that certain Lease dated ____________________, 2016 (the
“Lease”) made with Technology Park X Limited Partnership , a Massachusetts
limited partnership (the “Landlord”), covering space in Landlord’s building (the
“Building”) in Billerica, Middlesex County, Commonwealth of Massachusetts, known
as 600 Technology Park Drive, hereby certifies as follows: (a) That attached
hereto as Exhibit “A” is a true, correct and complete copy of the Lease,
together with all amendments thereto; (b) That the Lease is in full force and
effect and has not been modified, supplemented or amended in any way except as
set forth in Exhibit “A.” The interest of the undersigned in the Lease has not
been assigned or encumbered except as follows: _________________; (c) That the
Lease, as amended as indicated in Exhibit “A,” represents the entire agreement
between the parties as to said leasing of the Premises, and that there are no
other agreements, written or oral, which affect the occupancy of the Premises by
the undersigned; (d) That all insurance required of the undersigned under the
Lease has been provided by the undersigned and all premiums have been paid; (e)
That the commencement date of the term of the Lease was _____________________;
(f) That the expiration date of the term of the Lease is
_______________________, including any presently exercised option or renewal
term, and that the undersigned has no rights to renew, extend or cancel the
Lease or to lease additional space in the Premises or the Building, except as
expressly set forth in the Lease; (g) That in addition to the Premises, the
undersigned has the right to use _______ parking spaces in or near the Building
and _________ square feet of storage area during the term of the Lease; (h) That
the undersigned has no option or preferential right to purchase all or any part
of the Premises (or the land or Building of which the Premises are a part), and
has no right or interest with respect to the Premises or the Building other than
as Tenant under the Lease (except as specified in ____________, a copy of which
is attached hereto);



--------------------------------------------------------------------------------



 
[cfms-093016xex101096.jpg]
K-2 8833492.3 (i) That on this date there are no existing defenses, offsets,
claims or credits which the undersigned has against the enforcement of the Lease
except for prepaid rent through ____________ (not to exceed one (1) month); (j)
That all contributions required by the Lease to be paid by Landlord to date for
improvements to the Premises have been paid in full. The undersigned has
accepted the Premises, subject to no conditions other than those set forth in
the Lease. The undersigned has entered into occupancy of the Premises; (k) That
the annual minimum rent currently payable under the Lease is $________________
and such rent has been paid through _______________________; (l) That except as
otherwise set forth in the Lease, the undersigned has made no agreement with
Landlord or any agent, representative or employee of Landlord concerning free
rent, partial rent, rebate of rental payments or any other similar rent
concession. No rents have been prepaid more than one (1) month in advance and
full rental, including basic minimum rent, if any, has commenced to accrue; (m)
That to Tenant’s knowledge (i) there are no defaults by the undersigned or
Landlord under the Lease, and (ii) no event has occurred or situation exists
that would, with the passage of time or with notice, constitute a default under
the Lease; [(n) That the undersigned has delivered a letter of credit in the
amount of $_________________________;] (o) That as of the date hereof the
undersigned has all governmental permits, licenses and consents required for the
activities and operations being conducted by it in the Building; and (p) That as
of this date there are no actions, whether voluntary or otherwise, pending
against the undersigned or any guarantor of the Lease under the bankruptcy or
insolvency laws of the United States or any state thereof. 3. The undersigned
acknowledges the right of Lender to rely upon the certifications and agreements
in this Certificate in making a loan to Landlord. The undersigned hereby agrees
to furnish Lender with such other and further estoppel certificates as Lender
may reasonably request. The undersigned understands that in connection with such
loan, Landlord’s interest in the rentals due under the Lease will be assigned to
Lender pursuant to an assignment of leases by Landlord in favor of Lender. The
undersigned agrees that if Lender shall notify the undersigned that a default
has occurred under the documents evidencing such loan and shall demand that the
undersigned pay rentals and other amounts due under the Lease to Lender, the
undersigned will honor such demand notwithstanding any contrary instructions
from Landlord. EXECUTED this _____ day of ______________________. CONFORMIS,
INC., a __________ corporation By: Name: Title:



--------------------------------------------------------------------------------



 
[cfms-093016xex101097.jpg]
L-1 8833492.3 EXHIBIT “L” FORM LETTER OF CREDIT (THE ACTUAL FORM WILL DEPEND ON
THE ISSUING BANK) IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER: DATE: DELIVERY BY
COURIER SERVICE BENEFICIARY: APPLICANT: Technology Park X Limited Partnership
c/o The Gutierrez Company One Wall Street, Burlington, MA 01803 AMOUNT: USD
$____________ EXPIRY DATE: AT OUR COUNTERS IN SANTA CLARA, CALIFORNIA___________
LADIES AND GENTLEMEN: WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF
CREDIT NO. __________ IN YOUR FAVOR EFFECTIVE IMMEDIATELY, BY ORDER AND FOR THE
ACCOUNT OF __________ FOR A SUM OR SUMS NOT EXCEEDING A TOTAL OF
________________________________________________ (USD ________) AVAILABLE BY
YOUR DRAFT(S) AT SIGHT DRAWN ON US AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:
1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENTS THERETO, IF ANY. 2.
A DATED STATEMENT FROM THE BENEFICIARY SIGNED BY AN AUTHORIZED OFFICER OR
REPRESENTATIVE, FOLLOWED BY HIS/HER DESIGNATED TITLE, STATING THE FOLLOWING:
“REFERENCE IS HEREBY MADE TO THAT CERTAIN LEASE (THE “LEASE”) DATED
_____________, 2016 [INSERT LEASE DATE] BETWEEN BENEFICIARY AS LANDLORD (THE
“LANDLORD”) AND CONFORMIS, INC. AS TENANT (THE “TENANT”). I HEREBY CERTIFY THAT
I AM AN AUTHORIZED REPRESENTATIVE OF LANDLORD AND FURTHER CERTIFY THAT: (I)
EITHER (A) AN EVENT OF DEFAULT (AS DEFINED IN THE LEASE) HAS OCCURRED AND
REMAINS UNCURED BEYOND THE APPLICABLE CURE PERIOD, OR (B) APPLICANT HAS NOT
RENEWED, REPLACED OR AMENDED THE LETTER OF CREDIT BY NOT LATER THAN TWENTY-FIVE
(25) BANKING DAYS PRIOR TO THE EXPIRATION THEREOF OR PROVIDED A CASH DEPOSIT, IN
ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 11 OF THE LEASE; AND



--------------------------------------------------------------------------------



 
[cfms-093016xex101098.jpg]
L-2 8833492.3 (II) THIS DRAWING IN THE AMOUNT OF USD ___________ (INSERT AMOUNT,
NOT TO EXCEED AVAILABLE CREDIT) REPRESENTS FUNDS DUE TO LANDLORD UNDER AND
PURSUANT TO THE LEASE.” THIS LETTER OF CREDIT IS TRANSFERABLE BY THE ISSUING
BANK ONE OR MORE TIMES BUT IN EACH INSTANCE TO A SINGLE BENEFICIARY AND ONLY IN
ITS ENTIRETY UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF ANY NOMINATED
TRANSFEREE ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATIONS, INCLUDING BUT NOT LIMITED TO THE
REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY AND U.S. DEPARTMENT OF COMMERCE.
AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL
AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US TOGETHER WITH OUR LETTER OF
TRANSFER DOCUMENTATION (IN THE FORM OF EXHIBIT “A” ATTACHED HERETO) AND OUR
TRANSFER FEE OF ¼ OF 1% OF THE TRANSFER AMOUNT (MINIMUM $250.00). ANY TRANSFER
OF THIS LETTER OF CREDIT MAY NOT CHANGE THE PLACE OF EXPIRATION OF THE LETTER OF
CREDIT FROM OUR ABOVE-SPECIFIED OFFICE. EACH TRANSFER SHALL BE EVIDENCED BY OUR
ENDORSEMENT ON THE REVERSE OF THE ORIGINAL LETTER OF CREDIT AND WE SHALL FORWARD
THE ORIGINAL LETTER OF CREDIT TO THE TRANSFEREE. PARTIAL DRAWINGS ARE ALLOWED.
THIS LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR ENDORSEMENT OF
THE DRAWING AMOUNT AND WILL BE RETURNED TO THE BENEFICIARY UNLESS IT IS FULLY
UTILIZED. ALL DOCUMENTS INCLUDING DRAFT(S) MUST INDICATE THE NUMBER AND DATE OF
THIS CREDIT. THE LEASE AGREEMENT MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES
ONLY AND IT IS NOT INTENDED THAT SAID LEASE AGREEMENT BE INCORPORATED HEREIN OR
FORM PART OF THIS CREDIT. ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION
OF THE ORIGINAL APPROPRIATE DOCUMENTS TO US ON A BUSINESS DAY BY OVERNIGHT
COURIER MAIL AT OUR OFFICE (THE “BANK’S OFFICE”) AT: SILICON VALLEY BANK, 3003
TASMAN DRIVE, SANTA CLARA, CA 95054, ATTENTION: STANDBY LETTER OF CREDIT
NEGOTIATION SECTION. _____________________________________ WE HEREBY AGREE WITH
THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS DRAWN UNDER AND IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE DULY
HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON OR BEFORE THE
EXPIRATION DATE OF THIS CREDIT. IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER
THIS LETTER OF CREDIT REQUEST THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR
ACCOUNT WITH ANOTHER BANK, WE WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A
U.S. REGULATED BANK, AND WE AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER
SPECIFIED IN SUCH INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY
DIFFERENT FROM THE INTENDED PAYEE. THIS LETTER OF CREDIT IS SUBJECT TO THE
INTERNATIONAL STANDBY PRACTICES ISP98, INTERNATIONAL CHAMBER OF COMMERCE,
PUBLICATION NO. 590 (“ISP98”).



--------------------------------------------------------------------------------



 
[cfms-093016xex101099.jpg]
L-3 8833492.3 VERY TRULY YOURS, AUTHORIZED OFFICIAL



--------------------------------------------------------------------------------



 
[cfms-093016xex101100.jpg]
L-4 8833492.3 Exhibit “A” TO: BANK DATE: RE: LETTER OF CREDIT ISSUED BY: ATTN:
LETTER OF CREDIT NO. AVAILABLE AMOUNT GENTLEMEN: FOR VALUE RECEIVED, THE
UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:
_________________________ (NAME OF TRANSFEREE) _________________________
(ADDRESS) ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE
LETTER OF CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF
THIS TRANSFER. BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN
SUCH LETTER OF CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE
THE SOLE RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY
AMENDMENTS, WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW
EXISTING OR HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE
TRANSFEREE WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED
BENEFICIARY. THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE
ASK YOU TO ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECT TO
THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER. YOURS VERY TRULY, (BANK)
SIGNATURE OF BENEFICIARY AUTHORIZED SIGNATURE



--------------------------------------------------------------------------------



 
[cfms-093016xex101101.jpg]
M-1 8833492.3 EXHIBIT “M” SCHEDULE COMPLETION DATE CONSTRUCTION DRAWINGS TEN
WEEKS FROM LEASE EXECUTION BUILDING PERMIT FOUR WEEKS FROM RECEIPT OF
CONSTRUCTION DRAWINGS DEMOLITION OF EXISTING IMPROVEMENTS TWELVE WEEKS FROM
LEASE EXECUTION CONSTRUCTION OF LANDLORD WORK TWELVE WEEKS FROM RECEIPT OF
BUILDING PERMIT SCHEDULED TERM COMMENCEMENT DATE APRIL 1, 2017



--------------------------------------------------------------------------------



 